Exhibit 10.1
EXECUTION VERSION
$250,000,000
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
Among
CALLON PETROLEUM COMPANY
as Borrower,
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders,
UNION BANK OF CALIFORNIA, N.A.
as Administrative Agent and as an Issuing Lender
REGIONS BANK, as Syndication Agent
and
CAPITAL ONE, N.A., as Documentation Agent
September 25, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.01 Certain Defined Terms
    1  
 
       
Section 1.02 Computation of Time Periods
    21  
 
       
Section 1.03 Accounting Terms; Changes in GAAP
    21  
 
       
Section 1.04 Types of Advances
    21  
 
       
Section 1.05 Miscellaneous
    21  
 
       
ARTICLE II CREDIT FACILITIES
    22  
 
       
Section 2.01 Commitment for Advances
    22  
 
       
Section 2.02 Borrowing Bases
    22  
 
       
Section 2.03 Method of Borrowing
    26  
 
       
Section 2.04 Reduction of the Commitments
    28  
 
       
Section 2.05 Prepayment of Advances
    28  
 
       
Section 2.06 Repayment of Advances
    31  
 
       
Section 2.07 Letters of Credit
    31  
 
       
Section 2.08 Fees
    35  
 
       
Section 2.09 Interest
    36  
 
       
Section 2.10 Payments and Computations
    38  
 
       
Section 2.11 Sharing of Payments, Etc
    38  
 
       
Section 2.12 Breakage Costs
    39  
 
       
Section 2.13 Increased Costs
    39  
 
       
Section 2.14 Taxes
    41  
 
       
Section 2.15 Mitigation Obligations; Replacement of Lenders
    42  
 
       
ARTICLE III CONDITIONS OF LENDING
    44  
 
       
Section 3.01 Conditions Precedent to Effectiveness
    44  
 
       
Section 3.02 Conditions Precedent to All Borrowings
    47  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    48  
 
       
Section 4.01 Existence; Subsidiaries
    48  
 
       
Section 4.02 Power
    48  
 
       
Section 4.03 Authorization and Approvals
    49  
 
       
Section 4.04 Enforceable Obligations
    49  

 



--------------------------------------------------------------------------------



 



              Page
Section 4.05 Financial Statements
    49  
 
       
Section 4.06 True and Complete Disclosure
    49  
 
       
Section 4.07 Litigation; Compliance with Laws
    50  
 
       
Section 4.08 Use of Proceeds
    50  
 
       
Section 4.09 Investment Company Act
    50  
 
       
Section 4.10 Federal Power Act
    50  
 
       
Section 4.11 Taxes
    51  
 
       
Section 4.12 Pension Plans
    51  
 
       
Section 4.13 Condition of Property; Casualties
    52  
 
       
Section 4.14 No Defaults
    52  
 
       
Section 4.15 Environmental Condition
    52  
 
       
Section 4.16 Permits, Licenses, Etc
    53  
 
       
Section 4.17 Gas Contracts
    53  
 
       
Section 4.18 Liens; Titles, Leases, Etc
    53  
 
       
Section 4.19 Solvency
    54  
 
       
Section 4.20 Hedging Agreements
    54  
 
       
Section 4.21 Material Agreements
    54  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    54  
 
       
Section 5.01 Compliance with Laws, Etc
    55  
 
       
Section 5.02 Maintenance of Insurance
    55  
 
       
Section 5.03 Preservation of Corporate Existence, Etc
    56  
 
       
Section 5.04 Payment of Taxes, Etc
    56  
 
       
Section 5.05 Visitation Rights
    56  
 
       
Section 5.06 Reporting Requirements
    56  
 
       
Section 5.07 Maintenance of Property
    60  
 
       
Section 5.08 Agreement to Pledge
    60  
 
       
Section 5.09 Use of Proceeds
    61  
 
       
Section 5.10 Title Evidence
    61  
 
       
Section 5.11 Further Assurances; Cure of Title Defects
    61  
 
       
Section 5.12 Hedging Agreements
    62  
 
       
ARTICLE VI NEGATIVE COVENANTS
    62  
 
       
Section 6.01 Liens, Etc
    62  
 
       
Section 6.02 Debts, Guaranties, and Other Obligations
    64  

ii



--------------------------------------------------------------------------------



 



              Page
Section 6.03 Agreements Restricting Liens and Distributions
    65  
 
       
Section 6.04 Merger or Consolidation; Asset Sales
    66  
 
       
Section 6.05 Restricted Payments
    66  
 
       
Section 6.06 Investments
    66  
 
       
Section 6.07 Affiliate Transactions
    68  
 
       
Section 6.08 Compliance with ERISA
    68  
 
       
Section 6.09 Sale-and-Leaseback
    69  
 
       
Section 6.10 Change of Business
    69  
 
       
Section 6.11 Organizational Documents, Name Change
    69  
 
       
Section 6.12 Use of Proceeds; Letters of Credit
    69  
 
       
Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments
    69  
 
       
Section 6.14 Limitation on Speculative Hedging
    69  
 
       
Section 6.15 Additional Subsidiaries
    70  
 
       
Section 6.16 Account Payables
    70  
 
       
Section 6.17 Subordinated Debt; 2010 Senior Notes
    70  
 
       
Section 6.18 CIECO Loan Documents
    71  
 
       
Section 6.19 Entrada Entity
    71  
 
       
Section 6.20 Non-Guarantor Subsidiaries
    72  
 
       
Section 6.21 Current Ratio
    72  
 
       
Section 6.22 Leverage Ratio
    72  
 
       
Section 6.23 Interest Coverage Ratio
    72  
 
       
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
    72  
 
       
Section 7.01 Events of Default
    72  
 
       
Section 7.02 Optional Acceleration of Maturity
    75  
 
       
Section 7.03 Automatic Acceleration of Maturity
    75  
 
       
Section 7.04 Right of Set-off
    76  
 
       
Section 7.05 Non-exclusivity of Remedies
    76  
 
       
Section 7.06 Application of Proceeds
    76  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
    77  
 
       
Section 8.01 Authorization and Action
    77  
 
       
Section 8.02 Administrative Agent’s Reliance, Etc
    77  
 
       
Section 8.03 The Administrative Agent and Its Affiliates
    78  
 
       
Section 8.04 Lender Credit Decision
    78  

iii



--------------------------------------------------------------------------------



 



              Page
Section 8.05 Indemnification
    78  
 
       
Section 8.06 Successor Administrative Agent and Issuing Lender
    79  
 
       
Section 8.07 Additional Agents
    80  
 
       
Section 8.08 Collateral Matters
    80  
 
       
ARTICLE IX MISCELLANEOUS
    81  
 
       
Section 9.01 Amendments, Etc
    81  
 
       
Section 9.02 Notices, Etc
    81  
 
       
Section 9.03 No Waiver; Remedies
    82  
 
       
Section 9.04 Costs and Expenses
    82  
 
       
Section 9.05 Binding Effect
    82  
 
       
Section 9.06 Lender Assignments and Participations
    82  
 
       
Section 9.07 Indemnification
    84  
 
       
Section 9.08 Execution in Counterparts
    85  
 
       
Section 9.09 Survival of Representations, Etc
    85  
 
       
Section 9.10 Severability
    85  
 
       
Section 9.11 Business Loans
    85  
 
       
Section 9.12 Governing Law; Submission to Jurisdiction
    85  
 
       
Section 9.13 Confidentiality
    86  
 
       
Section 9.14 Restatement
    87  
 
       
Section 9.15 WAIVER OF JURY TRIAL
    87  
 
       
Section 9.16 USA Patriot Act
    87  
 
       
Section 9.17 Obligations as Senior Indebtedness; Senior Secured Debt
    88  
 
       
Section 9.18 Notices of Swap Counterparty
    88  
 
       
Section 9.19 ORAL AGREEMENTS
    88  

         
EXHIBITS:
         
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Compliance Certificate
Exhibit C
  —   Form of Guaranty
Exhibit D
  —   Form of Mortgage
Exhibit E
  —   Form of Note
Exhibit F
  —   Form of Notice of Borrowing
Exhibit G
  —   Form of Notice of Conversion or Continuation
Exhibit H
  —   Form of Pledge Agreement
Exhibit I
  —   Form of Security Agreement
Exhibit J
  —   Form of Transfer Letters

iv



--------------------------------------------------------------------------------



 



         
Exhibit K-1
  —   Form of Borrower's Counsel Opinion
Exhibit K-2
  —   Form of Borrower's Local Counsel Opinion  
SCHEDULES:
         
Schedule I
  —   Pricing Information
Schedule II
  —   Borrower, Administrative Agent, and Lender Information
Schedule 4.01
  —   Subsidiaries
Schedule 4.05
  —   Existing Debt
Schedule 4.20
  —   Hedging Agreements
Schedule 4.21
  —   Material Agreements
Schedule 6.01
  —   Existing Liens
Schedule 6.06
  —   Existing Investments

v



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
     This Second Amended and Restated Credit Agreement dated as of September 25,
2008 is among Callon Petroleum Company, a Delaware corporation (“Borrower”), the
Lenders (as defined below), and Union Bank of California, N.A., as
administrative agent for such Lenders and as an issuing lender for such Lenders.
RECITALS
     A. The Borrower is party to that certain Amended and Restated Credit
Agreement dated as of August 30, 2006, among the Borrower, the lenders party
thereto, and the Administrative Agent, as amended by Amendment No. 1 dated as of
April 18, 2007, by Amendment No. 2 dated as of December 31, 2007 and by
Amendment No. 3 dated as of April 4, 2008 (as so amended, the “Existing
Agreement”).
     B. In order to secure the full and punctual payment and performance of the
obligations under the Existing Agreement, the Borrower and the Guarantors (as
defined in the Existing Agreement) have executed and delivered mortgages, deeds
of trust, collateral assignments, security agreements, pledge agreements and
financing statements in favor of the Administrative Agent (collectively, the
“Existing Security Instruments”) granting a mortgage lien and continuing
security interest in and to the collateral described in such Existing Security
Instruments.
     C. The Borrower, the Administrative Agent, the Issuing Lenders (as defined
below), and the Lenders desire to (i) amend and restate (but not extinguish) the
Existing Agreement in its entirety as hereinafter set forth through the
execution of this Agreement and (ii) have the obligations of the Borrower
hereunder continue to be secured by the liens and security interests created
under the Existing Security Instruments.
     D. It is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Existing Agreement, and is not a new or
substitute credit agreement or novation of the Existing Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Borrower, the Administrative
Agent, the Issuing Lenders, and the Lenders (i) do hereby agree that the
Existing Agreement is amended and restated (but not substituted or extinguished)
in its entirety as set forth herein, and (ii) do hereby further agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Certain Defined Terms. As used in this Agreement, the term
defined above shall have the meaning set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):

1



--------------------------------------------------------------------------------



 



     “2010 Senior Notes” means the 9.75% Senior Notes due December 5, 2010,
issued by the Borrower under the 2010 Senior Notes Indenture, as modified,
renewed, or supplemented from time to time to the extent permitted under this
Agreement.
     “2010 Senior Notes Indenture” means the Indenture dated March 15, 2004,
between the Borrower and American Stock Transfer & Trust Company, as trustee, as
modified, renewed, or supplemented from time to time to the extent permitted
under this Agreement.
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Administrative Agent for the benefit of the Secured
Parties, (b) is superior to all Liens or rights of any other Person in the
Property encumbered thereby other than Permitted Subject Liens, (c) secures the
Obligations, and (d) is perfected and enforceable.
     “Acquisition” means the purchase by the Borrower or any of its Subsidiaries
of any Oil and Gas Properties or any business, including the purchase of
associated assets, operations of a business unit, or stock (or other ownership
interests) of a Person.
     “Adjusted Reference Rate” means, for any day, the fluctuating rate per
annum of interest equal to the greater of (a) the Reference Rate in effect on
such day and (b) the Federal Funds Rate in effect on such day plus 1/2 of 1%.
     “Administrative Agent” means Union Bank of California, N.A., in its
capacity as agent pursuant to Article VIII, and any successor agent pursuant to
Section 8.06.
     “Advance” means an advance by a Lender to the Borrower pursuant to
Section 2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or
a Eurodollar Rate Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise. Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 10% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.
     “Agreement” means this Second Amended and Restated Credit Agreement, as the
same may be amended, supplemented, and otherwise modified from time to time.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Reference Rate Advance and
such Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
     “Applicable Margin” means, with respect to any Advance, (a) during such
times as any Event of Default exists, 2% per annum plus the rate per annum set
forth in the Pricing Grid for the relevant Type of such Advance based on the
present Utilization Level applicable from time to time, and (b) at all other
times, the rate per annum set forth in the Pricing Grid for the relevant

2



--------------------------------------------------------------------------------



 



Type of such Advance based on the relevant Utilization Level applicable from
time to time. The Applicable Margin for any Advance shall change when and as the
relevant Utilization Level changes and when and as any such Event of Default
commences or terminates.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of the attached Exhibit A.
     “Borrowing” means, subject to Section 2.03(c)(ii), a borrowing consisting
of simultaneous Advances of the same Type made by each Lender pursuant to
Section 2.03(a), continued by each Lender pursuant to Section 2.03(b), or
Converted by each Lender to Advances of a different Type pursuant to
Section 2.03(b).
     “Borrowing Base” means at any particular time, the Dollar amount determined
as the “Borrowing Base” in accordance with Section 2.02 on account of Proven
Reserves attributable to Borrowing Base Properties of the Borrower and the
Guarantors subject to an Acceptable Security Interest (to the extent required
under Section 5.08) and described in the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, delivered to the
Administrative Agent and the Lenders pursuant to Section 2.02.
     “Borrowing Base Properties” means those Oil and Gas Properties of Borrower
and the Guarantors elected by the Borrower to be evaluated for Borrowing Base
purposes and included in the most recent Engineering Report delivered to the
Lenders under this Agreement.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas and Los Angeles, California, and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on by banks in the London interbank market.
     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
     “Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Administrative Agent containing cash
deposited pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) to be maintained
with Administrative Agent in accordance with Section 2.07(g) and bear interest
or be invested in the Administrative Agent’s reasonable discretion.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
     “Change in Control” means the occurrence of any of the following events:
(a) any Person or two or more Persons, other than the Borrower or any Affiliate
of the Borrower, acting as a group shall acquire beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act, and including holding proxies to vote for the election of
directors other than proxies held by the Borrower’s management or their
designees to

3



--------------------------------------------------------------------------------



 



be voted in favor of persons nominated by the Borrower’s Board of Directors) of
40% or more of the outstanding voting securities of the Borrower, measured by
voting power (including both ordinary shares and any preferred stock or other
equity securities entitling the holders thereof to vote with the holders of
common stock in elections for directors of the Borrower), (b) the Borrower shall
fail beneficially to own, directly or indirectly, 100% of the outstanding shares
of voting capital stock of any of its Subsidiaries on a fully-diluted basis
except pursuant to a sale or other transaction permitted by this Agreement, or
(c) 50% or more of the directors of the Borrower shall consist of Persons not
nominated by the Borrower’s Board of Directors (not including as Board nominees
any directors which the Board is obligated to nominate pursuant to shareholders
agreements, voting trust arrangements or similar arrangements).
     “Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority after the
date of this Agreement.
     “CIECO” means CIECO Energy (Entrada) LLC, a Delaware limited liability
company.
     “CIECO Credit Agreement” means that certain Credit Agreement executed by
Callon Entrada Company and CIECO in connection with the consummation of the
transactions contemplated by the CIECO PSA, as the same may be modified or
amended from time to time to the extent permitted herein.
     “CIECO Debt” means Debt owing to CIECO under the CIECO Credit Agreement and
any refinancing, refunding, renewal or extension thereof.
     “CIECO Debt Termination” means (a) the payment in full of the CIECO Debt,
(b) the termination of all CIECO Loan Documents or other credit agreements,
promissory notes, mortgages, security agreements, financing statements, and
other documents, agreements and instruments entered into in connection with any
refinancing, refunding, renewal or extension therof, and (c) the release of all
Liens securing the CIECO Debt and refinancings, refundings, renewals and
extensions thereof.
     “CIECO Loan Documents” means the CIECO Credit Agreement and all promissory
notes, mortgages, security agreements, financing statements, and other
documents, agreements and instruments entered into in connection therewith or
relating thereto as in effect on the Closing Date and copies of which have been
provided to the Administrative Agent but giving effect to any amendments,
supplements or other modifications hereafter entered into and permitted under
Section 6.18(b).
     “CIECO PSA” means that certain Purchase and Sale Agreement dated as of
February 7, 2008 between CPOC and CIECO Energy (US) Ltd., as the same may be
from time to time amended, supplemented, restated or otherwise modified and in
effect to the extent permitted herein.

4



--------------------------------------------------------------------------------



 



     “Closing Date” means the date on which all of the conditions precedent to
effectiveness of this Agreement set forth in Section 3.01 shall have been
satisfied by the Borrower or waived in writing by the Lenders.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Collateral” means (a) all “Collateral”, “Pledged Collateral” and
“Mortgaged Properties” (as defined in each of the Mortgages, the Security
Agreements, and the Pledge Agreement, as applicable) or similar terms used in
the Security Instruments, and (b) all amounts contained in the Borrower’s and
its Subsidiaries’ (other than those of (i) any Entrada Entity, unless CIECO Debt
Termination has occurred, or (ii) any Non-Guarantor Subsidiary’s) bank accounts
(other than funds held for third parties); provided that, notwithstanding the
foregoing, (x) none of the Borrower’s or any of its Subsidiaries’ ownership
interest in and to Medusa Spar, LLC shall constitute “Collateral” and (y) none
of the Borrower’s or any of its Subsidiaries’ ownership in and to (i) the
Entrada Assets or (ii) any equity interests of any Entrada Entity (for so long
as such Entrada Entity does not own any material or significant asset other than
Entrada Assets) shall constitute “Collateral” unless the Borrower has notified
the Administrative Agent, in writing, that it has elected to include such
Entrada Assets or any other assets owned by such Entrada Entity as a portion of
the Borrowing Base or, with respect to any equity interest described in clause
(ii), CIECO Debt Termination has occurred.
     “Commitment” means, for any Lender, the amount set opposite such Lender’s
name on the Schedule II as its Commitment, or if such Lender has entered into
any Assignment and Acceptance, as set forth for such Lender as its Commitment in
the Register maintained by the Administrative Agent pursuant to Section 9.06(c),
as such amount may be reduced or terminated pursuant to Section 2.04 or
Article VII or otherwise under this Agreement, and “Commitments” shall mean all
such Commitments collectively. The aggregate Commitments on the date of this
Agreement are $250,000,000.
     “Commitment Fee Rate” means the per annum commitment fee rate set forth on
the Pricing Grid applicable from time to time. The Commitment Fee Rate shall
change when and as the relevant Utilization Level changes.
     “Commitment Termination Date” means the earlier of (a) the Maturity Date
and (b) the earlier termination in whole of the Commitments pursuant to
Section 2.04 or Article VII.
     “Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
     “Conforming Borrowing Base” means at any particular time, the Dollar amount
determined as the “Conforming Borrowing Base” in accordance with Section 2.02 on
account of Proven Reserves attributable to Borrowing Base Properties of the
Borrower and the Guarantors subject to an Acceptable Security Interest (to the
extent required under Section 5.08) and described in the most recent Independent
Engineering Report or Internal Engineering Report, as applicable, delivered to
the Administrative Agent and the Lenders pursuant to Section 2.02.

5



--------------------------------------------------------------------------------



 



     “Control Percentage” means, with respect to any Person, the percentage of
the outstanding Equity Interest (including any options, warrants or similar
rights to purchase such Equity Interest) of such Person having ordinary voting
power which gives the direct or indirect holder of such Equity Interest the
power to elect a majority of the board of directors (or other applicable
governing body) of such Person.
     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.03(b).
     “CPOC” means Callon Petroleum Operating Company, a Delaware corporation.
     “Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by any Issuing Lender.
     “Debt,” for any Person, means without duplication:
     (a) indebtedness of such Person for borrowed money;
     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) obligations of such Person to pay the deferred purchase price of
Property or services (including obligations that are non-recourse to the credit
of such Person but are secured by the assets of such Person to the extent of the
fair market value of such assets, but excluding trade accounts payable);
     (d) obligations of such Person (i) as lessee under Capital Leases which
would be shown as a liability on a balance sheet of such Person prepared in
accordance with GAAP and (ii) in respect of synthetic leases;
     (e) reimbursement obligations of such Person (whether contingent or
otherwise) under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing;
     (f) obligations of such Person under any Hedge Contract;
     (g) obligations of such Person owing in respect of preferred stock or other
preferred equity interests of such Person that is, in each case, mandatorily
redeemable at the option of the holder at any time prior to the date which is
two years after the Stated Maturity Date;
     (h) any obligations of such Person owing in connection with any volumetric
production prepayments or production prepayments;

6



--------------------------------------------------------------------------------



 



     (i) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) above; and
     (j) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) secured by any Lien on or in respect of any Property of
such Person, to the extent of the value of such Property.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Advances, participations in Letter of Credit Obligations required
to be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.
     “EBITDAX” means with respect to the Borrower and its consolidated
Subsidiaries, for any period, without duplication, the sum of (a) consolidated
Net Income for such period plus (b) to the extent deducted in determining
consolidated Net Income, Interest Expense, taxes, exploration expenses,
depreciation, amortization (including amortization of good will and debt issue
costs), depletion and other non-cash charges for such period (including any
provision for the reduction in the carrying value of assets recorded in
accordance with GAAP and including non-cash charges resulting from the
requirements of SFAS 133 or 143) for such period minus (c) all non-cash items of
income, excluding volumetric production prepayments or production payments
included in income, which were included in determining such consolidated Net
Income (including non-cash income resulting from the requirements of SFAS 133 or
143); provided that, “EBITDAX” shall be subject to pro forma adjustments after
giving effect to any Acquisition (but only to the extent such Acquisition was
funded with proceeds from Debt issued by the Borrower which is otherwise
permitted by the terms hereof) made by the Borrower or any of its consolidated
Subsidiaries during the period beginning on the first day of the relevant
four-quarter period and through the date of calculation, as if such Acquisition
had occurred on the first day of such four-quarter period; provided further that
(i) such pro forma adjustments shall be made in accordance with GAAP and in a
manner otherwise reasonably acceptable to the Administrative Agent, (ii) the
corresponding pro forma adjustments to the Borrower’s consolidated Interest
Expense is made for such four-quarter period, and (iii) promptly after the
funding of such Acquisition, the Borrower shall have provided to the
Administrative Agent a

7



--------------------------------------------------------------------------------



 



written notice of such Acquisition setting forth the details of such
Acquisition, including the consideration paid therefor, the source of such
consideration and a calculation of the pro forma adjustments to be made as a
result of such Acquisition.
     “Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate
of a Lender, and (c) any commercial bank or other financial institution approved
by the Administrative Agent, the Issuing Lenders, and, if no Default or Event of
Default exists, the Borrower.
     “Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.
     “Entrada Assets” means, collectively, the Entrada Field and any related
equipment, accounts receivable, deposit accounts, contracts, general intangibles
and other assets.
     “Entrada Entities” means, collectively, Callon Entrada Company, a Delaware
corporation, and each Subsidiary thereof.
     “Entrada Field” means any and all Oil and Gas Properties on, under or
related to Garden Banks Blocks 738, 782, 785, 826 and 827 located in the federal
offshore waters of the Gulf of Mexico.
     “Entrada Hedge Contracts” means, collectively, each of the Hedge Contracts
entered into by any Entrada Entity.
     “Entrada Service Agreement” means that certain Operating Services Agreement
dated as of April 4, 2008 between Callon Entrada Company and Callon Petroleum
Operating Company as it exists on the Closing Date.
     “Environment” or “Environmental” shall have the meanings set forth in 42
U.S.C. 9601(8) (1988).
     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) which seeks to impose liability under any
Environmental Law.
     “Environmental Law” means, as to the Borrower or its Subsidiaries, all
Legal Requirements or common law theories applicable to the Borrower or such
Subsidiary arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous substances,
medical infections, or toxic substances, materials or wastes; (d) the safety or
health of employees; or (e) the manufacture, processing, handling,

8



--------------------------------------------------------------------------------



 



transportation, distribution in commerce, use, storage or disposal of hazardous
substances, medical infections, or toxic substances, materials or wastes.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the Release of any Hazardous Substances or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
     “Environmental Permit” means any permit, license, order, approval,
registration or other authorization under any Environmental Law.
     “Equity Interest” means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated thereunder.
     “ERISA Affiliate” means each member of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employee under Section 414
of the Code.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.
     “Eurodollar Rate” means for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on
Reuters Reference LIBOR01 as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided that, if no such quotation appears on the Reuters Reference LIBOR01,
the Eurodollar Rate shall be an interest rate per annum equal to the rate per
annum at which deposits in Dollars are offered by the principal office of Union
Bank of California, N.A. in London, England to prime banks in the London
interbank market at 11:00 a.m. (London, England time) two Business Days before
the first day of such Interest Period in an amount substantially equal to the
Eurodollar Rate Advance to be maintained by the Lender that is the

9



--------------------------------------------------------------------------------



 



Administrative Agent in respect of such Borrowing and for a period equal to such
Interest Period.
     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.09(b).
     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental, or other marginal reserve requirement) for such Lender with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
     “Event of Default” has the meaning specified in Section 7.01.
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Financial Statements” means the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of and for the fiscal year ending
December 31, 2007 and the related audited consolidated statements of income,
cash flow, and retained earnings of the Borrower and its consolidated
Subsidiaries, and including the certification of the independent certified
public accountants preparing such statements and footnotes to any of the
foregoing, all prepared in accordance with GAAP, the copies of which have been
delivered to the Administrative Agent and the Lenders.
     “Funded Debt” of any Person means, at any time, without duplication, Debt
of such Person (a) of the type described in clauses (a), (b), (d), (e) and
(h) of the definition of “Debt”; provided that Debt with respect to letters of
credit referred to in clause (e) of such definition shall be considered “Funded
Debt” only to the extent such letters of credit are drawn or funded, (b) of the
type described in clause (f) of the definition of “Debt” to the extent such Debt
is long term debt; provided that, the amount of such Debt considered to be
“Funded Debt” is limited to the net mark to market value of such Hedge Contract,
and (c) of the type described in clauses (i) and (j)

10



--------------------------------------------------------------------------------



 



of the definition of “Debt” to the extent that such guaranty covers, or such
Lien secures, Debt of the type described in clauses (a) and (b) of this
definition of “Funded Debt”.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.03.
     “Governmental Authority” means, as to any Person in connection with any
subject, any foreign, national, state or provincial governmental authority, or
any political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person’s Property in connection
with such subject.
     “Guarantor” means each entity which may from time to time execute a
Guaranty or a supplement to a Guaranty, including CPOC and each Subsidiary of
the Borrower (other than (a) any Entrada Entity, unless CIECO Debt Termination
has occurred, and (b) each Non-Guarantor Subsidiary).
     “Guaranty” means a Guaranty in substantially the form of the attached
Exhibit C and executed by a Guarantor; and “Guaranties” shall mean all such
guaranties collectively.
     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated under any other Environmental Law, including
pollutants, contaminants, petroleum, petroleum products, radionuclides,
radioactive materials, and medical and infectious waste.
     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
     “Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to
reduce or eliminate the risk of fluctuations in the price of Hydrocarbons.

11



--------------------------------------------------------------------------------



 



     “Hydrocarbons” means oil, gas, coal seam gas, coalbed methane, casinghead
gas, drip gasoline, natural gasoline, condensate, distillate, and all other
liquid and gaseous hydrocarbons produced or to be produced in conjunction
therewith from a well bore and all products, by-products, and other substances
derived therefrom or the processing thereof, and all other minerals and
substances produced in conjunction with such substances, including sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
     “Independent Engineer” means any engineering firm selected by the Borrower
and which is reasonably acceptable to the Administrative Agent.
     “Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent, prepared by an Independent Engineer,
addressed to the Administrative Agent and the Lenders and covering only the
Borrowing Base Properties owned by the Borrower or a Guarantor (or to be
acquired by the Borrower or any Guarantor, as applicable) which are or are to be
included in the Conforming Borrowing Base, which report shall (a) set forth the
oil and gas reserves attributable to such Borrowing Base Properties together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of the
effective date of such report, based upon the pricing assumptions consistent
with SEC reporting requirements at such time, and (b) contain such other
information as is customarily obtained from and provided in such reports or is
otherwise reasonably requested by the Administrative Agent.
     “Interest Expense” means, for the Borrower and its consolidated
Subsidiaries for any period, total interest, letter of credit fees, and other
fees and related expenses incurred in connection with any Debt for such period,
whether paid or accrued, including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, imputed interest under Capital Leases, and net
costs under Interest Hedge Agreements, all as determined in conformity with
GAAP; provided that, “Interest Expense” shall be subject to pro forma
adjustments after giving effect to any Acquisition (but only to the extent such
Acquisition was funded with proceeds from Debt issued by the Borrower which is
otherwise permitted by the terms hereof) made by the Borrower or any of its
consolidated Subsidiaries during the period beginning on the first day of the
relevant four-quarter period and through the date of calculation, as if such
Acquisition had occurred on the first day of such four-quarter period; provided
further that (i) such pro forma adjustments shall be made in accordance with
GAAP and in a manner otherwise reasonably acceptable to the Administrative
Agent, (ii) the corresponding pro forma adjustments to the Borrower’s
consolidated EBITDAX is made for such four-quarter period, and (iii) prior to
the funding of such Acquisition, the Borrower shall have provided to the
Administrative Agent a written notice of such Acquisition setting forth the
details of such Acquisition, including the consideration expected to be paid
therefor, the source of such consideration and a calculation of the pro forma
adjustments to be made as a result of such Acquisition.
     “Interest Hedge Agreement” means a Hedge Contract between the Borrower or
one of its Subsidiaries and one or more financial institutions providing for the
exchange of nominal interest obligations between the Borrower or such Subsidiary
and such financial institution or the cap of the interest rate on any Debt of
the Borrower or such Subsidiary.

12



--------------------------------------------------------------------------------



 



     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, two, three or six months, in each case as the
Borrower may, upon notice received by the Administrative Agent not later than
2:00 p.m. Dallas, Texas, time (12:00 noon Los Angeles, California, time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:
     (a) the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;
     (b) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and
     (d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
     “Interim Financial Statements” means the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as of June 30, 2008 and
the related unaudited consolidated statements of income, cash flow, and retained
earnings of the Borrower and its consolidated Subsidiaries, and including the
certification of a Responsible Officer of the Borrower, all prepared in
accordance with GAAP, the copies of which have been delivered to the
Administrative Agent and the Lenders.
     “Internal Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent, prepared by the Borrower and certified
by a Responsible Officer of the Borrower, addressed to the Administrative Agent
and the Lenders and covering only the Borrowing Base Properties owned by the
Borrower or any Guarantor (or to be acquired by the Borrower or any Guarantor,
as applicable) which are or are to be included in the Borrowing Base, which
report shall (a) set forth the oil and gas reserves attributable to such
Borrowing Base Properties together with a projection of the rate of production
and future net income, taxes, operating expenses and capital expenditures with
respect thereto as of the effective date of such report, based upon the pricing
assumptions consistent with SEC reporting requirements at such time, and
(b) contain such other information as is customarily obtained from and provided
in such reports or is otherwise reasonably requested by the Administrative
Agent.

13



--------------------------------------------------------------------------------



 



     “Investments” has the meaning set forth in Section 6.06.
     “Issuing Lender” means (a) Union Bank of California, N.A., in its capacity
as an issuer of Letters of Credit hereunder, (b) any other Lender designated in
writing, from time to time, to the Administrative Agent by the Borrower (and
consented to by such Lender) as an issuer of Letters of Credit, in its capacity
as an issuer of Letters of Credit hereunder, and (c) any successor issuing bank
pursuant to Section 8.06.
     “Leases” means all oil and gas leases, oil, gas and mineral leases, oil,
gas and casinghead gas leases or any other instruments, agreements, or
conveyances under and pursuant to which the owner thereof has or obtains the
right to enter upon lands and explore for, drill, and develop such lands for the
production of Hydrocarbons.
     “Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.
     “Lenders” means the lenders listed on the signature pages of this Agreement
and each Eligible Assignee that shall become a party to this Agreement pursuant
to Section 9.06.
     “Letter of Credit” means, individually, any letter of credit issued by any
Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and “Letters of Credit”
means all such letters of credit collectively.
     “Letter of Credit Application” means the applicable Issuing Lender’s
standard form letter of credit application for letters of credit that has been
executed by the Borrower and accepted by such Issuing Lender in connection with
the issuance of a Letter of Credit.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of all Letters of Credit at such time plus
(b) the aggregate unpaid amount of all Reimbursement Obligations at such time.
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).
     “Liquid Investments” means:

14



--------------------------------------------------------------------------------



 



     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States or any agency thereof
maturing within one year from the date of any acquisition thereof;
     (b) (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within one year from the date of
acquisition thereof or which may be liquidated for the full amount thereof
without penalty or premium (“bank debt securities”), issued by (A) any Lender
(or any Affiliate of any Lender), or (B) any other bank or trust company so long
as such certificate of deposit is pledged to secure the Borrower’s or any
Subsidiaries’ ordinary course of business bonding requirements, or any other
bank or trust company which has combined capital and surplus and undivided
profit of not less than $500,000,000.00, if at the time of deposit or purchase,
such bank debt securities are rated at least the third highest credit rating
given by either Standard & Poor’s Ratings Group or Moody’s Investors Service,
Inc., and (ii) commercial paper issued by (A) any Lender (or any Affiliate of
any Lender) or (B) any other Person if at the time of purchase such commercial
paper is rated at the highest or the second highest credit rating given by
either Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc., or
upon the discontinuance of both of such services, such other nationally
recognized rating service or services, as the case may be, as shall be selected
by the Borrower with the consent of the Required Lenders;
     (c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;
     (d) repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital and surplus
and undivided profit of not less than $500,000,000.00, if at the time of
entering into such agreement the debt securities of such Person are rated at the
highest or the second highest credit rating given by either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc.; and
     (e) such other instruments (within the meaning of Article 9 of the Texas
Business and Commerce Code) or investment property as the Borrower may request
and the Administrative Agent may approve in writing.
     “Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, and each other agreement,
instrument, or document executed by the Borrower, any Guarantor, or any of their
respective Subsidiaries or any of their officers at any time in connection with
this Agreement.
     “Material Adverse Change” means (a) a material adverse change in the
business, assets (including the Oil and Gas Properties of the Borrower, any
Guarantor or any of their respective Subsidiaries), condition (financial or
otherwise), results of operations or prospects of the Borrower, any Guarantor or
any of their respective Subsidiaries, taken as a whole, since the date of the
Financial Statements or the financial statements most recently delivered
pursuant to Section 5.06(a); provided that the failure to receive a return on
any Investment described in Section 6.06(g) taken alone shall not constitute a
“Material Adverse Change” under this clause

15



--------------------------------------------------------------------------------



 



(a), or (b) a material adverse effect on the Borrower’s, or any Guarantor’s or
any of their respective Subsidiary’s ability to perform its obligations under
this Agreement, any Note, any Guaranty, or any other Loan Document.
     “Maturity Date” means September 25, 2012; provided that if by June 10, 2010
(the “Stated Maturity Date”), the Final Maturity Date (as defined in the 2010
Senior Notes Indenture) of the 2010 Senior Notes has not been extended to a date
occurring after September 25, 2012 or the 2010 Senior Notes have not been repaid
or refinanced (to the extent permitted under this Agreement) with the proceeds
of other Debt having a maturity date on or after September 25, 2012, the
“Maturity Date” under this Agreement shall be June 15, 2010.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law (determined under such laws after giving effect to any items which are
required by such laws to be construed as interest in making such determination,
including if required by such laws, certain fees and other costs).
     “Mortgages” means, collectively, each of the mortgage or deed of trust
executed by any one or more of the Borrower, a Guarantor or any of their
respective Subsidiaries in favor of the Administrative Agent for the ratable
benefit of the Secured Parties in substantially the form of the attached
Exhibit D or such other form as may be requested by the Administrative Agent, in
each case as the same may be amended, modified, restated or supplemented from
time-to-time, together with any assumptions or assignments of the obligations
thereunder by the Borrower, any Guarantor or any of their respective
Subsidiaries, and “Mortgages” shall mean all of such Mortgages collectively.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Net Income” means, with respect to the Borrower and its consolidated
Subsidiaries, for any period, the net income for such period after taxes, as
determined in accordance with GAAP, excluding, however, (a) extraordinary items,
including (i) any net non-cash gain or loss during such period arising from the
sale, exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all securities) other than in the ordinary course
of business, and (ii) any write-up or write-down of assets and (b) the
cumulative effect of any change in GAAP.
     “Non-Entrada Hedge Contracts” means, collectively, each of the Hedge
Contracts entered into by the Borrower or its Subsidiaries other than any
Entrada Entity.
     “Non-Guarantor Subsidiaries” means, collectively, Callon Offshore
Production, Inc., Mississippi Marketing, Inc., and Callon Mineral Properties,
Inc.
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.
     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit F signed by a Responsible Officer of the Borrower.

16



--------------------------------------------------------------------------------



 



     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
     “Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower, any Guarantor or
any of their respective Subsidiaries to the Administrative Agent, the Issuing
Lenders or the Lenders under the Loan Documents, including the Letter of Credit
Obligations, and (b) all obligations of the Borrower or any Guarantor owing to
any Swap Counterparty under any Hedge Contract; provided that, (i) when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedge Contract to any other Person pursuant to the terms of such agreement, the
obligations thereunder shall constitute Obligations only if such assignee or
transferee is also then a Lender or an Affiliate of a Lender and (ii) if a Swap
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, obligations owing to such Swap Counterparty shall be included as
Obligations only to the extent such obligations arise from transactions under
such Hedge Agreements entered into at the time such Swap Counterparty was a
Lender hereunder or an Affiliate of a Lender hereunder, without giving effect to
any extension, increases, or modifications thereof which are made after such
Swap Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder.
     “Oil and Gas Properties” means fee mineral interests, term mineral
interests, Leases, subleases, farm-outs, royalties, overriding royalties, net
profit interests, carried interests, production payments, back-in interests and
reversionary interests and similar mineral interests, and all unsevered and
unextracted Hydrocarbons in, under, or attributable to such oil and gas
Properties and interests.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.
     “Permitted Liens” means the Liens permitted to exist pursuant to
Section 6.01.
     “Permitted Subject Liens” means the Liens permitted under paragraphs (b),
(c), (d), (e), (f), (g), (h), (i), (j) and (k) of Section 6.01.
     “Person” (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof or any trustee, receiver, custodian or similar official.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

17



--------------------------------------------------------------------------------



 



     “Pledge Agreement” means a Pledge Agreement in substantially the form of
the attached Exhibit H, executed by the Borrower, any Guarantor or any of their
respective Subsidiaries, as the same may be amended, modified, restated or
supplemented from time to time.
     “Pricing Grid” means the pricing information set forth in Schedule I.
     “Pro Rata Share” means, with respect to any Lender, (a) with respect to
amounts owing under the Commitments, (i) if such Commitments have not been
canceled, the ratio (expressed as a percentage) of such Lender’s uncancelled
Commitment at such time to the aggregate uncancelled Commitments at such time,
or (ii) if the aggregate Commitments have been terminated, the ratio as
determined pursuant to the preceding clause (i) immediately prior to such
termination or (b) with respect to amounts owing generally under this Agreement
and the other Loan Documents, the ratio (expressed as a percentage) of aggregate
Commitments of such Lender to the aggregate Commitments of all the Lenders (or
if such Commitments have been terminated, the ratio (expressed as a percentage)
of Credit Extensions owing to such Lender to the aggregate Credit Extensions
owing to all such Lenders).
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Proven Reserves” means, at any particular time, the estimated quantities
of Hydrocarbons which geological and engineering data demonstrate with
reasonable certainty to be recoverable in future years from known reservoirs
attributable to Oil and Gas Properties under then existing economic and
operating conditions (i.e., prices and costs as of the date the estimate is
made).
     “Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Union Bank of California, N.A., as its reference rate, whether or not the
Borrower has notice thereof.
     “Reference Rate Advance” means an Advance which bears interest as provided
in Section 2.09(a).
     “Register” has the meaning set forth in paragraph (c) of Section 9.06.
     “Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
     “Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lenders for amounts paid by the applicable Issuing Lender
under Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).
     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Required Lenders” means, at any time, Lenders holding at least 662/3% of
the Commitments or, if the Commitments have been terminated, the outstanding
principal amount of

18



--------------------------------------------------------------------------------



 



the Advances and Letter of Credit Exposure; provided that the Commitment of, and
the portion of the Advances and Letter of Credit Exposure held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Treasurer or Vice President, (b) with respect to any Person that is a
limited liability company, a manager or a Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.
     “Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that, the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of the
Borrower or warrants, options or other rights to purchase such Equity Interests.
     “Secured Parties” means the Administrative Agent, the Issuing Lenders, the
Lenders, and the Swap Counterparties.
     “Security Agreements” means the Security Agreements, each in substantially
the form of the attached Exhibit I, executed by the Borrower, any Guarantor or
any of their respective Subsidiaries as the same may be amended, modified, or
supplemented from time to time.
     “Security Instruments” means, collectively: (a) the Mortgages, (b) the
Transfer Letters, (c) the Pledge Agreement, (d) the Security Agreements,
(e) each other agreement, instrument or document executed by the Borrower, any
Guarantor or any of their respective Subsidiaries at any time in connection with
the Pledge Agreement, the Security Agreements, or the Mortgages, (f) each
agreement, instrument or document executed by the Borrower, any Guarantor or any
of their respective Subsidiaries in connection with the Cash Collateral Account,
and (g) each other agreement, instrument or document executed by the Borrower,
any Guarantor or any of their respective Subsidiaries at any time in connection
with securing the Obligations.
     “Solvent” means, with respect to any Person as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of

19



--------------------------------------------------------------------------------



 



business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Stated Maturity Date” has the meaning set forth in the definition of
Maturity Date.
     “Subordinated Debt” means any Debt of the Borrower expressly subordinated
to the Obligations, on terms and conditions, and pursuant to documentation in
form and substance, satisfactory to the Administrative Agent.
     “Subsidiary” of a Person means any corporation or other entity of which
more than 50% of the outstanding Equity Interests having ordinary voting power
under ordinary circumstances to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether at such time Equity Interests of any other class or classes of such
corporation or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.
     “Swap Counterparty” means any counterparty to a Hedge Contract with the
Borrower or any Guarantor; provided that, with respect to any Hedge Contract
existing on the date hereof, such counterparty is a Lender or an Affiliate of a
Lender on the date hereof or is, at the time such Hedge Contract is entered
into, a Lender or an Affiliate of a Lender.
     “Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Borrower or any of its Affiliates from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     “Transfer Letters” means, collectively, the letters in lieu of transfer
orders in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage, as each of the same may be amended, modified or supplemented from
time-to-time.

20



--------------------------------------------------------------------------------



 



     “Type” has the meaning set forth in Section 1.04.
     “Unused Commitment Amount” means, with respect to a Lender at any time, the
lesser of (a) such Lender’s Commitment at such time and (b) such Lender’s Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each
case, the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.
     “Utilization Level” means the applicable category (being Level I, Level II,
Level III, Level IV or Level V) of pricing criteria contained in Schedule I,
which is based, at any time of its determination, on the percentage obtained by
dividing (a) the outstanding principal amount of the Advances and the Letter of
Credit Exposure at such time by (b) the lesser of (i) the Commitments and
(ii) the Conforming Borrowing Base in effect at such time.
     Section 1.02 Computation of Time Periods. In this Agreement, with respect
to the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.
     Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06, shall mean the Financial Statements). All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with that used in the preparation of the
annual or quarterly financial statements furnished to the Lenders pursuant to
Section 5.06 most recently delivered prior to or concurrently with such
calculations (or, prior to the delivery of the first financial statements under
Section 5.06, used in the preparation of the Financial Statements). In addition,
all calculations and defined accounting terms used herein shall, unless
expressly provided otherwise, when referring to any Person, where applicable,
refer to such Person on a consolidated basis and mean such Person and its
consolidated Subsidiaries.
     Section 1.04 Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance.
     Section 1.05 Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified and shall
include all schedules and exhibits thereto unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term

21



--------------------------------------------------------------------------------



 



“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.
ARTICLE II
CREDIT FACILITIES
     Section 2.01 Commitment for Advances.
     (a) Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement (including, without limitation, the terms set forth in
Section 3.01), to make Advances to the Borrower from time to time on any
Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender’s Unused Commitment Amount. Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than the lesser of (i) $100,000 and (ii) the aggregate Unused Commitment
Amount, and in integral multiples of $50,000 in excess thereof, and in the case
of Borrowings consisting of Eurodollar Rate Advances, be in an aggregate amount
not less than $500,000 and in integral multiples of $100,000 in excess thereof,
and in each case shall consist of Advances of the same Type made on the same day
by the Lenders ratably according to their respective Commitments. Within the
limits of each Lender’s Commitment, and subject to the terms of this Agreement,
the Borrower may from time to time borrow, prepay, and reborrow Advances.
     (b) Notes. The indebtedness of the Borrower to each Lender resulting from
the Advances owing to such Lender shall be evidenced by a Note of the Borrower
payable to the order of such Lender.
     Section 2.02 Borrowing Bases.
     (a) Borrowing Bases. The initial Borrowing Base in effect as of the date of
this Agreement has been set by the Administrative Agent and the Lenders and
acknowledged by the Borrower as $70,000,000; the initial Conforming Borrowing
Base in effect as of the date of this Agreement has been set by the
Administrative Agent and the Lenders and acknowledged by the Borrower as
$65,000,000. Such initial Borrowing Base and Conforming Borrowing Base shall
remain in effect until the next redetermination made pursuant to this
Section 2.02. The Borrowing Base and the Conforming Borrowing Base shall each be
determined in accordance with the standards set forth in Section 2.02(d) and are
subject to periodic redetermination pursuant to Sections 2.02(b) and 2.02(c).
     (b) Calculation of the Borrowing Base and the Conforming Borrowing Base.
          (i) The Borrower shall deliver to the Administrative Agent and each of
the Lenders on or before each March 31, beginning March 31, 2009, an Independent
Engineering Report dated effective as of the immediately preceding January 1,
and such other information as may be reasonably requested by any Lender with
respect to the Borrowing Base Properties included or to be included in the
Borrowing Base and the

22



--------------------------------------------------------------------------------



 



Conforming Borrowing Base. Upon receipt of such information, the Administrative
Agent shall, in the normal course of business (but in any event within 30 days
after receipt of such information), propose to the Lenders a new (A) Borrowing
Base (for purposes of this subsection, the “Proposed Borrowing Base”) and
(B) Conforming Borrowing Base (for purposes of this subsection, the “Proposed
Conforming Borrowing Base”). After having received notice of such proposal, the
Lenders shall have 14 days to agree or disagree with the Proposed Borrowing Base
and the Proposed Conforming Borrowing Base. If at the end of the 14 days, any
Lender has not communicated its approval or disapproval to the Administrative
Agent, such silence shall be deemed to be an approval of the Proposed Borrowing
Base and Proposed Conforming Borrowing Base. If at the end of such 14 days, the
Required Lenders (or all of the Lenders if the Borrowing Base and/or the
Conforming Borrowing Base is to be increased) have approved or have been deemed
to have approved the Proposed Borrowing Base and Proposed Conforming Borrowing
Base, then the Proposed Borrowing Base and the Proposed Conforming Borrowing
Base shall become the new Borrowing Base and Conforming Borrowing Base,
effective on the date specified in Section 2.02(b)(iii). To the extent that
within such 14 day period the Administrative Agent has not received the
requisite number of approvals from the Lenders, the requisite number of Lenders
shall, within a reasonable period of time, agree on a new Borrowing Base and
Conforming Borrowing Base. Notwithstanding anything herein to the contrary, if
no Conforming Borrowing Base is determined pursuant to this Section 2.02, the
Borrowing Base as determined pursuant to this Section 2.02 shall also be the
Conforming Borrowing Base.
          (ii) The Borrower shall deliver to the Administrative Agent and each
Lender on or before (x) November 30, 2008, an Internal Engineering Report dated
effective as of September 30, 2008 and (y) each September 30, beginning
September 30, 2009, an Internal Engineering Report dated effective as of the
immediately preceding July 1, and such other information as may be reasonably
requested by the Administrative Agent with respect to the Borrowing Base
Properties included or to be included in the Borrowing Base and the Conforming
Borrowing Base. Upon receipt of such information, the Administrative Agent
shall, in the normal course of business (but in any event within 30 days after
receipt of such information), propose to the Lenders a new (A) Borrowing Base
(for purposes of this subsection, the “Proposed Borrowing Base”) and
(B) Conforming Borrowing Base (for purposes of this subsection, the “Proposed
Conforming Borrowing Base”). After having received notice of such proposal, the
Lenders shall have 14 days to agree or disagree with the Proposed Borrowing Base
and the Proposed Conforming Borrowing Base. If at the end of the 14 days, any
Lender has not communicated its approval or disapproval to the Administrative
Agent, such silence shall be deemed to be an approval of the Proposed Borrowing
Base and Proposed Conforming Borrowing Base. If at the end of such 14 days, the
Required Lenders (or all of the Lenders if the Borrowing Base and/or the
Conforming Borrowing Base is to be increased) have approved or have been deemed
to have approved the Proposed Borrowing Base and Proposed Conforming Borrowing
Base, then the Proposed Borrowing Base and the Proposed Conforming Borrowing
Base shall become the new Borrowing Base and Conforming Borrowing Base,
effective on the date specified in Section 2.02(b)(iii). To the extent that
within such 14 day period the Administrative Agent has not received the
requisite number of approvals from the Lenders, the requisite

23



--------------------------------------------------------------------------------



 



number of Lenders shall, within a reasonable period of time, agree on a new
Borrowing Base and Conforming Borrowing Base. Notwithstanding anything herein to
the contrary, if no Conforming Borrowing Base is determined pursuant to this
Section 2.02, the Borrowing Base as determined pursuant to this Section 2.02
shall also be the Conforming Borrowing Base.
          (iii) After a redetermined Borrowing Base and Conforming Borrowing
Base is approved or deemed approved by the Required Lenders or all of the
Lenders, as applicable, the Administrative Agent shall notify the Borrower of
the amount of the redetermined Borrowing Base and Conforming Borrowing Base, and
such amounts shall become the Borrowing Base and Conforming Borrowing Base,
effective and applicable to the Borrower, and subject to the other provisions of
this Agreement, shall be the basis on which the Borrowing Base and the
Conforming Borrowing Base shall thereafter be calculated until the effective
date of the next redetermination of the Borrowing Base and the Conforming
Borrowing Base as set forth in this Section 2.02.
          (iv) In the event that the Borrower does not furnish to the
Administrative Agent and the Lenders the Independent Engineering Report,
Internal Engineering Report or other information specified in clauses (i) and
(ii) above by the date specified therein, the Administrative Agent and the
Lenders may nonetheless redetermine the Borrowing Base and the Conforming
Borrowing Base and redesignate the Borrowing Base and the Conforming Borrowing
Base from time-to-time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, or other information, as
applicable, whereupon the Administrative Agent and the Lenders shall redetermine
the Borrowing Base and the Conforming Borrowing Base as otherwise specified in
this Section 2.02.
          (v) Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that,
except as expressly disclosed by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 5.06 or otherwise, (A) the Borrower and the
Guarantors, as applicable, own the Borrowing Base Properties specified therein
with at least 80% (by value) of the Proven Reserves covered therein subject to
an Acceptable Security Interest and free and clear of any Liens (except
Permitted Liens), and (B) on and as of the date of such Engineering Report each
Borrowing Base Property described as “proved developed” therein was developed
for oil and gas, and the wells pertaining to such Borrowing Base Properties that
are described therein as producing wells (“Wells”), were each producing oil and
gas in paying quantities, except for Wells that were utilized as water or gas
injection wells or as water disposal wells or wells temporarily shut-in for
workovers or other repairs in the ordinary course of business.
     (c) Interim Redetermination. In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b), the Administrative Agent and
the Lenders may (i) in their sole discretion make one additional redetermination
of the Borrowing Base and the Conforming Borrowing Base during any six-month
period between scheduled redeterminations and (ii) at the

24



--------------------------------------------------------------------------------



 



request of the Borrower make one additional redetermination of the Borrowing
Base and the Conforming Borrowing Base during any six-month period between
scheduled redeterminations, and in any case, based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(d)). Additionally, the Administrative Agent and the Lenders may
request an additional redetermination in connection with any sale or proposed
sale of Borrowing Base Properties of the Borrower or any Guarantor having a
market value of $5,000,000 or more to the extent any such sale is permitted by
this Agreement. The party requesting the redetermination shall give the other
party at least 10 days’ prior written notice that a redetermination of the
Borrowing Base and the Conforming Borrowing Base pursuant to this paragraph
(c) is to be performed. In connection with any redetermination of the Borrowing
Base and the Conforming Borrowing Base under this Section 2.02(c), the Borrower
shall provide the Administrative Agent and the Lenders with such information
regarding the Borrower and the Guarantors’ business (including its Borrowing
Base Properties, the Proven Reserves attributable thereto, and production
relating thereto) as the Administrative Agent may request, including an updated
Independent Engineering Report. The Administrative Agent shall promptly notify
the Borrower in writing of each redetermination of the Borrowing Base and the
Conforming Borrowing Base pursuant to this Section 2.02(c) and the amount of the
Borrowing Base and the Conforming Borrowing Base as so redetermined.
     (d) Standards for Redetermination. Each redetermination of the Borrowing
Base and the Conforming Borrowing Base by the Administrative Agent and the
Lenders pursuant to this Section 2.02 shall be made (i) in the sole discretion
of the Administrative Agent and the Lenders (but in accordance with the other
provisions of this Section 2.02(d)), (ii) in accordance with the Administrative
Agent’s and the Lenders’ customary internal standards and practices for valuing
and redetermining the value of Oil and Gas Properties in connection with reserve
based oil and gas loan transactions, (iii) in conjunction with the most recent
Independent Engineering Report or Internal Engineering Report, as applicable, or
other information received by the Administrative Agent and the Lenders relating
to the Proven Reserves of the Borrower and the Guarantors, and (iv) based upon
the estimated value of the Proven Reserves owned by the Borrower and the
Guarantors as determined by the Administrative Agent and the Lenders. In valuing
and redetermining the Borrowing Base and the Conforming Borrowing Base, the
Administrative Agent and the Lenders may also consider the business, financial
condition, and Debt obligations of the Borrower and its Subsidiaries and such
other factors as the Administrative Agent and the Lenders customarily deem
appropriate, including without limitation, commodity price assumptions,
projections of production, operating expenses, general and administrative
expenses, capital costs, working capital requirements, liquidity evaluations,
dividend payments, environmental costs, and legal costs. In that regard, the
Borrower acknowledges that the determination of the Borrowing Base and the
Conforming Borrowing Base each contains an equity cushion (market value in
excess of loan value), which is essential for the adequate protection of the
Administrative Agent and the Lenders. No Proven Reserves shall be included or
considered for inclusion in either the Borrowing Base or the Conforming
Borrowing Base unless the Administrative Agent and the Lenders shall have
received, at the Borrower’s expense, evidence of title satisfactory in form and
substance to the Administrative Agent and evidence satisfactory to the
Administrative Agent that the Administrative Agent has an Acceptable Security
Interest in the Borrowing Base Properties relating thereto pursuant to the
Security Instruments and subject to Section 5.10 of this Agreement. At all times
after the Administrative Agent has given the Borrower notification of a
redetermination of the Borrowing

25



--------------------------------------------------------------------------------



 



Base and the Conforming Borrowing Base under this Section 2.02, the Borrowing
Base and the Conforming Borrowing Base shall be equal to the redetermined amount
or such lesser amount designated by the Borrower and disclosed in writing to the
Administrative Agent and the Lenders until the Borrowing Base and the Conforming
Borrowing Base are subsequently redetermined in accordance with this
Section 2.02.
     Section 2.03 Method of Borrowing.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 12:00 noon Dallas, Texas, time (10:00 am Los Angeles,
California, time) (i) on the third Business Day before the date of the proposed
Borrowing, in the case of a Borrowing comprised of Eurodollar Rate Advances or
(ii) on the Business Day of the proposed Borrowing, in the case of a Borrowing
comprised of Reference Rate Advances, by the Borrower to the Administrative
Agent, which shall in turn give to each Lender prompt notice of such proposed
Borrowing by telecopier. Each Notice of a Borrowing shall be given by
telecopier, confirmed immediately in writing, specifying the information
required therein. In the case of a proposed Borrowing comprised of Eurodollar
Rate Advances, the Administrative Agent shall promptly notify each Lender of the
applicable interest rate under Section 2.09(b). Each Lender shall, before
2:00 p.m. Dallas, Texas, time (12:00 noon Los Angeles, California, time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 9.02,
or such other location as the Administrative Agent may specify by notice to the
Lenders, in same day funds, in the case of a Borrowing, such Lender’s Pro Rata
Share of such Borrowing. After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to the Borrower at its
account with the Administrative Agent.
     (b) Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 2:00 p.m. Dallas, Texas, time
(12:00 noon Los Angeles, California, time) (i) on the date which is at least
three Business Days in advance of the proposed Conversion or continuation date
in the case of a Conversion to or a continuation of a Borrowing comprised of
Eurodollar Rate Advances and (ii) on the Business Day of the proposed
Conversion, in the case of a Conversion to a Borrowing comprised of Reference
Rate Advances. Each such Notice of Conversion or Continuation shall be in
writing or by telecopier confirmed immediately in writing specifying the
information required therein. Promptly after receipt of a Notice of Conversion
or Continuation under this Section, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Lender of the
applicable interest rate under Section 2.09(b).
     (c) Certain Limitations. Notwithstanding anything to the contrary contained
in paragraphs (a) and (b) above:
          (i) at no time shall there be more than six Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar

26



--------------------------------------------------------------------------------



 



Rate Advances for any Borrowing at any time that a Default has occurred and is
continuing;
          (ii) if any Lender shall, at least one Business Day before the date of
any requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;
          (iii) if the Administrative Agent is unable to determine the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Borrowing,
the right of the Borrower to select Eurodollar Rate Advances for such Borrowing
or for any subsequent Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be a Reference Rate Advance;
          (iv) if the Required Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and
          (v) if the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) of this Section 2.03, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders and such Advances shall be made available to
the Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing for which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower shall indemnify each Lender
against any loss, out-of-pocket cost, or expense incurred by such Lender as a
result of any failure by the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III including any loss (including any loss of anticipated
profits), cost, or expense incurred

27



--------------------------------------------------------------------------------



 



by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the date of any Borrowing that such
Lender shall not make available to the Administrative Agent such Lender’s Pro
Rata Share of a Borrowing, the Administrative Agent may assume that such Lender
has made its Pro Rata Share of such Borrowing available to the Administrative
Agent on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.03, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have so made its Pro Rata Share
of such Borrowing available to the Administrative Agent, such Lender and the
Borrower severally agree to immediately repay to the Administrative Agent on
demand such corresponding amount, together with interest on such amount, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at (i) in the case of
the Borrower, the interest rate applicable on such day to Advances comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for
such day. If such Lender shall repay to the Administrative Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.
     (f) Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.
     Section 2.04 Reduction of the Commitments.
     (a) The Borrower shall have the right, upon at least three Business Days’
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Commitments; provided, that, each
partial reduction shall be in the aggregate amount of $500,000 or in integral
multiples of $100,000 in excess thereof.
     (b) Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender’s Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.
     Section 2.05 Prepayment of Advances.
     (a) Optional. The Borrower may prepay the Advances, after giving by
12:00 noon Dallas, Texas, time (10:00 am Los Angeles, California, time): (i) in
the case of Eurodollar Rate Advances, at least three Business Days’ or (ii) in
the case of Reference Rate Advances, same Business Day’s, irrevocable prior
written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment. If any such notice is given, the

28



--------------------------------------------------------------------------------



 



Borrower shall prepay the Advances in whole or ratably in part in an aggregate
principal amount equal to the amount specified in such notice, together with
accrued interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date; provided, however, that each partial
prepayment with respect to: (A) any amounts prepaid in respect of Eurodollar
Rate Advances shall be applied to Eurodollar Rate Advances comprising part of
the same Borrowing; (B) any prepayments made in respect of Reference Rate
Advances shall be made in minimum amounts of $100,000 and in integral multiples
of $50,000 in excess thereof, and (C) any prepayments made in respect of any
Borrowing comprised of Eurodollar Rate Advances shall be made in an aggregate
principal amount of at least $500,000 and in integral multiples of $100,000 in
excess thereof. Full prepayments of any Borrowing are permitted without
restriction of amounts.
     (b) Borrowing Base Deficiency. If the aggregate outstanding amount of the
Advances plus the Letter of Credit Exposure ever exceeds the lesser of (x) the
Borrowing Base and (y) the aggregate Commitments, the Borrower shall after
receipt of written notice from the Administrative Agent regarding such
deficiency, take any of the following actions (and the failure of the Borrower
to take such actions to remedy such Borrowing Base deficiency shall constitute
an Event of Default):
          (i) prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base deficiency is cured
within 10 days after the date such deficiency notice is received by the Borrower
from the Administrative Agent;
          (ii) pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Required Lenders in their sole discretion (and
deliver such title evidence thereto to the extent required under Section 5.10
and deliver Engineering Reports covering such Oil and Gas Properties acceptable
to the Required Lenders) such that the Borrowing Base deficiency is cured within
30 days after the date such deficiency notice is received by the Borrower from
the Administrative Agent;
          (iii) (A) deliver, within 10 days after the date such deficiency
notice is received by the Borrower to the Administrative Agent, written notice
to the Administrative Agent indicating the Borrower’s election to repay the
Advances and make deposits into the Cash Collateral Account to provide cash
collateral for the Letters of Credit, each in six equal consecutive monthly
installments equal to one-sixth of such Borrowing Base deficiency with the first
such installment due 30 days after the date such deficiency notice is received
by the Borrower from the Administrative Agent and each following installment due
30 days after the preceding installment due date, and (B) make such payments and
deposits within such time periods; or
          (iv) (A) deliver, within 10 days after the date such deficiency notice
is received by the Borrower to the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to combine the options
provided in clause (ii) and clause (iii) above, and also indicating the amount
to be prepaid in

29



--------------------------------------------------------------------------------



 



installments and the amount to be provided as additional Collateral, and
(B) make such six equal consecutive monthly installments and deliver such
additional Collateral within the time required under clause (ii) and clause
(iii) above.
Each prepayment pursuant to this Section 2.05(b) shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date. Each prepayment under clauses (i), (iii) and (iv) of
this Section 2.05(b) shall be applied to the Advances as requested by the
Borrower if no Default then exists or, if a Default then exists, shall be
applied to the Advances as determined by the Administrative Agent.
     (c) Reduction of Commitments. On the date of each reduction of the
aggregate Commitments pursuant to Section 2.04, the Borrower agrees to make a
prepayment in respect of the outstanding amount of the Advances to the extent,
if any, that the aggregate unpaid principal amount of all Advances plus the
Letter of Credit Exposure exceeds the lesser of (A) the aggregate Commitments,
as so reduced, and (B) the Borrowing Base. Each prepayment pursuant to this
Section 2.05(c) shall be accompanied by accrued interest on the amount prepaid
to the date of such prepayment and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment being made on such date. Each
prepayment under this Section 2.05(c) shall be applied to the Advances as
requested by the Borrower if no Default then exists or, if a Default then
exists, as determined by the Administrative Agent.
     (d) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Eurodollar Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 12:00 noon Dallas, Texas, time (10:00 am
Los Angeles, California, time) (A) if not prohibited by law, on the last day of
the Interest Period for each outstanding Eurodollar Rate Advance made by such
Lender or (B) if required by such notice, on the second Business Day following
its receipt of such notice, prepay all of the Eurodollar Rate Advances made by
such Lender then outstanding, together with accrued interest on the principal
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.12 as a result of such prepayment being made on
such date, (ii) such Lender shall simultaneously make a Reference Rate Advance
to the Borrower on such date in an amount equal to the aggregate principal
amount of the Eurodollar Rate Advances prepaid to such Lender, and (iii) the
right of the Borrower to select Eurodollar Rate Advances from such Lender for
any subsequent Borrowing shall be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist.
     (e) No Additional Right; Ratable Prepayment. The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in this
Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon the Borrower. Each payment of any Advance pursuant
to this Section 2.05 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.

30



--------------------------------------------------------------------------------



 



     Section 2.06 Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Maturity Date or such earlier date as may be required pursuant to
Section 7.02 or Section 7.03.
     Section 2.07 Letters of Credit.
     (a) Commitment. From time to time from the date of this Agreement until
10 days prior to the Maturity Date, at the request of the Borrower, the
requested Issuing Lender shall, on the terms and conditions set forth in this
Agreement (including, without limitation, the terms of Section 3.01), issue,
increase, or extend the Expiration Date of, Letters of Credit for the account of
the Borrower on any Business Day. No Letter of Credit will be issued, increased,
or extended:
          (i) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $40,000,000 and (B) the lesser of
(1) the aggregate Commitments at such time and (2) the Borrowing Base in effect
at such time minus, in each case under this clause (B), the sum of the aggregate
outstanding principal amount of all Advances at such time;
          (ii) if such Letter of Credit has an Expiration Date later than
10 days prior to the Maturity Date;
          (iii) if such Letter of Credit has an expiration date later than one
year after its issuance or extension; provided that any such Letter of Credit
with a one-year tenor may expressly provide that it is renewable at the option
of the applicable Issuing Lender for additional one-year periods;
          (iv) unless such Letter of Credit Documents are in form and substance
acceptable to the applicable Issuing Lender in its sole discretion;
          (v) if such Letter of Credit is a standby letter of credit, it does
not support the repayment of indebtedness for borrowed money of any Person;
          (vi) unless the Borrower has delivered to the applicable Issuing
Lender a completed and executed Letter of Credit Application;
          (vii) unless such Letter of Credit is governed by (A) the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600, or (B) the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, in
either case, including any subsequent revisions thereof approved by a Congress
of the International Chamber of Commerce and adhered to by the applicable
Issuing Lender;
          (viii) by Union Bank of California, N.A., as Issuing Lender, if such
issuance, increase or extension would cause the sum of (A) the Reimbursement
Obligations owing to Union Bank of California, N.A., as Issuing Lender plus
(B) the aggregate undrawn maximum face amount of all outstanding Letters of
Credit issued by Union Bank of California, N.A., as Issuing Lender, to exceed
$35,000,000;

31



--------------------------------------------------------------------------------



 



          (ix) by any Issuing Lender (other than Union Bank of California, N.A.)
unless such issuance, increase or extension, if made by Union Bank of
California, N.A. as Issuing Lender, would cause the sum of (A) the Reimbursement
Obligations owing to Union Bank of California, N.A., as Issuing Lender plus
(B) the aggregate undrawn maximum face amount of all outstanding Letters of
Credit issued by Union Bank of California, N.A., as Issuing Lender would exceed
$35,000,000; and
          (x) if any Lender is at such time a Defaulting Lender hereunder,
unless the applicable Issuing Lender has entered into satisfactory arrangements
with the Borrower or such Defaulting Lender to eliminate such Issuing Lender’s
risk with respect to such Defaulting Lender (including depositing cash
collateral into the Cash Collateral Account equal to the Defaulting Lender’s Pro
Rata Share of the Letter of Credit Exposure attributable to such Letter of
Credit, or if acceptable to such Issuing Lender, the Administrative Agent and
the Borrower, calculating each Lender’s participation in the Letter of Credit
subject to such issuance, increase or extension without giving effect to such
Defaulting Lender’s Pro Rata Share; provided, however, that after giving effect
thereto, no Lender’s participation in such Letter of Credit would exceed its
Unused Commitment Amount).
If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.
     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit, the applicable Issuing Lender shall be deemed to have sold to each
other Lender having a Commitment and each other Lender having a Commitment shall
have been deemed to have purchased from such Issuing Lender a participation in
the related Letter of Credit Obligations equal to such Lender’s Pro Rata Share
at such date and such sale and purchase shall otherwise be in accordance with
the terms of this Agreement. The applicable Issuing Lender shall promptly notify
the Administrative Agent and each such participant Lender having a Commitment by
telephone, or telecopy of each Letter of Credit issued, increased, or extended
or converted and the actual dollar amount of such Lender’s participation in such
Letter of Credit.
     (c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given to the applicable
Issuing Lender and the Administrative Agent not later than 2:00 p.m. Dallas,
Texas, time (12:00 noon Los Angeles, California, time) on the third Business Day
before the date of the proposed issuance, increase, or extension of the Letter
of Credit, and the applicable Issuing Lender shall (i) promptly after receipt of
such Letter of Credit Application, confirm with the Administrative Agent that
the Administrative Agent has also received a copy of such Letter of Credit
Application and, if not, the such Issuing Lender shall notify the Administrative
Agent of the contents thereof, and (ii) give to each other Lender prompt notice
thereof by telephone, or telecopy. Each Letter of Credit Application shall be
delivered by facsimile or by mail specifying the information required therein;
provided that, if such Letter of Credit Application is delivered by facsimile,
the Borrower shall follow such facsimile with an original by mail to the
applicable Issuing Lender. After the applicable Issuing Lender’s receipt of such
Letter of Credit Application (by facsimile or by mail) and upon fulfillment of
the applicable conditions set forth in Article III and so long as the Issuing
Lender

32



--------------------------------------------------------------------------------



 



has not received a notice (in writing, by facsimile or by e-mail) of the
limitation set forth in Section 2.07(a)(i) or (ix), such Issuing Lender shall
issue, increase, or extend such Letter of Credit for the account of the
Borrower. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower.
     (d) Reimbursement. The Borrower hereby agrees to pay on demand to the
applicable Issuing Lender an amount equal to any amount paid by such Issuing
Lender under any Letter of Credit. In the event the applicable Issuing Lender
makes a payment pursuant to a request for draw presented under a Letter of
Credit and such payment is not promptly reimbursed by the Borrower upon demand,
such Issuing Lender shall give the Administrative Agent notice of the Borrower’s
failure to make such reimbursement and the Administrative Agent shall promptly
notify each Lender having a Commitment of the amount necessary to reimburse such
Issuing Lender. Upon such notice from the Administrative Agent, each Lender
shall promptly reimburse such Issuing Lender for such Lender’s Pro Rata Share of
such amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be an Advance to the Borrower transferred at the Borrower’s request
to such Issuing Lender. If such reimbursement is not made by any Lender to the
applicable Issuing Lender on the same day on which the Administrative Agent
notifies such Lender to make reimbursement to such Issuing Lender hereunder,
such Lender shall pay interest on its Pro Rata Share thereof to such Issuing
Lender at a rate per annum equal to the Federal Funds Rate. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat such
reimbursements to the applicable Issuing Lender as Reference Rate Advances under
a Borrowing requested by the Borrower (without regard to the minimums and
multiples referenced in Section 2.1) to reimburse such Issuing Lender which have
been transferred to such Issuing Lender at the Borrower’s request.
     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:
          (i) any lack of validity or enforceability of any Letter of Credit
Documents;
          (ii) any amendment or waiver of, or any consent to or departure from,
any Letter of Credit Documents;
          (iii) the existence of any claim, set-off, defense, or other right
which the Borrower may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;
          (iv) any statement or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

33



--------------------------------------------------------------------------------



 



          (v) payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.07(f).
     (f) Liability of Issuing Lenders. The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. No Issuing Lender nor any of its
officers or directors shall be liable or responsible for:
          (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
          (ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
          (iii) payment by any Issuing Lender against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or
          (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING AN ISSUING LENDER’S OWN
NEGLIGENCE),
except that the Borrower may make a claim against such Issuing Lender for any
direct, as opposed to consequential, damages suffered by the Borrower which the
Borrower claims to have been caused by such Issuing Lender’s willful misconduct
or gross negligence or such Issuing Lender’s willful failure to pay under any
Letter of Credit after presentation to it by the beneficiary of a sight draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit; provided that, such Issuing Lender shall not be required to reimburse
or pay the Borrower for any such damages unless a court determines in a final,
non-appealable judgment that such damages were caused by such Issuing Lender’s
willful misconduct or gross negligence or such Issuing Lender’s willful failure
to pay under any Letter of Credit after presentation to it by the beneficiary of
a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, an Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

34



--------------------------------------------------------------------------------



 



     (g) Cash Collateral Account.
          (i) If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Section 2.05(b), 7.02(b), or 7.03(b), then the
Borrower and the Administrative Agent shall establish the Cash Collateral
Account and the Borrower shall execute any documents and agreements, including
the Administrative Agent’s standard form assignment of deposit accounts, that
the Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent a first priority security
interest in such account and the funds therein. The Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Obligations.
          (ii) So long as no Default or Event of Default exists, (A) the
Administrative Agent may apply the funds held in the Cash Collateral Account
only to the reimbursement of any Letter of Credit Obligations, and (B) the
Administrative Agent shall release to the Borrower at the Borrower’s written
request any funds held in the Cash Collateral Account in excess of the amount
required to be on deposit to cure a Borrowing Base Deficiency pursuant to
Section 2.05(b). During the existence of any Default or Event of Default, the
Administrative Agent may apply any funds held in the Cash Collateral Account to
the Obligations in any order determined by the Administrative Agent, regardless
of any Letter of Credit Exposure that may remain outstanding. The Administrative
Agent may in its sole discretion at any time release to the Borrower any funds
held in the Cash Collateral Account.
          (iii) The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
     Section 2.08 Fees.
     (a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender having a Commitment a commitment fee at a per
annum rate equal to the Commitment Fee Rate on the daily Unused Commitment
Amount of such Lender, from the date of this Agreement until the Commitment
Termination Date. The commitment fees shall be due and payable quarterly in
arrears on the last day of each March, June, September, and December commencing
on September 30, 2008, and continuing thereafter through and including the
Commitment Termination Date.
     (b) Letter of Credit Fees.
          (i) The Borrower agrees to pay (A) to the Administrative Agent for the
pro rata benefit of the Lenders having a Commitment a per annum letter of credit
fee

35



--------------------------------------------------------------------------------



 



for each Letter of Credit issued hereunder in an amount equal to the greater of
(y) a per annum rate equal to the Applicable Margin then in effect for
Eurodollar Rate Advances on the face amount of such Letter of Credit for the
period such Letter of Credit is to be outstanding and (z) $500.00, and (B) to
each Issuing Lender, a fronting fee for each Letter of Credit issued by such
Issuing Lender equal to 0.125% per annum on the face amount of such Letter of
Credit for the period such Letter of Credit is to be outstanding. The fees set
forth in (A) and (B) above shall be computed quarterly in arrears and shall be
due and payable on the last day of each March, June, September, and December and
on the Commitment Termination Date.
          (ii) The Borrower also agrees to pay to each Issuing Lender such other
usual and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit issued by such Issuing
Lender.
     (c) Upfront Fee. The Borrower agrees to pay to the Administrative Agent the
fees described in the letter dated September 25, 2008, between the Borrower and
the Administrative Agent.
     (d) Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent for the account of the Lenders having a Commitment in
connection with any increase of the Borrowing Base, a borrowing base increase
fee on the amount of such increase. The borrowing base increase fee shall be in
an amount equal to 0.30% multiplied by the amount of the increase and shall be
due and payable on the date that the increase to the Borrowing Base becomes
effective.
     Section 2.09 Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
     (a) Reference Rate Advances. If such Advance is a Reference Rate Advance, a
rate per annum equal at all times to the Adjusted Reference Rate in effect from
time to time plus the Applicable Margin in effect from time to time, payable
quarterly in arrears on the last day of each March, June, September, and
December and on the date such Reference Rate Advance shall be paid in full.
     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and
in the case of six month Interest Periods, on the day which occurs during such
Interest Period three months from the first day of such Interest Period.
     (c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Lender, so long as any such Lender shall be required under regulations
of the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained

36



--------------------------------------------------------------------------------



 



by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance; provided that the Borrower shall have received at least 15 days prior
notice from such Lender pursuant to this subsection (c). If a Lender fails to
give notice 15 days prior to the relevant interest payment date, such additional
interest shall be due 15 days after the receipt of notice provided under this
subsection (c). Such additional interest payable to any Lender shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent (such notice to include the calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).
     (d) Usury Recapture.
          (i) If, with respect to any Lender, the effective rate of interest
contracted for under the Loan Documents, including the stated rates of interest
and fees contracted for hereunder and any other amounts contracted for under the
Loan Documents which are deemed to be interest, at any time exceeds the Maximum
Rate, then the outstanding principal amount of the loans made by such Lender
hereunder shall bear interest at a rate which would make the effective rate of
interest for such Lender under the Loan Documents equal the Maximum Rate until
the difference between the amounts which would have been due at the stated rates
and the amounts which were due at the Maximum Rate (the “Lost Interest”) has
been recaptured by such Lender.
          (ii) If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Lender the interest rates charged under Section 2.09 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at the Maximum Rate since the effectiveness of this Agreement to
the extent necessary to recapture the Lost Interest not recaptured pursuant to
the preceding sentence and, to the extent allowed by law, the Borrower shall pay
to such Lender the amount of the Lost Interest remaining to be recaptured by
such Lender.
          (iii) NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS
AGREEMENT AND THE LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH
LENDER AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS.
ACCORDINGLY, IF ANY LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION
WHICH CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS
SHALL BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT SUCH LENDER’S
OPTION BE APPLIED TO THE OUTSTANDING AMOUNT OF THE ADVANCES MADE HEREUNDER BY
SUCH LENDER OR BE REFUNDED TO THE BORROWER.

37



--------------------------------------------------------------------------------



 



     Section 2.10 Payments and Computations.
     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 1:00 p.m. Dallas, Texas, time
(11:00 a.m. Los Angeles, California, time) on the day when due in Dollars to the
Administrative Agent at the location referred to in the Notes (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in same day funds without deduction, setoff, or counterclaim of any kind. The
Administrative Agent shall promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent, an Issuing Lender, or a
specific Lender pursuant to Section 2.08(c), 2.09(c), 2.12, 2.13, 2.14, 8.05, or
9.07, but after taking into account payments effected pursuant to Section 9.04)
in accordance with each Lender’s Pro Rata Share to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender or any Issuing Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.
     (b) Computations. All computations of interest based on the Reference Rate
and of fees (other than Letter of Credit fees) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and the
Federal Funds Rate and Letter of Credit fees shall be made by the Administrative
Agent, on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the immediately preceding Business Day.
     (d) Administrative Agent Reliance. Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender. If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for such day.
     Section 2.11 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on

38



--------------------------------------------------------------------------------



 



account of the Advances or Letter of Credit Obligations made by it in excess of
its Pro Rata Share of payments on account of the Advances or Letter of Credit
Obligations obtained by all the Lenders (other than as a result of a failure to
fund by a Defaulting Lender), such Lender shall notify the Administrative Agent
and forthwith purchase from the other Lenders such participations in the
Advances made by them or Letter of Credit Obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (a) the amount of the participation sold by such
Lender to the purchasing Lender as a result of such excess payment to (b) the
total amount of such excess payment) of such recovery, together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to the purchasing Lender to (ii) the
total amount of all such required repayments to the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered. The Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 2.11 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.
     Section 2.12 Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance or any Conversion of a Eurodollar Rate Advance is made
other than on the last day of the Interest Period for such Advance, whether as a
result of any payment pursuant to Section 2.05, the acceleration of the maturity
of the Notes pursuant to Article VII, or otherwise, or (b) the Borrower fails to
make a principal or interest payment with respect to any Eurodollar Rate Advance
on the date such payment is due and payable, the Borrower shall, within 10 days
of any written demand sent by any Lender to the Borrower through the
Administrative Agent, pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or nonpayment, including any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.
     Section 2.13 Increased Costs.
     (a) Eurodollar Rate Advances. If, due to either (i) the adoption of or any
change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in any
applicable Legal Requirement or in the interpretation of any applicable Legal
Requirement by any Governmental Authority or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case which constitutes a
Change in Law, there shall be any increase in the cost to any Lender of agreeing
to make or making, funding, or maintaining Eurodollar Rate Advances, then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), immediately pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of

39



--------------------------------------------------------------------------------



 



such increased cost and detailing the calculation of such cost submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
     (b) Capital Adequacy. If any Lender or any Issuing Lender determines in
good faith that compliance with any applicable Legal Requirement or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case which constitutes a
Change in Law, affects or would affect the amount of capital required or
expected to be maintained by such Lender or such Issuing Lender or any
corporation controlling such Lender or such Issuing Lender and that the amount
of such capital is increased by or based upon the existence of such Lender’s
commitment to lend or such Issuing Lender’s commitment to issue the Letters of
Credit and other commitments of this type, then, within 30 days after receipt of
the certificate required by this subsection (b) from such Lender or such Issuing
Lender (with a copy of any such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender or
to such Issuing Lender, as the case may be, from time to time as specified by
such Lender or such Issuing Lender, additional amounts sufficient to compensate
such Lender or such Issuing Lender, in light of such circumstances, (i) with
respect to such Lender, to the extent that such Lender reasonably determines
such increase in capital to be allocable to the existence of such Lender’s
commitment to lend under this Agreement and (ii) with respect to such Issuing
Lender, to the extent that such Issuing Lender reasonably determines such
increase in capital to be allocable to the issuance or maintenance of the
Letters of Credit. A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower by such Lender or such
Issuing Lender shall be conclusive and binding for all purposes, absent manifest
error.
     (c) Letters of Credit. If any change after the Closing Date in any
applicable Legal Requirement or in the interpretation thereof by any court or
administrative or Governmental Authority charged with the administration thereof
shall either (i) impose, modify, or deem applicable any reserve, special
deposit, or similar requirement against letters of credit issued by, or assets
held by, or deposits in or for the account of, any Issuing Lender or (ii) impose
on any Issuing Lender any other condition regarding the provisions of this
Agreement relating to the Letters of Credit or any Letter of Credit Obligations,
and the result of any event referred to in the preceding clause (i) or
(ii) shall be to increase the cost to such Issuing Lender of issuing or
maintaining any Letter of Credit (which increase in cost shall be determined by
such Issuing Lender’s reasonable allocation of the aggregate of such cost
increases resulting from such event), then, upon demand by such Issuing Lender,
the Borrower shall pay to such Issuing Lender, from time to time as specified by
such Issuing Lender, additional amounts which shall be sufficient to compensate
such Issuing Lender for such increased cost. A certificate as to such increased
cost incurred by such Issuing Lender, as a result of any event mentioned in
clause (i) or (ii) above, and detailing the calculation of such increased costs
submitted by such Issuing Lender to the Borrower, shall be conclusive and
binding for all purposes, absent manifest error.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.13 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.13 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such

40



--------------------------------------------------------------------------------



 



Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     Section 2.14 Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
shall be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, each Issuing Lender, and the Administrative Agent,
taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Lender, the Issuing Lender, or the
Administrative Agent (as the case may be) is organized or any political
subdivision of the jurisdiction (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”) and, in the case of each Lender and each Issuing Lender, Taxes by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision of such jurisdiction. If the Borrower shall be required by
applicable Legal Requirement to deduct any Taxes from or in respect of any sum
payable to any Lender, any Issuing Lender, or the Administrative Agent: (i) the
sum payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14), such Lender, such Issuing Lender, or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made; provided, however, that if
the Borrower’s obligation to deduct or withhold Taxes is caused solely by such
Lender’s, such Issuing Lender’s, or the Administrative Agent’s failure to
provide the forms described in paragraph (d) of this Section 2.14 and such
Lender, such Issuing Lender, or the Administrative Agent could have provided
such forms, no such increase shall be required; (ii) the Borrower shall make
such deductions; and (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.
     (b) Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Loan Documents (hereinafter referred to as “Other Taxes”).
     (c) Indemnification. THE BORROWER INDEMNIFIES EACH LENDER, EACH ISSUING
LENDER, AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH LENDER, SUCH ISSUING LENDER, OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. EACH PAYMENT
REQUIRED TO BE

41



--------------------------------------------------------------------------------



 



MADE BY THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY CLAIMING SUCH INDEMNIFICATION
WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR FROM
THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, ANY SUCH
ISSUING LENDER, OR ANY SUCH LENDER. IF ANY LENDER, THE ADMINISTRATIVE AGENT, OR
ANY ISSUING LENDER RECEIVES A REFUND IN RESPECT OF ANY TAXES PAID BY THE
BORROWER UNDER THIS PARAGRAPH (C), SUCH LENDER, THE ADMINISTRATIVE AGENT, OR
SUCH ISSUING LENDER, AS THE CASE MAY BE, SHALL PROMPTLY PAY TO THE BORROWER THE
BORROWER’S SHARE OF SUCH REFUND.
     (d) Foreign Lender Withholding Exemption. Each Lender and Issuing Lender
that is not incorporated under the laws of the United States of America or a
state thereof agrees that it shall deliver to the Borrower and the
Administrative Agent (i) two duly completed copies of United States Internal
Revenue Service Form W8-ECI or W8-BEN or successor applicable form, as the case
may be, certifying in each case that such Lender is entitled to receive payments
under this Agreement and the Notes payable to it, without deduction or
withholding of any United States federal income taxes, (ii) if applicable, an
Internal Revenue Service Form W-8 or W-9 or successor applicable form, as the
case may be, to establish an exemption from United States backup withholding
tax, and (iii) any other governmental forms which are necessary or required
under an applicable tax treaty or otherwise by law to reduce or eliminate any
withholding tax, which have been reasonably requested by the Borrower or the
Administrative Agent. Each Lender which delivers to the Borrower and the
Administrative Agent a Form W8-ECI or W8-BEN and Form W-8 or W-9 pursuant to the
immediately preceding sentence further undertakes to deliver to the Borrower and
the Administrative Agent two further copies of the said letter and Form W8-ECI
or W8-BEN and Form W-8 or W-9, or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such letter or
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent letter and form previously delivered by it to the
Borrower and the Administrative Agent, and such extensions or renewals thereof
as may reasonably be requested by the Borrower and the Administrative Agent
certifying in the case of a Form W8-ECI or W8-BEN that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes. If an event (including any change in treaty,
law or regulation) has occurred prior to the date on which any delivery required
by the preceding sentence would otherwise be required which renders all such
forms inapplicable or which would prevent any Lender from duly completing and
delivering any such letter or form with respect to it and such Lender advises
the Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax, and in the case of a Form W-8 or W-9, establishing an exemption from United
States backup withholding tax, such Lender shall not be required to deliver such
letter or forms. The Borrower shall withhold tax at the rate and in the manner
required by the laws of the United States with respect to payments made to a
Lender failing to timely provide the requisite Internal Revenue Service forms.
     Section 2.15 Mitigation Obligations; Replacement of Lenders.

42



--------------------------------------------------------------------------------



 



     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A Lender shall not be required to make any such
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such delegation
cease to apply.
     (b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.13, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender suspends its obligation to continue, or Convert
Advances into, Eurodollar Advances pursuant to Section 2.03(c)(ii) or
Section 2.05(d), (iv) any Lender becomes a Defaulting Lender, or (v) any Lender
refuses to consent to an amendment, modification or waiver of this Agreement
that requires consent of 100% of the Lenders pursuant to Section 9.01 and that
has been approved by the Required Lenders, then the Borrower may, at the
Borrower’s sole expense and effort and upon notice to such Lender and the
Administrative Agent and, in the case of a Defaulting Lender, the Administrative
Agent may, upon notice to such Defaulting Lender and the Borrower, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment) provided that:
          (i) other than for an assignment of a Defaulting Lender requested by
the Administrative Agent, the Borrower shall have paid to the Administrative
Agent the assignment fee specified in Section 9.06;
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letter of Credit
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.12) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
          (iv) such assignment does not conflict with applicable law; and

43



--------------------------------------------------------------------------------



 



          (v) a Lender shall not be required to make any such assignment if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment cease to apply.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.01 Conditions Precedent to Effectiveness. The Existing Agreement
shall be amended and restated in its entirety as set forth herein and this
Agreement shall become effective upon the occurrence of the following conditions
precedent:
     (a) Documentation. The Administrative Agent shall have received the
following duly executed (which may be, in the Administrative Agent’s sole
discretion, by facsimile or scanned pdf email) by all the parties thereto, in
form and substance satisfactory to the Administrative Agent, the Issuing Lenders
and the Lenders, and, where applicable, in sufficient copies for each Lender:
          (i) this Agreement, a Note payable to the order of each Lender in the
amount of its Commitment, the Security Agreements, the Guaranties, the Pledge
Agreements, and Mortgages encumbering at least 80% (by value) of all of the
Borrower’s and the Guarantors’ Oil and Gas Properties constituting Proven
Reserves, and each of the other Loan Documents, and all attached exhibits and
schedules;
          (ii) a favorable opinion of (A) the Borrower’s and the Guarantors’
counsel dated as of the date of this Agreement and substantially in the form of
the attached Exhibit K-1 and (B) the Borrower’s and the Guarantors’ local
counsel dated as of the date of this Agreement and substantially in the form of
the attached Exhibit K-2 covering the matters discussed in such Exhibit and such
other matters as any Lender through the Administrative Agent may reasonably
request;
          (iii) copies, certified as of the date of this Agreement by a
Responsible Officer of the Borrower of (A) the resolutions of the board of
directors of the Borrower approving the Loan Documents to which the Borrower is
a party, (B) the articles or certificate of incorporation and the bylaws of the
Borrower, and (C) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement, the
Notes, and the other Loan Documents;
          (iv) certificates of the secretary or assistant secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the Notes, Notices of Borrowing,
Notices of Conversion or Continuation, and the other Loan Documents and Hedge
Contracts to which the Borrower is a party;
          (v) copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of each Guarantor
of (A) the resolutions of the Board of Directors (or other applicable governing
body) of such Guarantor approving the Loan Documents to which it is a party,
(B) the articles or certificate (as applicable) of incorporation (or
organization) and bylaws of such Guarantor, and (C) all

44



--------------------------------------------------------------------------------



 



other documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Guaranty, the Security Instruments, and
the other Loan Documents to which such Guarantor is a party;
          (vi) a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;
          (vii) a certificate dated as of the Closing Date from a Responsible
Officer of the Borrower stating that (A) all representations and warranties of
the Borrower set forth in this Agreement are true and correct in all material
respects; (B) no Default has occurred and is continuing; and (C) the conditions
in this Section 3.01 have been met;
          (viii) appropriate UCC-1 and UCC-3, as applicable, Financing
Statements covering the Collateral for filing with the appropriate authorities
and any other documents, agreements or instruments necessary to create an
Acceptable Security Interest in such Collateral;
          (ix) insurance certificates naming the Administrative Agent loss payee
or additional insured, as applicable, and evidencing insurance which meets the
requirements of this Agreement and the Security Instruments, and which is
otherwise satisfactory to the Administrative Agent;
          (x) a copy of the most recent Independent Engineering Report delivered
pursuant to the Existing Agreement;
          (xi) to the extent required in connection with the Pledge Agreements,
(A) stock or, to the extent applicable under the Person’s organizational
documents, membership or partnership interest certificates, and stock powers
executed in blank for each such stock certificate endorsed in blank to the
Administrative Agent and (B) to the extent such Person is a limited liability
company or a limited partnership, copies of its limited liability company
agreement, partnership agreement or other similar document the terms of which
expressly provide that membership interests or partnership interests, as
applicable, in such Person are securities governed by Chapter 8 of the Uniform
Commercial Code as in effect in the State of Texas;
          (xii) certificates of good standing and existence for the Borrower and
each Guarantor in (a) the state, province or territory in which each such Person
is organized and (b) each other state, province or territory in which it is
required to be qualified to do business under Section 5.03, which certificates
shall be dated a date not earlier than 30 days prior to the date hereof;
          (xiii) copies, certified by a Responsible Officer of the Borrower, of
the CIECO Loan Documents and all exhibits and schedules thereto, together with
all amendments, modifications or waivers thereto in effect as of the date of
this Agreement; and

45



--------------------------------------------------------------------------------



 



          (xiv) such other documents, governmental certificates, agreements and
lien searches as the Administrative Agent or any Lender may reasonably request.
     (b) Payment of Fees. On the date of this Agreement, the Borrower shall have
paid the fees required by Section 2.08(c) and all costs and expenses that have
been invoiced not less than three (3) days prior to the Closing Date and are
payable pursuant to Section 9.04.
     (c) Delivery of Financial Statements. The Administrative Agent and the
Lenders shall have received true and correct copies of (i) the Financial
Statements, (ii) the Interim Financial Statements and (iii) such other financial
information as the Lenders may reasonably request.
     (d) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent to determine that the
Administrative Agent (for its benefit and the benefit of the Lenders) shall have
an Acceptable Security Interest in the Collateral (which shall include 80% (by
value) of the Borrower’s and the Guarantors’ Oil and Gas Properties constituting
Proven Reserves (as set forth in the Independent Engineering Report dated as of
January 1, 2008)) and that all actions or filings necessary to protect, preserve
and validly perfect such Liens have been made, taken or obtained, as the case
may be, and are in full force and effect.
     (e) Title. The Administrative Agent shall be satisfied in its sole
discretion with the title to the Borrowing Base Properties and that such
Borrowing Base Properties constitute a percentage of such Collateral reasonably
satisfactory to the Administrative Agent, including mortgagee’s title opinions
in favor of the Administrative Agent and the Lenders in form and substance
satisfactory to the Administrative Agent and issued by title counsel
satisfactory to the Administrative Agent covering at least 80% of the present
value of Proven Reserves set forth on the Independent Engineering Report
delivered to the Administrative Agent prior to the effective date of this
Agreement and at least 80% of the present value of such Proven Reserves which
are categorized as “proved, developed and producing” in such report.
     (f) No Default. No Default shall have occurred and be continuing.
     (g) Representations and Warranties. The representations and warranties
contained in Article IV and in each other Loan Document shall be true and
correct in all material respects.
     (h) Material Adverse Change. No event or circumstance that could reasonably
be expected to cause a Material Adverse Change shall have occurred.
     (i) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with (A) any
of the Borrowing Base Properties or other Properties of the Borrower and its
Subsidiaries which, in the Administrative Agent’s sole discretion, could
reasonably be expected to result in a Material Adverse Change or (B) this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.

46



--------------------------------------------------------------------------------



 



     (j) Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable Legal Requirements, or in accordance with any document, agreement,
instrument or arrangement to which the Borrower, any Guarantor or any of their
respective Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement and the other Loan
Documents. In addition, the Borrower, the Guarantors and their respective
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower, such
Guarantors and such Subsidiaries and such approvals shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby.
     (k) Material Contracts. The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements or instruments
to the extent requested by the Administrative Agent.
     (l) Notice of Borrowing. If a Loan is requested on the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing from the Borrower
in the form of Exhibit F, with appropriate insertions and executed by a duly
authorized Responsible Officer of the Borrower.
     (m) USA Patriot Act. The Borrower has delivered to each Lender that is
subject to the Act such information requested by such Lender in order to comply
with the Act.
     (n) Hedging Arrangements. The Administrative Agent and the Lenders shall be
satisfied with the Borrower’s and its Subsidiaries’ existing Hedge Contracts.
     (o) Minimum Liquidity. The sum of the Borrower’s unrestricted cash and
Unused Commitment Amount, after giving effect to the closing of the facility
evidenced hereby and the making of any Credit Extensions, shall be at least
$5,000,000 as of the Closing Date.
     Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of each Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit, the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Letter of Credit Application and the acceptance by the Borrower of
the proceeds of such Borrowing or the issuance, increase, or extension of such
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or on the date of such issuance, increase, or
extension of such Letter of Credit, as applicable, such statements are true):
     (a) the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of such Borrowing or the
date of the issuance, increase, or extension of such Letter of

47



--------------------------------------------------------------------------------



 



Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date (except in
the case of representations and warranties which are made solely as of an
earlier date or time, which representations and warranties shall be true and
correct in all material respects as of such earlier date and time); and
     (b) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants as follows:
     Section 4.01 Existence; Subsidiaries. The Borrower is a corporation duly
organized and validly existing under the laws of Delaware and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of Property or conduct of its business requires such qualification, except where
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Change. Each Subsidiary of the Borrower (other than any
Non-Guarantor Subsidiary) is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of formation and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of Property or conduct of its business requires such qualification, except where
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Change. As of the date of this Agreement, the Borrower has no
Subsidiaries other than listed on Schedule 4.01 and the Borrower owns no other
Equity Interests in any Person except in such Subsidiaries and otherwise as set
forth in Schedule 4.01.
     Section 4.02 Power. The execution, delivery, and performance by the
Borrower of this Agreement, the Notes, and the other Loan Documents to which it
is a party and by the Guarantors of the Guaranties and the other Loan Documents
to which they are a party and the consummation of the transactions contemplated
hereby and thereby (a) are within the Borrower’s and such Guarantors’ governing
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) the Borrower’s or any Guarantor’s certificate or articles of
incorporation or formation, limited partnership agreement, bylaws, limited
liability company agreement, or other similar governance documents or (ii) any
law or any contractual restriction binding on or affecting the Borrower or any
Guarantor, and (d) will not result in or require the creation or imposition of
any Lien prohibited by this Agreement. At the time of each Advance and the
issuance, extension or increase of a Letter of Credit, such Advance and such
Letter of Credit, and the use of the proceeds of such Advance and such Letter of
Credit, will be within the Borrower’s governing powers, will have been duly
authorized by all necessary governing action, will not contravene (i) the
Borrower’s certificate of incorporation, bylaws or other organizational
documents or (ii) any law or any contractual restriction binding on or affecting
the Borrower and will not result in or require the creation or imposition of any
Lien prohibited by this Agreement.

48



--------------------------------------------------------------------------------



 



     Section 4.03 Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by the Borrower of this Agreement, the Notes, or the
other Loan Documents to which the Borrower is a party or by each Guarantor of
its Guaranty or the other Loan Documents to which it is a party or the
consummation of the transactions contemplated thereby, except for (a) the filing
of UCC-1 Financing Statements and the Mortgages in the state and county filing
offices and (b) those consents and approvals that have been obtained or made on
or prior to the date of this Agreement and that are in full force and effect. At
the time of each Borrowing and each issuance, increase or extension of a Letter
of Credit, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
such issuance, increase or extension of such Letter of Credit or the use of the
proceeds of such Borrowing or such Letter of Credit, except for (i) the filing
of any additional UCC-1 Financing Statements and the Mortgages in the state and
county filing offices and (ii) those consents and approvals that have been
obtained or made on or prior to the date of such Borrowing, which are, as of the
date of such Borrowing, in full force and effect.
     Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the
other Loan Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by such
Guarantors. Each Loan Document is the legal, valid, and binding obligation of
the Borrower and any Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.
     Section 4.05 Financial Statements.
     (a) The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements and the Interim Financial Statements, and the
Financial Statements and the Interim Financial Statements are accurate and
complete in all material respects and present fairly the financial condition of
Borrower and its Subsidiaries as of their respective dates and for their
respective periods in accordance with GAAP. As of the date of the Financial
Statements, there were no material contingent obligations, liabilities for
taxes, unusual forward or long-term commitments, or unrealized or anticipated
losses of the Borrower, except as disclosed therein and adequate reserves for
such items have been made in accordance with GAAP.
     (b) Since the date of the Financial Statements, no event or circumstance
that could reasonably be expected to cause a Material Adverse Change has
occurred.
     (c) As of the date of this Agreement, neither the Borrower nor any of its
Subsidiaries has any Debt other than the Debt listed on Schedule 4.05.
     Section 4.06 True and Complete Disclosure. All factual information
(excluding estimates) heretofore or contemporaneously furnished by or on behalf
of the Borrower or any of

49



--------------------------------------------------------------------------------



 



the Guarantors in writing to any Lender or the Administrative Agent for purposes
of or in connection with this Agreement, any other Loan Document or any
transaction contemplated hereby or thereby is, and all other such factual
information hereafter furnished by or on behalf of the Borrower and the
Guarantors in writing to the Administrative Agent or any of the Lenders shall
be, true and accurate in all material respects on the date as of which such
information is dated or certified and does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements contained therein not misleading at such time. All projections,
estimates, and pro forma financial information furnished by the Borrower were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates, and pro forma
financial information were furnished.
     Section 4.07 Litigation; Compliance with Laws.
     (a) There is no pending or, to the knowledge of the Borrower, threatened
action or proceeding affecting the Borrower or any of the Guarantors before any
court, Governmental Authority or arbitrator which could reasonably be expected
to cause a Material Adverse Change or which purports to affect the legality,
validity, binding effect or enforceability of this Agreement, any Note, or any
other Loan Document. Additionally, there is no pending or, to the knowledge of
the Borrower, threatened action or proceeding instituted against the Borrower or
any of the Guarantors which seeks to adjudicate the Borrower or any of the
Guarantors as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.
     (b) The Borrower and its Subsidiaries have complied in all respects with
all statutes, rules, regulations, orders and restrictions of any Governmental
Authority having jurisdiction over the conduct of their respective businesses or
the ownership of their respective Property where non-compliance could reasonably
be expected to result in a Material Adverse Change.
     Section 4.08 Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 5.09. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.
     Section 4.09 Investment Company Act. Neither the Borrower nor any of the
Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 4.10 Federal Power Act. Neither the Borrower nor any of the
Guarantors is subject to regulation under the Federal Power Act, as amended or
any other Legal Requirement which regulates the incurring by such Person of
Debt, including Legal Requirements relating to common contract carriers or the
sale of electricity, gas, steam, water or other public utility services.

50



--------------------------------------------------------------------------------



 



     Section 4.11 Taxes.
     (a) Reports and Payments. All Returns (as defined below in clause (c) of
this Section 4.11) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the “Tax Group”) have been duly filed on a timely basis or appropriate
extensions have been obtained, except where the failure to so file could not be
reasonably expected to cause a Material Adverse Change; such Returns are
complete and correct in all material respects; and all Taxes shown to be due and
payable on the Returns or on subsequent assessments with respect thereto have
been paid in full on a timely basis, and no other Taxes will be payable by the
Tax Group with respect to items or periods covered by such Returns, except in
each case to the extent of (i) reserves reflected in the Financial Statements or
(ii) taxes that are being contested in good faith. The reserves for accrued
Taxes reflected in the financial statements delivered to the Lenders under this
Agreement are adequate in the aggregate for the payment of all unpaid Taxes,
whether or not disputed, for the period ended as of the date thereof and for any
period prior thereto, and for which the Tax Group may be liable in its own
right, as withholding agent or as a transferee of the assets of, or successor
to, any Person, except for such Taxes or reserves therefor, the failure to pay
or provide for which does not and could not reasonably be expected to cause a
Material Adverse Change.
     (b) Taxes Definition. “Taxes” in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including income, gross receipts, excise,
real or personal property, sales, occupation, use, service, leasing,
environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on or with respect to any such assessment).
     (c) Returns Definition. “Returns” in this Section 4.11 shall mean any
federal, state, local, or foreign report, declaration of estimated Tax,
information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
     Section 4.12 Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. The present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits. Neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability. As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the
Controlled Group would become subject to any liability under ERISA if the
Borrower or any member of the Controlled Group has received notice that any
Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing
as of the date

51



--------------------------------------------------------------------------------



 



of this Agreement and current factual circumstances, the Borrower has no reason
to believe that the annual cost during the term of this Agreement to the
Borrower or any member of the Controlled Group for post-retirement benefits to
be provided to the current and former employees of the Borrower or any member of
the Controlled Group under Plans that are welfare benefit plans (as defined in
Section 3(1) of ERISA) could, in the aggregate, reasonably be expected to cause
a Material Adverse Change.
     Section 4.13 Condition of Property; Casualties. Each of the Borrower and
the Guarantors has good and defensible title to all of its material
(individually and in the aggregate) Properties as is customary in the oil and
gas industry in all material respects, free and clear of all Liens except for
Permitted Liens. The Properties used or to be used in the continuing operations
of the Borrower and each of the Guarantors are in good repair, working order and
condition, except to the extent that the failure to be in such condition could
not reasonably be expected to result in a Material Adverse Change. Since the
date of the Financial Statements, neither the business nor any Property of the
Borrower or any Guarantor has been adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy, except to the extent
such adverse event could not reasonably be expected to cause a Material Adverse
Change.
     Section 4.14 No Defaults.
     (a) Neither the Borrower nor any of its Subsidiaries is in default under or
with respect to any contract, agreement, lease, or other instrument to which the
Borrower or any Subsidiary is a party and which could reasonably be expected to
cause a Material Adverse Change or under any agreement in connection with any
Debt.
     (b) No Default has occurred and is continuing.
     Section 4.15 Environmental Condition.
     (a) Permits, Etc. The Borrower and the Guarantors (i) have obtained all
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in compliance with all terms and conditions of such
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received notice of any violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual or
contingent Environmental Claim, except, in the case of clauses (i) through (iv),
where such failure to obtain, such failure to comply, such violation or such
Environmental Claim could not reasonably be expected to cause a Material Adverse
Change.
     (b) Certain Liabilities. To the Borrower’s actual knowledge, none of the
present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located: (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,

52



--------------------------------------------------------------------------------



 



designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws and which listing, event or other circumstance described in
this clause (i) could reasonably be expected to cause a Material Adverse Change;
(ii) is subject to a Lien, arising under or in connection with any Environmental
Laws, that attaches to any revenues or to any Property owned or operated by the
Borrower or any of the Guarantors, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that would cause a Material Adverse Change.
     (c) Certain Actions. Without limiting the foregoing: (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by the Borrower or the Guarantors or any of their former
Subsidiaries on any of their presently or formerly owned or operated Property,
except where failure to file such notices or failure to take such action could
not reasonably be expected to cause a Material Adverse Change, and (ii) the
present and, to the Borrower’s knowledge, future liability, if any, of the
Borrower and the Guarantors which could reasonably be expected to arise in
connection with requirements under Environmental Laws could not reasonably be
expected to result in a Material Adverse Change.
     Section 4.16 Permits, Licenses, Etc. The Borrower and the Guarantors
(a) possess all authorizations, Permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade name rights and copyrights which
are material to the conduct of their business and (b) manage and operate their
business in all material respects in accordance with all applicable Legal
Requirements and good industry practices, except, in each case, to the extent
failure to do so could not reasonably be expected to cause a Material Adverse
Change.
     Section 4.17 Gas Contracts. Neither the Borrower nor any of the Guarantors,
as of the date hereof and as of the Closing Date: (a) is obligated in any
material respect by virtue of any prepayment made under any contract containing
a “take-or-pay” or “prepayment” provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Borrower’s and the
Guarantors’ Borrowing Base Properties at some future date without receiving full
payment therefor at the time of delivery, except to the extent such obligations
could not reasonably be expected to cause a Material Adverse Change, or
(b) except as has been disclosed to the Administrative Agent, has produced gas,
in any material amount, subject to, and none of the Borrower’s and the
Guarantors’ Borrowing Base Properties is subject to, balancing rights of third
parties or subject to balancing duties under governmental requirements, except
where being subject to such rights and duties could not reasonably be expected
to cause a Material Adverse Change.
     Section 4.18 Liens; Titles, Leases, Etc. None of the Property of the
Borrower or any of the Guarantors is subject to any Lien other than Permitted
Liens. On the Closing Date, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to perfect the Liens provided for in the Security Instruments will
have been made, obtained and taken in all relevant jurisdictions or, with
respect to any filings or recordings necessary to create and perfect such Liens,
arrangements to do so shall have

53



--------------------------------------------------------------------------------



 



been made. All leases and agreements necessary for the conduct of business of
the Borrower and the Guarantors are valid and subsisting, in full force and
effect and there exists no default or event of default or circumstance which
with the giving of notice or lapse of time or both would give rise to a default
under any such leases or agreements, in each case, other than to the extent it
could not reasonably be expected to result in a Material Adverse Change.
     Section 4.19 Solvency. Before and after giving effect to the making of the
initial Advances, each of the Borrower and its Subsidiaries is Solvent.
     Section 4.20 Hedging Agreements. Schedule 4.20 sets forth, as of the date
hereof and as of the Closing Date, a true and complete list of all Interest
Hedge Agreements, Hydrocarbon Hedge Agreements, and any other Hedge Contract of
the Borrower and each Guarantor, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counterparty to each such
agreement.
     Section 4.21 Material Agreements. Schedule 4.21 sets forth a complete and
correct list of (a) all material agreements and other instruments of the
Borrower and the Guarantors in effect or to be in effect as of the Closing Date
relating to the purchase, transportation by pipeline, gas processing, marketing,
sale and supply of natural gas and other Hydrocarbons which are not cancelable
on 60 days notice or less without penalty and have a maturity or expiry date of
longer than six (6) months from the date hereof, and (b) all material
agreements, leases, indentures, purchase agreements, obligations in respect of
letters of credit, guarantees, joint venture agreements, and other instruments
in effect or to be in effect as of the Closing Date providing for, evidencing,
securing or otherwise relating to any Debt of the Borrower, any Guarantor or any
of their respective Subsidiaries, and all obligations of the Borrower, any
Guarantor or any of their respective Subsidiaries to issuers of surety or appeal
bonds issued for account of the Borrower, any Guarantor or any of their
respective Subsidiaries, and such list correctly sets forth the names of the
debtor or lessee and creditor or lessor with respect to the Debt or lease
obligations outstanding or to be outstanding and the Property subject to any
Lien securing such Debt or lease obligation. Except as detailed otherwise in
Schedule 4.21, the Borrower has heretofore delivered to the Administrative Agent
and the Lenders a complete and correct copy of all such material credit
agreements, indentures, purchase agreements, contracts, letters of credit,
guarantees, joint venture agreements, or other instruments listed therein,
including any modifications or supplements thereto, as in effect as of the
Closing Date and requested by the Administrative Agent.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Note or any amount under any Loan Document shall remain
unpaid, any Letter of Credit shall remain outstanding or any Letter of Credit
Exposure shall exist, or any Lender shall have any Commitment hereunder, the
Borrower agrees, unless the Required Lenders shall otherwise consent in writing,
to comply with the following covenants:

54



--------------------------------------------------------------------------------



 



     Section 5.01 Compliance with Laws, Etc. The Borrower shall comply, and
cause each of its Subsidiaries to comply, in all respects with all Legal
Requirements, except in such instances in which (a) such Legal Requirement is
being contested in good faith by appropriate proceedings diligently conducted or
(b) failure to comply could not reasonably be expected to result in a Material
Adverse Change. Without limitation of the foregoing, the Borrower shall, and
shall cause each of its Subsidiaries to, (a) maintain and possess all
authorizations, Permits, licenses, trademarks, trade names, rights and
copyrights which are necessary to the conduct of its business, except to the
extent failure to do so could not reasonably be expected to result in a Material
Adverse Change, and (b) obtain, as soon as practicable, all consents or
approvals required from the United States or any states of the United States (or
other Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in the Borrower’s and its Subsidiaries’ Borrowing
Base Properties to the extent required under Section 5.08.
     Section 5.02 Maintenance of Insurance.
     (a) The Borrower shall, on behalf of itself and each of its Subsidiaries,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance (after giving effect to any self-insurance
compatible with the following standard) in form and amounts and issued by
companies, associations or organizations reasonably satisfactory to the
Administrative Agent covering such casualties, risks, perils, liabilities and
other hazards reasonably required by the Administrative Agent. In addition, the
Borrower shall, on behalf of itself and each of its Subsidiaries, comply with
all requirements regarding insurance contained in the Security Instruments.
     (b) Borrower shall furnish to Administrative Agent certified copies of
policies or certificates thereof, and endorsements and renewals thereof for all
such policies promptly upon request by the Administrative Agent. All Property
insurance policies shall have attached thereto a Lender’s loss payable
endorsement for the benefit of the Administrative Agent, as loss payee in form
reasonably satisfactory to the Administrative Agent and all liability insurance
policies shall name the Administrative Agent as an additional insured. All
policies or certificates of insurance shall set forth the coverage, the limits
of liability, the name of the carrier, the policy number, and the period of
coverage. In addition, all policies with respect to Property insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Subsidiary or any
party holding under the Borrower or a Subsidiary which might otherwise result in
a forfeiture of the insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against the Borrower and its
Subsidiaries. All such policies shall contain a provision that notwithstanding
any contrary agreements between the Borrower, its Subsidiaries, and the
applicable insurance company, such policies will not be canceled, allowed to
lapse without renewal, surrendered or amended (which provision shall include any
reduction in the scope or limits of coverage) without at least 30 days’ prior
written notice to the Administrative Agent. In the event that, notwithstanding
the “lender’s loss payable endorsement” requirement of this Section 5.02, the
proceeds of any insurance policy described above are paid to the Borrower or a
Subsidiary and any Obligations are outstanding, except as permitted under
Section 5.02(c) below, the Borrower shall deliver such proceeds to the
Administrative Agent immediately upon receipt.

55



--------------------------------------------------------------------------------



 



     (c) To the extent that Administrative Agent is entitled to receive
insurance claim proceeds as loss payee, unless (i) there is deemed to be a total
loss and as such a particular piece of Collateral is not replaceable or
repairable or (ii) there exists an Event of Default, such insurance claim
proceeds shall first be applied to replace or repair the damaged or lost
Collateral and then the remaining proceeds, if any, shall be delivered to the
Administrative Agent.
     (d) In the event that any insurance proceeds are paid to the Borrower or
any of its Subsidiaries in violation of clause (b) or clause (c) above, the
Borrower or such Subsidiary shall hold the proceeds in trust for the
Administrative Agent, segregate the proceeds from the other funds of the
Borrower or such Subsidiary, and promptly pay the proceeds to the Administrative
Agent with any necessary endorsement. Upon the request of the Administrative
Agent, each of the Borrower and its Subsidiaries shall execute and deliver to
the Administrative Agent any additional assignments and other documents as may
be necessary or desirable to enable the Administrative Agent to directly collect
the proceeds as set forth herein.
     Section 5.03 Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Subsidiaries (other than a
Non-Guarantor) to preserve and maintain, its corporate, partnership or limited
liability company, as applicable, existence (except as otherwise permitted
pursuant to Section 6.04), rights, franchises, and privileges in the
jurisdiction of its incorporation or organization, as applicable, and qualify
and remain qualified, and cause each such Subsidiary to qualify and remain
qualified, as a foreign entity in each jurisdiction in which qualification is
necessary or desirable in view of its business and operations or the ownership
of its Properties, and, in each case, where failure to qualify or preserve and
maintain its rights and franchises could reasonably be expected to cause a
Material Adverse Change.
     Section 5.04 Payment of Taxes, Etc. The Borrower shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which such reserves as may be
required by GAAP, if any, have been established.
     Section 5.05 Visitation Rights. At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such
Subsidiary, and (b) discuss the affairs, finances and accounts of the Borrower
and any such Subsidiary with any of their respective officers or directors.
     Section 5.06 Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender:

56



--------------------------------------------------------------------------------



 



     (a) Annual Financials. As soon as available and in any event not later than
90 days after the end of each fiscal year of the Borrower and its consolidated
Subsidiaries: (i) a copy of the annual audit report for such year for the
Borrower and such consolidated Subsidiaries, including therein the Borrower’s
and such consolidated Subsidiaries’ balance sheet as of the end of such fiscal
year and the Borrower’s and such consolidated Subsidiaries’ statement of income,
cash flows, and retained earnings, in each case certified by independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent, (ii) a certificate of such accounting firm reasonably
acceptable to the Administrative Agent certifying that (A) the audit of the
business of the Borrower and its consolidated Subsidiaries was conducted by such
accounting firm in accordance with the standards of the Public Company
Accounting Oversight Board (United States) and (B) balance sheet and related
statements of income, cash flow, and retained earnings were prepared in
accordance with GAAP, and (iii) a Compliance Certificate executed by a
Responsible Officer of the Borrower;
     (b) Quarterly Financials. As soon as available and in any event not later
than 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and its consolidated Subsidiaries: (i) the unaudited
balance sheet and the unaudited consolidated statement of income, cash flows,
and retained earnings of the Borrower and such consolidated Subsidiaries for
such fiscal period and for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter, all in reasonable
detail and duly certified (subject to the absence of footnotes and to year-end
audit adjustments) by a Responsible Officer of the Borrower as having been
prepared in accordance with GAAP; and (ii) a Compliance Certificate executed by
a Responsible Officer of the Borrower;
     (c) Oil and Gas Engineering Reports.
     (i) At the times required by Section 2.02(b), an Independent Engineering
Report;
     (ii) As At the times required by Section 2.02(b), an Internal Engineering
Report;
     (iii) Such other information as may be reasonably requested by the
Administrative Agent with respect to the Borrowing Base Properties included or
to be included in the Borrowing Base;
     (iv) With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (a) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, (b) the Borrower or the Guarantor, as applicable, owns good
and defensible title to the Borrowing Base Properties evaluated in such
Engineering Report as is customary in the oil and gas industry in all material
respects, and such Properties are subject to an Acceptable Security Interest to
the extent required herein and are free of all Liens except for Permitted Liens,
(c) none of its Borrowing Base Properties listed in the immediately preceding
Engineering Report as having proved reserves have been sold since the date of
the last Borrowing Base determination except as set forth on an exhibit to the
certificate, which

57



--------------------------------------------------------------------------------



 



certificate shall list all of such Borrowing Base Properties sold and in such
detail as reasonably required by the Administrative Agent, and (d) attached to
the certificate is a list of Persons disbursing at least 80% of proceeds to the
Borrower or to a Guarantor, as applicable, from its Borrowing Base Properties;
     (d) Production Reports. Within 30 days of receipt of a written request by
the Administrative Agent to the Borrower, a report setting forth the production
revenue and expenses for the Borrowing Base Properties of the Borrower and the
Guarantors evaluated in the most recent Engineering Report, in form and
substance reasonably satisfactory to the Administrative Agent, together with a
certificate signed by a Responsible Officer of the Borrower as to the accuracy
of such information in all material respects;
     (e) Defaults. Promptly and in any event within five days after the
occurrence of any Default, a statement of a Responsible Officer of the Borrower
setting forth the details of such Default and the actions which the Borrower has
taken and proposes to take with respect thereto;
     (f) Termination Events. Promptly and in any event (i) within 30 days after
(A) the Borrower knows or has reason to know that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan has occurred, or (B) the Borrower acquires knowledge that any member of
the Controlled Group knows that any Termination Event described in clause (a) of
the definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after (A) the Borrower knows or has reason to know that any
other Termination Event with respect to any Plan has occurred, or (B) the
Borrower acquires knowledge that any of its Affiliates knows that any other
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or such Affiliate proposes to take with
respect thereto;
     (g) Termination of Plans. Promptly and in any event within two Business
Days after (i) receipt thereof by the Borrower from the PBGC, or (ii) the
Borrower acquires knowledge of any Controlled Group member’s receipt thereof
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan;
     (h) Other ERISA Notices. Promptly and in any event within five Business
Days after (i) receipt thereof by the Borrower from a Multiemployer Plan
sponsor, or (ii) the Borrower acquires knowledge of any Controlled Group
member’s receipt thereof from a Multiemployer Plan sponsor, a copy of each
notice received by the Borrower or any member of the Controlled Group concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;
     (i) Environmental Notices. Promptly upon the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any form of request, notice,
summons or citation received from the Environmental Protection Agency, or any
other Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could
reasonably be expected to cause a Material Adverse Change, (ii) any action or
omission on the part of the Borrower or any Subsidiary or any of their former
Subsidiaries in

58



--------------------------------------------------------------------------------



 



connection with Hazardous Waste or Hazardous Substances which could reasonably
result in the imposition of liability therefor that could reasonably be expected
to cause a Material Adverse Change, including any information request related
to, or notice of, potential responsibility under CERCLA, or (iii) concerning the
filing of a Lien upon, against or in connection with the Borrower or any
Subsidiary or their former Subsidiaries, or any of their leased or owned
Property, wherever located;
     (j) Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
any notice, summons, citation, or proceeding seeking to modify in any respect,
revoke, or suspend any contract, license, permit or agreement with any
Governmental Authority, if such modification, revocation or suspension could
reasonably be expected to cause a Material Adverse Change;
     (k) Material Changes. Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in a Material Adverse Change;
     (l) Disputes, Etc. Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Borrowing Base
Property of the Borrower or any Subsidiary if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property not otherwise adequately
covered by insurance shall exceed $1,000,000;
     (m) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other material report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the board of
managers or directors (or other applicable governing body) of the Borrower or
any Subsidiary of the Borrower, to such letter or report;
     (n) Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any default statement or notice of default furnished to any
Person pursuant to the terms of any indenture, loan or credit or other similar
agreement governing Debt, other than this Agreement and not otherwise required
to be furnished to the Lenders pursuant to any other provision of this
Section 5.06;
     (o) Other Quarterly Reports. Upon the request of the Administrative Agent,
as soon as available and in any event not later than 45 days after the date of
such request; (i) an accounts receivable aging report in a form reasonably
satisfactory to the Administrative Agent and (ii) an accounts payable report in
a form reasonably satisfactory to the Administrative Agent as of the last
Business Day of the immediately preceding fiscal quarter;

59



--------------------------------------------------------------------------------



 



     (p) Sales and Leasebacks. Prompt written notice of the consummation by the
Borrower or any of its Subsidiaries of any transaction of the type described in
Section 6.09;
     (q) Hedge Contracts. As soon as available and in any event within 45 days
after the end of each calendar quarter, a report, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such calendar quarter a true and complete list of all Hedge Contracts
(including commodity price swap agreements, forward agreements with terms in
excess of thirty days or contracts of sale which provide for prepayment for
deferred shipment or delivery of oil, gas or other commodities) of the Borrower
and its Subsidiaries, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value therefor, any new credit support agreements relating thereto not
listed on Schedule 4.20, any margin required or supplied under any credit
support document, and the counter party to each such agreement; and
     (r) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.; the Administrative Agent agrees
to provide the Lenders with copies of any material notices and information
delivered solely to the Administrative Agent pursuant to the terms of this
Agreement.
     Section 5.07 Maintenance of Property. Subject to Section 6.04, the Borrower
shall, and shall cause each of its Subsidiaries to, maintain their owned,
leased, or operated Property in good condition and repair in accordance with
customary industry standards, ordinary wear and tear excepted; and shall
abstain, and cause each of its Subsidiaries to abstain from, knowingly or
willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change.
     Section 5.08 Agreement to Pledge. The Borrower shall, and shall cause each
Subsidiary (other than (a) the Entrada Entities, unless CIECO Debt Termination
has occurred, and (b) any Non-Guarantor Subsidiary) to, grant to the
Administrative Agent an Acceptable Security Interest in any Property of the
Borrower or such Subsidiary now owned or hereafter acquired, including Borrowing
Base Properties and Proven Reserves attributable thereto, promptly after receipt
of a written request from the Administrative Agent; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
and such Subsidiaries shall not be required to grant an Acceptable Security
Interest in any Borrowing Base Properties that constitute more than 80% (by
value) of Borrowing Base Properties and Proven Reserves attributable thereto
(but in no event shall the Administrative Agent have an Acceptable Security
Interest in less than 80% (by value) of all such Borrowing Base Properties and
Proven Reserves attributable thereto). Notwithstanding the foregoing, neither
the Borrower nor any of its Subsidiaries shall be required to grant an
Acceptable Security Interest in (y) its ownership interest in and to Medusa
Spar, LLC or (z) its ownership in and to (i) the Entrada Assets or (ii) any
equity interests of any Entrada Entity (for so long as such Entrada Entity does
not own any material or significant asset other than Entrada Assets), unless the
Borrower has notified the

60



--------------------------------------------------------------------------------



 



Administrative Agent, in writing, that it has elected to include such Entrada
Assets or any other assets owned by such Entrada Entity as a portion of the
Borrowing Base or, with respect to any equity interest described in clause (ii),
CIECO Debt Termination has occurred.
     Section 5.09 Use of Proceeds. The Borrower shall use the proceeds of the
Advances and Letters of Credit (a) to finance the acquisition, exploration,
development, maintenance and production of Oil and Gas Properties, (b) to
repurchase, redeem or repay the 2010 Senior Notes or Subordinated Debt to the
extent otherwise permitted under this Agreement, and (c) for other working
capital and general corporate purposes.
     Section 5.10 Title Evidence. The Borrower shall from time to time upon the
reasonable request of the Administrative Agent, take such actions and execute
and deliver such documents and instruments as the Administrative Agent shall
require to ensure that the Administrative Agent shall, at all times, have
received satisfactory title evidence (including, if requested, supplemental or
new title opinions addressed to it) covering at least 80% of the present value
of the Proven Reserves attributable to Borrowing Base Properties as reasonably
determined by the Administrative Agent, which evidence of title shall be in form
and substance acceptable to the Administrative Agent in its sole discretion and
shall include opinions regarding the before payout and after payout ownership
interests held by the Borrower and the Guarantors, for all wells located on the
Borrowing Base Properties covered thereby as to the ownership of Borrowing Base
Properties of the Borrower and the Guarantors, and reflecting that the
Administrative Agent has an Acceptable Security Interest (to the extent required
under Section 5.08) in such Borrowing Base Properties of the Borrower and the
Guarantors.
     Section 5.11 Further Assurances; Cure of Title Defects. The Borrower shall,
and shall cause each Subsidiary to, cure promptly any defects in the creation
and issuance of the Notes and the execution and delivery of the Security
Instruments and this Agreement. The Borrower hereby authorizes the Lenders or
the Administrative Agent to file any financing statements without the signature
of the Borrower to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under any of the Loan
Documents. The Borrower at its expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Security Instruments and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Notes, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral. Within 30 days after (a) a request by the
Administrative Agent to cure any title defects or exceptions which are not
Permitted Liens raised by such information or (b) a notice by the Administrative
Agent that the Borrower has failed to comply with Section 5.10, the Borrower
shall (i) cure such title defects or exceptions which are not Permitted Liens or
substitute acceptable Borrowing Base Properties with no title defects or
exceptions except for Permitted Liens covering Collateral of an equivalent value
and (ii) deliver to the Administrative Agent satisfactory title evidence
(including supplemental or new title opinions meeting the

61



--------------------------------------------------------------------------------



 



foregoing requirements) in form and substance acceptable to the Administrative
Agent in its reasonable business judgment as to the Borrower’s and the
Guarantors’ ownership of such Borrowing Base Properties and the Administrative
Agent’s Liens and security interests therein as are required to maintain
compliance with Section 5.10. In addition, the Borrower shall cause the
Administrative Agent to, at all times, have an Acceptable Security Interest in
at least 80% (by value) of all of the Borrowing Base Properties and Proven
Reserves attributable thereto.
     Section 5.12 Hedging Agreements. The Borrower shall, and shall cause each
Subsidiary to, maintain in effect all Hedge Contracts existing on the Closing
Date, unless such existing Hedge Contracts are replaced with Hedge Contracts
with terms satisfactory to the Administrative Agent.
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Note or any amount under any Loan Document shall remain
unpaid, any Letter of Credit shall remain outstanding or any Letter of Credit
Exposure shall exist, or any Lender shall have any Commitment, the Borrower
agrees, unless the Required Lenders otherwise consent in writing, to comply with
the following covenants.
     Section 6.01 Liens, Etc. The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:
     (a) Liens securing the Obligations;
     (b) purchase money Liens or purchase money security interests upon or in
any equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business created prior to or at the time of the Borrower’s or
such Subsidiary’s acquisition of such equipment; provided that such Liens secure
Debt that (i) was incurred solely for the purpose of financing or refinancing
the acquisition of such equipment, and does not exceed the aggregate purchase
price of such equipment, (ii) is secured only by such equipment and not by any
other Properties of the Borrower or its Subsidiaries, and (iii) is not increased
in amount;
     (c) Liens securing Capital Leases; provided such Liens secure Debt that
(i) is secured only by the Property leased under such Capital Leases and not any
other Properties of the Borrower or any of its Subsidiaries and (ii) is not
increased in amount;
     (d) Liens for taxes, assessments, or other governmental charges or levies
not yet due or that (provided foreclosure, sale, or other similar proceedings
shall not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;
     (e) Liens in favor of vendors, carriers, warehousemen, landlords,
repairmen, mechanics, workmen, materialmen, construction, or similar Liens
arising by operation of law in

62



--------------------------------------------------------------------------------



 



the ordinary course of business in respect of obligations that are not yet due
or that are being contested in good faith by appropriate proceedings, provided
that such reserve as may be required by GAAP shall have been made therefor;
     (f) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, provided that such reserve
as may be required by GAAP shall have been made therefor;
     (g) royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Subsidiaries warranted in the Security Instruments;
     (h) Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;
     (i) Liens arising under Leases, operating agreements, unitization and
pooling agreements and orders, farmout agreements, gas balancing agreements and
other agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
that are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Subsidiaries warranted in the Security
Instruments, to the extent that any such Lien referred to in this clause does
not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto;
     (j) easements, rights-of-way, restrictions, and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of Borrower or any Subsidiary or materially detract from the value
or use of the Property to which they apply;
     (k) deposits of cash or securities to secure the performance of bids, trade
contracts, leases, statutory obligations and other obligations of a like nature
incurred in the ordinary course of business;
     (l) Liens on cash or securities of the Borrower or any Subsidiary securing
the Debt described in Section 6.02(h); provided, however, that the aggregate
amount of cash or securities which may secure such Debt shall not exceed
$10,000,000 in the aggregate at any time;
     (m) Liens securing the CIECO Debt and refinancings, refundings, renewals
and extensions thereof permitted by Section 6.02(i); provided that such Liens
encumber only the Entrada Assets and the Equity Interests of the Entrada
Entities and not any other Properties of the Borrower or any of its
Subsidiaries.

63



--------------------------------------------------------------------------------



 



     (n) Liens described in Schedule 6.01; and
     (o) other Liens securing Debt permitted under Section 6.02 in an aggregate
principal amount outstanding not to exceed $5,000,000 at any time.
     Section 6.02 Debts, Guaranties, and Other Obligations. The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:
     (a) Debt of the Borrower and its Subsidiaries under the Loan Documents;
     (b) Debt listed on Schedule 4.05(a) and any refinancings, refundings,
renewals and extensions thereof; provided that the amount of such Debt may not
be increased except by an amount equal to the premium paid, if any, and fees and
expenses incurred in connection with such refinancing, refunding, renewal or
extension;
     (c) Debt secured by the Liens permitted under paragraph (b) or (c) of
Section 6.01 and any obligations that are Debt permitted under Section 6.09, in
an aggregate principal amount outstanding not to exceed $7,500,000 at any time;
     (d) Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;
     (e) Subordinated Debt; provided that (i) the unpaid principal amount of
such Subordinated Debt plus the unpaid principal amount of the Debt described in
subsection (f) below does not exceed $240,000,000 in the aggregate outstanding
at any one time, and (ii) such Subordinated Debt (A) does not have a maturity
date that is on or earlier than September 25, 2012, and (B) does not have any
sinking fund payments, scheduled principal payments, or mandatory redemption
obligations that are due on or prior to September 25, 2012;
     (f) The 2010 Senior Notes and any refinancings, renewals or extensions (but
not increases except increases to cover premium paid, if any, and fees and
expenses incurred in connection with such refinancing, renewal or extension and
increases as provided in Section 6.02(e)) of such Debt, provided that any such
refinancing (i) does not have a maturity date that is on or earlier than
September 25, 2012, (ii) does not have any sinking fund payments, scheduled
principal payments, or mandatory redemption obligations that are due on or prior
to September 25, 2012, (iii) does not impose representations, warranties,
covenants, conditions, mandatory prepayments, events of default, remedies or
other provisions similar to the foregoing that are materially more restrictive
or burdensome as a whole than the terms and provisions of the 2010 Senior Notes
as in effect on the Closing Date, (iv) does not impose any representation,
warranty, covenant, condition, mandatory prepayment, event of default, remedy or
other provision similar to the foregoing that is more restrictive or burdensome
than the terms and provisions of this Agreement, and (v) does not impose a rate
of interest on such 2010

64



--------------------------------------------------------------------------------



 



Senior Notes that exceeds a rate equal to the interest rate in effect on the
Closing Date plus 4% per annum;
     (g) Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties;
     (h) Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements
which are not prohibited by the terms of Section 6.14;
     (i) The CIECO Debt in an aggregate unpaid principal amount not to exceed
$175,000,000 at any time and any refinancings, renewals or extensions thereof
(but not increases except increases to cover premium paid, if any, and fees and
expenses incurred in connection with such refinancing, renewal or extension);
provided that any such refinancing does not (A) impose representations,
warranties, covenants, conditions, mandatory prepayments, events of default,
remedies or other provisions similar to the foregoing that are materially more
restrictive or burdensome as a whole than the terms and provisions of the CIECO
Loan Documents as in effect on the Closing Date (after giving effect to any
amendments thereto permitted under Section 6.18), (B) impose any representation,
warranty, covenant, condition, mandatory prepayment, event of default, remedy or
other provision similar to the foregoing that is more restrictive or burdensome
than the terms and provisions of this Agreement, (C) allow greater recourse to
the Borrower or any of its Subsidiaries (other than the Entrada Entities) or
their respective assets (other than the Entrada Assets) than that arising under
the CIECO Loan Documents, or (D) cause the Borrower or any of its Subsidiaries
(other than the Entrada Entities) to have any greater liability, whether direct
or indirect, contingent or otherwise, in respect of such Debt than that arising
under the CIECO Loan Documents; and
     (j) Debt not otherwise permitted under this Section 6.02, provided that (i)
such Debt is not secured by any Lien on Property of the Borrower or any of its
Subsidiaries and (ii) the aggregate unpaid principal amount of such Debt shall
not exceed $7,500,000 at any time.
     Section 6.03 Agreements Restricting Liens and Distributions. Except for
provisions in (a) the 2010 Senior Notes Indenture (and in any indenture or other
agreement governing any refinancing, refunding, renewal or extension permitted
herein of the Debt evidenced by the 2010 Senior Notes Indenture; provided that
such provisions are not materially more restrictive than those in this Agreement
or the 2010 Senior Notes Indenture as in effect on the Closing Date) and (b) the
CIECO Credit Agreement (and in any credit agreement or other agreement governing
any refinancing, refunding, renewal or extension permitted herein of the Debt
evidenced by the CIECO Credit Agreement; provided that such provisions are not
materially more restrictive than those in this Agreement or the CIECO Credit
Agreement as in effect on the Closing Date), the Borrower shall not, nor shall
it permit any of its Subsidiaries to, create, incur, assume or permit to exist
any contract, agreement or understanding (other than this Agreement and the
Security Instruments) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property, whether
now owned or hereafter acquired, to

65



--------------------------------------------------------------------------------



 



secure the Obligations or restricts any Subsidiary from paying dividends or
otherwise transferring Property to the Borrower, or which requires the consent
of or notice to other Persons in connection therewith; provided, however, that
this Section shall not prohibit any negative pledge incurred or provided in
favor of any holder of secured Debt permitted by Section 6.02(c) of this
Agreement to the extent any such negative pledge relates solely to the property
financed by such Debt.
     Section 6.04 Merger or Consolidation; Asset Sales. The Borrower shall not,
nor shall it permit any of its Subsidiaries to (a) merge or consolidate with or
into any other Person other than (i) the merger of a Guarantor with and into the
Borrower or another Guarantor, (ii) the merger of an Entrada Entity with and
into another Entrada Entity, or (iii) the merger of any other Person (other than
any Entrada Entity, unless CIECO Debt Termination has occurred) with and into
the Borrower or any Guarantor so long as the Borrower or such Guarantor is the
surviving entity and the investment to be made by the Borrower or any Guarantor
related to such merger would be permitted under the terms hereof; or (b) sell,
lease, transfer, assign, farm-out, convey, or otherwise dispose of any of its
Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest) other than: (i) the sale of Hydrocarbons in the ordinary course of
business,(ii) the sale or transfer of equipment that is (A) obsolete, worn out,
depleted or uneconomic and disposed of in the ordinary course of business,
(B) no longer necessary for the business of such Person or (C) contemporaneously
replaced by equipment of at least comparable use, (iii) any sale, lease,
transfer, assignment, farm-out, conveyance or disposition of any interest in Oil
and Gas Properties to which no Proven Reserves have been attributed in the most
recent Engineering Report delivered pursuant to this Agreement; provided that
such sale, lease, transfer, assignment, farm-out, conveyance or disposition is
made on an arms’-length basis and for fair market value, and (iv) other sales,
leases, transfers, assignments, farm-outs, conveyances or dispositions of
Property made in arm’s-length transactions and for fair market value; provided
that the aggregate amount of the proceeds of such transaction described in this
clause (iv), taken together with all other such transactions under this clause
(iv) during any fiscal year, may not exceed 15% of the Borrowing Base in effect
at the time such transaction is effected.
     Section 6.05 Restricted Payments. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any Restricted Payments except that if
no Default exists or would result therefrom, the Borrower may (i) pay cash
dividends on equity securities issued to refinance Subordinated Debt or issued
to refinance the 2010 Senior Notes on terms acceptable to the Lenders in their
reasonable discretion, (ii) make redemptions on preferred stock with the
proceeds of or in connection with a contemporaneous issuance of equity
securities; provided that, as to mandatorily redeemable preferred stock, such
preferred stock was permitted by the terms hereof, (iii) pay stock dividends
only in common stock of the Borrower, (iv) pay stock dividends on preferred
stock in the form of preferred stock of the Borrower so long as such preferred
stock is otherwise permitted by the terms hereof, and (v) make scheduled
payments on Subordinated Debt permitted under Section 6.02.
     Section 6.06 Investments. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including the making of any
Acquisition), or purchase or commit to purchase

66



--------------------------------------------------------------------------------



 



any stock or other securities or evidences of indebtedness of or equity
interests in (collectively, “Investments”) any Person, except:
     (a) Investments existing on the Closing Date set forth in Schedule 6.06;
     (b) Liquid Investments;
     (c) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
     (d) the creation or acquisition of any additional Subsidiaries in
compliance with Section 6.15; provided that immediately before and after giving
effect to the creation or acquisition of such additional Subsidiary, no Default
shall exist and be continuing;
     (e) guaranties permitted by Section 6.02;
     (f) investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto, and investments, loans or
advances in connection with or related to farm out agreements, farm in
agreements, joint operating agreements, joint venture or area of mutual interest
agreements, processing facilities, seismic acquisition and evaluation, pipelines
or other similar or customary arrangements made in the ordinary course of
business only insofar as they do not (i) reduce the net revenue interest of the
Borrower or any Guarantor in any Borrowing Base Property for which value was
given in the most recent Borrowing Base redetermination below the undivided net
revenue interest specified for the Borrower or such Guarantor in the most recent
Engineering Report utilized by the Administrative Agent and the Lenders in
determining the then effective Borrowing Base and/or (ii) increase the undivided
working interest in any such Borrowing Base Property without a corresponding
increase in the net revenue interest specified for the Borrower or such
Guarantor in the most recent Engineering Report utilized by the Administrative
Agent and the Lenders in determining the then effective Borrowing Base and
Conforming Borrowing Base;
     (g) Investments in any Entrada Entity in an aggregate amount not to exceed
(i) the contribution of the Entrada Assets to Callon Entrada Company made prior
to the Closing Date as contemplated by the CIECO Loan Documents as in effect on
the Closing Date without giving effect to any amendments, supplements or other
modifications, plus (ii) $75,000,000 (regardless of whether such Investments are
made before or after the Closing Date and determined after giving effect to any
return of such Investments);
     (h) investments, loans or advances made by the Borrower in or to the
Guarantors or by any Guarantor in or to Borrower or another Guarantor;
     (i) loans or advances to employees of the Borrower and the Guarantors in
the ordinary course of business in an aggregate amount not to exceed $2,000,000
at any time; and
     (j) other investments, loans or advances in an aggregate amount not to
exceed $10,000,000 at any time.

67



--------------------------------------------------------------------------------



 



     Section 6.07 Affiliate Transactions. Except for transactions between (a) a
Guarantor and another Guarantor or the Borrower, (b) a Non-Guarantor Subsidiary
with another Non-Guarantor Subsidiary, and (c) an Entrada Entity with another
Entrada Entity, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of transactions (including the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates unless such transaction or series of transactions is on terms
no less favorable to the Borrower or the Subsidiary, as applicable, than those
that could be obtained in a comparable arm’s length transaction with a Person
that is not such an Affiliate.
     Section 6.08 Compliance with ERISA. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or ERISA Affiliate to engage in, any transaction which
could reasonably be expect to result in the Borrower, any Subsidiary or any
ERISA Affiliate being subjected to either a civil penalty assessed pursuant to
section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code; (b) terminate, or permit any Subsidiary or ERISA Affiliate to
terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability to the Borrower, any Subsidiary or any
ERISA Affiliate to the PBGC; (c) fail to make, or permit any Subsidiary or ERISA
Affiliate to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto; (d) permit to exist, or allow any Subsidiary or ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any Subsidiary or ERISA
Affiliate to permit, the actuarial present value of the benefit liabilities (as
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower,
any Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any Subsidiary or ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
Subsidiary or ERISA Affiliate to acquire, an interest in any Person that causes
such Person to become an ERISA Affiliate with respect to the Borrower, any
Subsidiary or any ERISA Affiliate if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2)
any other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(h) incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to
or on account of a Plan under section 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; (i) contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability; (j) amend or permit
any Subsidiary or ERISA Affiliate to amend, a Plan resulting in an increase in
current

68



--------------------------------------------------------------------------------



 



liability such that the Borrower, any Subsidiary or any ERISA Affiliate is
required to provide security to such Plan under section 401(a)(29) of the Code;
or (k) permit to exist any occurrence of any Reportable Event (as defined in
Title IV of ERISA), or any other event or condition, which presents a material
(in the opinion of the Required Lenders) risk of such a termination by the PBGC
of any Plan.
     Section 6.09 Sale-and-Leaseback. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, sell or transfer to a Person any Property
having a value, in the aggregate at any time outstanding, in excess of
$7,500,000, whether now owned or hereafter acquired, if at the time or
thereafter the Borrower or a Subsidiary shall lease as lessee such Property or
any part thereof or other Property which the Borrower or a Subsidiary intends to
use for substantially the same purpose as the Property sold or transferred.
     Section 6.10 Change of Business. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any material change in the character of
its business as an independent oil and gas exploration and production company,
nor will the Borrower or any Subsidiary operate or carry on business in any
jurisdiction other than the United States.
     Section 6.11 Organizational Documents, Name Change. The Borrower shall not,
nor shall it permit any of its Subsidiaries to, amend its name or change its
jurisdiction of incorporation, organization or formation without prior written
notice to the Administrative Agent.
     Section 6.12 Use of Proceeds; Letters of Credit. The Borrower will not
permit the proceeds of any Advance or Letters of Credit to be used for any
purpose other than those permitted by Section 5.09. The Borrower will not engage
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). Neither the Borrower nor any
Person acting on behalf of the Borrower has taken or shall take, nor permit any
of the Borrower’s Subsidiaries to take any action which might cause any of the
Loan Documents to violate Regulation T, U or X or any other regulation of the
Board of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including the
use of the proceeds of any Advance or Letters of Credit to purchase or carry any
margin stock in violation of Regulation T, U or X.
     Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary which would require the Borrower or any
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefore, if such gas imbalances, take-or-pay or other
prepayments could reasonably be expected to cause a Material Adverse Change.
     Section 6.14 Limitation on Speculative Hedging. The Borrower shall not, nor
shall it permit any of its Subsidiaries to, (a) purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedge Contract for speculative purposes, or (b) be party to or otherwise
enter into any Hydrocarbon Hedge Agreement, Interest Hedge

69



--------------------------------------------------------------------------------



 



Agreement or any other Hedge Contract which (i) is entered into for reasons
other than as a part of its normal business operations as a risk management
strategy and/or hedge against changes resulting from market conditions related
to the Borrower’s operations, (ii) with respect to Non-Entrada Hedge Contracts,
covers notional volumes in excess of 90% of the anticipated production volumes
attributable to Proven Reserves of the Borrower and its Subsidiaries (other than
the Entrada Entities) which are categorized as “proved, developed and producing”
during the period such hedge arrangement is in effect, (iii) with respect to
Entrada Hedge Contracts, allows the applicable counterparty to have recourse to
the Borrower and its Subsidiaries (other than the Entrada Entities) or their
respective assets (other than the Entrada Assets), or is otherwise guaranteed or
supported by the Borrower and its Subsidiaries (other than the Entrada
Entities), (iv) covers fluctuations in interest rates for notional principal
amounts in excess of 85% of the Debt for borrowed money of the Borrower and its
Subsidiaries, (v) is longer than five years in duration, (vi) requires the
Borrower or any Subsidiary to put up money, assets, or other security (other
than letters of credit or guaranties permitted by Section 6.02 and liens on cash
and securities to the extent permitted under Section 6.01(l)) against the event
of its nonperformance prior to actual default by the Borrower or such Subsidiary
in performing its obligations thereunder, or (vii) is with a counterparty or has
a guarantor of the obligation of the counterparty who (unless such counterparty
is a Lender or one of its Affiliates) at the time the contract is made does not
have long-term obligations rated BBB- or Baa3 or better, respectively, by either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc., or is an
investment grade-rated industry participant (or such counterparty’s obligations
are guaranteed by such a Person).
     Section 6.15 Additional Subsidiaries. The Borrower shall not, nor shall it
permit any of its Subsidiaries (other than the Entrada Entities, unless CIECO
Debt Termination has occurred) to, create or acquire any additional Subsidiaries
without (a) prior written notice to the Administrative Agent and the Required
Lenders, (b) such new Subsidiary executing and delivering to the Administrative
Agent, at its request, a Guaranty, a Pledge Agreement, a Security Agreement and
a Mortgage, and such other Security Instruments as the Administrative Agent or
the Required Lenders may reasonably request, (c) the equity holder of such
Subsidiary executing and delivering to the Administrative Agent a Pledge
Agreement pledging 100% of the Equity Interest owned by such equity holder of
such Subsidiary along with the certificates pledged thereby, if any, and
appropriately executed stock powers in blank, if applicable, and (d) the
delivery by the Borrower and such Subsidiary of any certificates, opinions of
counsel, title opinions or other documents as the Administrative Agent may
reasonably request relating to such Subsidiary.
     Section 6.16 Account Payables. The Borrower shall not, nor shall it permit
any Guarantor to, allow any of its trade payables or other accounts payable to
be outstanding for more than 120 days past the invoice or billing date (except
in cases where any such trade payable is being disputed in good faith and
adequate reserves under GAAP have been established).
     Section 6.17 Subordinated Debt; 2010 Senior Notes.
     (a) Neither the Borrower nor any Subsidiary shall make any voluntary
prepayment in respect of any Subordinated Debt, nor will they make any other
payment thereon that is not allowed under the subordination provisions of any
Subordinated Debt.

70



--------------------------------------------------------------------------------



 



     (b) The Borrower will not amend, supplement or otherwise modify the 2010
Senior Notes Indenture or any other instruments evidencing, or agreements
relating to or executed in connection with, the 2010 Senior Notes in any manner
which would have the effect of (a) accelerating the timing or amount of any
scheduled payments of principal or interest thereon (unless such accelerated
date is after the Maturity Date), (b) increasing the rate of interest payable
thereon by more than 2% per annum or (c) resulting in a Material Adverse Change.
For avoidance of doubt, this Section 6.17 does not restrict the Borrower from
prepaying or repaying the 2010 Senior Notes at or prior to the maturity thereof.
     Section 6.18 CIECO Loan Documents.
     (a) The Borrower shall not, and shall cause the Entrada Entities to not,
make any optional termination or reduction of the aggregate Commitment (as
defined in the CIECO Credit Agreement) other than in accordance with the terms
and conditions thereof.
     (b) The Borrower will not amend, supplement or otherwise modify any of the
CIECO Loan Documents without the prior written consent of the Administrative
Agent and the Required Lenders if the effect of such amendment, supplement or
modification would (i) shorten the final maturity date of such Debt or any other
scheduled date for the payment of principal, interest or other sums payable in
respect of such Debt, (ii) increase the maximum principal amount of such Debt to
an amount that exceeds $175,000,000, (iii) impose rates of interest (other than
imposing the default rate as provided for in the CIECO Loan Documents),
prepayment charges, premiums, closing fees or other fees or other amounts that
are materially greater than the respective amounts thereof in effect on the
Closing Date, (iv) impose any representations, warranties, covenants,
conditions, mandatory prepayments, events of default, remedies or other
provisions similar to the foregoing that are materially more restrictive or
burdensome as a whole than the terms and provisions of the CIECO Loan Documents
as in effect on the Closing Date, (v) impose any representation, warranty,
covenant, condition, mandatory prepayment, event of default, remedy or other
provision similar to the foregoing that is more restrictive or burdensome than
the terms and provisions of this Agreement, (vi) allow CIECO to have greater
recourse to the Borrower or any of its Subsidiaries (other than the Entrada
Entities) or their respective assets (other than the Entrada Assets) than that
arising under the CIECO Loan Documents, or (vii) cause the Borrower or any of
its Subsidiaries (other than the Entrada Entities) to have any greater
liability, whether direct or indirect, contingent or otherwise, in respect of
such Debt than that arising under the CIECO Loan Documents.
     Section 6.19 Entrada Entities. Notwithstanding anything to the contrary
contained herein (including any provision of this Article VI) and except as
provided in the Entrada Service Agreement, Borrower shall not, nor shall it
permit any of its Subsidiaries (other than the Entrada Entities) to (i) create,
assume, incur or suffer to exist any Lien on or in respect of any of its
Property for the benefit of any Entrada Entity, other than Liens securing the
Obligations, (ii) sell, assign, pledge, or otherwise transfer any of its
Properties to any Entrada Entity, except as permitted under Section 6.04 and on
terms permitted by Section 6.07, or (iii) except as permitted under
Section 6.06(g) and (j), make or permit to exist any loans, advances, or capital
contributions to, or make any investment in, or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in,
any Entrada Entity or in any of its Properties, including without limitation the
Entrada Assets.

71



--------------------------------------------------------------------------------



 



     Section 6.20 Non-Guarantor Subsidiaries. Notwithstanding anything to the
contrary contained herein (including any provision of this Article VI), Borrower
shall not, nor shall it permit any Guarantor to (i) create, assume, incur or
suffer to exist any Lien on or in respect of any of its Property for the benefit
of any Non-Guarantor Subsidiary, (ii) sell, assign, pledge, or otherwise
transfer any of its Properties to any Non-Guarantor Subsidiary, except as
permitted under Section 6.04 and on terms permitted by Section 6.07, or
(iii) except as permitted under Section 6.06(j), make or permit to exist any
loans, advances, or capital contributions to, or make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in, any Non-Guarantor Subsidiary or in any of its
Properties.
     Section 6.21 Current Ratio. The Borrower shall not permit, as of the end of
any fiscal quarter, the ratio of (a) its consolidated current assets to (b) its
consolidated current liabilities, to be less than 1.00 to 1.00. For purposes of
this calculation (i) “current assets” shall include, as of the date of
calculation, the aggregate Unused Commitment Amount but shall exclude, as of the
date of calculation (A) any cash deposited with or at the request of a
counterparty to any Hedge Contract, (B) any assets representing a valuation
account arising from the application of SFAS 133 and 143, and (C) the current
portion of any deferred tax assets, and (ii) “current liabilities” shall
exclude, as of the date of calculation, (A) the current portion of long-term
Debt permitted under this Agreement and current maturities of the 2010 Senior
Notes and the CIECO Debt, (B) any liabilities representing a valuation account
arising from the application of SFAS 133 and 143, and (C) the current portion of
any tax deferred obligations.
     Section 6.22 Leverage Ratio. The Borrower shall not permit, as of the end
of any fiscal quarter, commencing with the fiscal quarter ending September 30,
2008, the ratio of (a) all Funded Debt of the Borrower and its Subsidiaries as
of such fiscal quarter end to (b) the consolidated EBITDAX of the Borrower and
its Subsidiaries for the four-fiscal quarter period then ended, to be greater
than 4.00 to 1.00.
     Section 6.23 Interest Coverage Ratio. The Borrower shall not permit, as of
the end of any fiscal quarter, commencing with the fiscal quarter ending
September 30, 2008, the ratio of (a) the consolidated EBITDAX of the Borrower
and its Subsidiaries for the four-fiscal quarter period then ended to (b) the
consolidated Interest Expense of the Borrower and its Subsidiaries for the
four-fiscal quarter period then ended, to be less than 2.50 to 1.00.
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
     Section 7.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Loan Document:
     (a) Payment. The Borrower (i) shall fail to pay when due any principal
under the Notes or (ii) shall fail to pay any interest, fees, reimbursements,
indemnifications, or other amounts due and payable hereunder, under the Notes,
or under any other Loan Document and such failure shall continue for a period of
three Business Days after the due date therefore;

72



--------------------------------------------------------------------------------



 



     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document, or (ii) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their respective officers) in connection with
this Agreement or any other Loan Document, shall prove to have been incorrect in
any material respect when made or deemed to be made;
     (c) Covenant Breaches. The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to (i) perform or observe any covenant
contained in Section 5.02(a), Section 5.06(e) or Article VI or (ii) fail to
perform or observe any other term or covenant set forth in this Agreement or in
any other Loan Document which is not covered by clause (i) above or any other
provision of this Section 7.01, if such failure shall remain unremedied for
30 days after the earlier to occur of (a) notice thereof to the Borrower by the
Administrative Agent or (b) the Borrower otherwise becoming aware of such breach
or failure;
     (d) Cross-Defaults. (i) The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to pay any principal of or premium or
interest on its Debt which is outstanding in a principal amount of at least
$5,000,000 individually or when aggregated with all such Debt of the Borrower,
any Guarantor or any of their respective Subsidiaries so in default (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to Debt (including, without limitation, any event of default
or termination event under any Interest Rate Agreement or Hydrocarbon Hedge
Agreement) which is outstanding in a principal amount (or termination payment
amount or similar amount) of at least $5,000,000 individually or when aggregated
with all such Debt of the Borrower, such Guarantor or such Subsidiary so in
default, and shall continue after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; provided that for purposes of this paragraph (d), the
“principal amount” of the obligations in respect of Hedging Contracts at any
time shall be the aggregate amount (giving effect to any netting agreements)
that would be required to be paid if such Hedging Contracts were terminated at
such time;
     (e) Insolvency.
     (i) The Borrower, any Guarantor or any of their respective Subsidiaries
shall admit in writing its inability to, or be generally unable to, pay its
debts as such debts become due;
     (ii) The Borrower, any Guarantor or any of their respective Subsidiaries
shall (A) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (B) make a general assignment for the
benefit of its creditors, (C) commence a voluntary case under the Federal
Bankruptcy Code (as now or hereafter in

73



--------------------------------------------------------------------------------



 



effect), (D) file a petition seeking to take advantage of any other law relating
to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (E) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Federal Bankruptcy Code, or (F) take any corporate
action for the purpose of effecting any of the foregoing; or
     (iii) A proceeding or case shall be commenced, without the application or
consent of the Borrower, any Guarantor or any of their respective Subsidiaries,
as applicable, in any court of competent jurisdiction, seeking (A) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (B) the appointment of a trustee, receiver,
custodian, liquidator or the like of the Borrower, any Guarantor or any of their
respective Subsidiaries of all or any substantial part of its respective assets,
(C) similar relief in respect of the Borrower, any Guarantor or any of their
respective Subsidiaries under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days, or (D) an order for relief
against the Borrower, any Guarantor or any of their respective Subsidiaries
shall be entered in an involuntary case under the Federal Bankruptcy Code;
     (f) Judgments. Any judgment or order for the payment of money in excess of
$5,000,000 shall be rendered against the Borrower, any Guarantor or any of their
respective Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
     (g) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $5,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);
     (h) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$5,000,000;
     (i) Change in Control. A Change in Control shall have occurred;

74



--------------------------------------------------------------------------------



 



     (j) Borrowing Base. Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.05;
     (k) Loan Documents. Any material provision of any Loan Document shall for
any reason cease to be valid and binding on the Borrower or a Guarantor or any
of their respective Subsidiaries or any such Person shall so state in writing;
or
     (l) Security Instruments. (i) The Administrative Agent shall fail to have
an Acceptable Security Interest in any material portion of the Collateral as
determined by the Administrative Agent or (ii) any Security Instrument shall at
any time and for any reason cease to create the Lien on the Property purported
to be subject to such agreement in accordance with the terms of such agreement,
or cease to be in full force and effect, or shall be contested by the Borrower,
any Guarantor or any of their respective Subsidiaries.
     Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,
     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and each Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Required Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the Letter of Credit Exposure as security for the Obligations; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of itself, the Issuing Lenders and the Lenders by
appropriate proceedings.
     Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,
     (a) (i) the obligation of each Lender and each Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall

75



--------------------------------------------------------------------------------



 



become and be forthwith due and payable in full, without notice of intent to
demand, demand, presentment for payment, notice of nonpayment, protest, notice
of protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;
     (b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of itself, the Issuing Lenders and the Lenders by
appropriate proceedings.
     Section 7.04 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent, each Issuing
Lender and each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Administrative Agent, such
Issuing Lender or such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement, the Notes held by the Administrative Agent, such
Issuing Lender or such Lender, and the other Loan Documents, irrespective of
whether or not the Administrative Agent, such Issuing Lender or such Lender
shall have made any demand under this Agreement, such Notes, or such other Loan
Documents, and although such obligations may be unmatured. The Administrative
Agent, each Issuing Lender and each Lender agrees to promptly notify the
Borrower after any such set-off and application made by the Administrative
Agent, such Issuing Lender or such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent, each Issuing Lender and each Lender under
this Section 7.04 are in addition to any other rights and remedies (including
other rights of set-off) that the Administrative Agent, such Issuing Lender or
such Lender may have.
     Section 7.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Lenders and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.
     Section 7.06 Application of Proceeds. From and during the continuance of
any Event of Default, any monies or Property actually received by the
Administrative Agent pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower, any Guarantor or any of their respective
Subsidiaries which secures any of the Obligations, shall be applied in the
following order:
     (a) First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Obligations, due to the Administrative Agent under any of the
expense reimbursement or indemnity

76



--------------------------------------------------------------------------------



 



provisions of this Agreement or any other Loan Document, any Security
Instrument, or other collateral documents, and any applicable law;
     (b) Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable, including Obligations with respect to Letters of Credit
and any Obligations of the Borrower or its Subsidiaries owing to any Swap
Counterparty under any Hedge Contract; and
     (c) Third, the remainder, if any, to the Borrower, its Subsidiaries, their
respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS
     Section 8.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including enforcement or collection of the Notes), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement, any other Loan Document, or applicable law.
     Section 8.02 Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or omitted to be taken (INCLUDING THE
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE) by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants, and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of the Borrower or its Subsidiaries or to
inspect the Property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Lender for the due execution,
legality, validity,

77



--------------------------------------------------------------------------------



 



enforceability, genuineness, sufficiency, or value of this Agreement or any
other Loan Document; and (f) shall incur no liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate, or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.
     Section 8.03 The Administrative Agent and Its Affiliates. With respect to
its Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent. The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Lenders.
     Section 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the Financial Statements and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
     Section 8.05 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH ISSUING LENDER AND EACH AFFILIATE THEREOF AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT AND SUCH ISSUING LENDER IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
OR SUCH ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(INCLUDING THE ADMINISTRATIVE AGENT’S AND SUCH ISSUING LENDER’S OWN NEGLIGENCE),
AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE
FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT’S OR SUCH ISSUING LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE
THE ADMINISTRATIVE

78



--------------------------------------------------------------------------------



 



AGENT AND EACH ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT
THAT THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER IS NOT REIMBURSED FOR SUCH
BY THE BORROWER. To the extent that the indemnity obligations provided in this
Section 8.05 are for the benefit of the Administrative Agent as the named
secured party under the Liens granted under the Security Instruments, each
Lender hereby agrees that if such Lender ceases to be a Lender hereunder but
Obligations owing to such Lender or an Affiliate of such Lender continue to be
secured by such Liens, then such Lender shall continue to be bound by the
provisions of this Section 8.05 until such time as such Obligations have been
satisfied or terminated in full. In such event, in determining the pro rata
shares under this Section 8.05, the Lenders shall include the aggregate amount
(giving effect to any netting agreements) that would be owing to such Swap
Counterparty if such Hedge Contracts were terminated at the time of
determination.
     Section 8.06 Successor Administrative Agent and Issuing Lenders. The
Administrative Agent or any Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders upon receipt of written
notice from the Required Lenders to such effect. Any Issuing Lender designated
in writing by the Borrower as provided in the definition of “Issuing Lender” may
be removed at any time with or without cause by the Borrower. Upon receipt of
notice of any such resignation or removal (other than a removal of an Issuing
Lender by the Borrower), the Required Lenders shall have the right to appoint a
successor Administrative Agent or Issuing Lender with, if any Event of Default
has not occurred and is not continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Issuing Lender shall have been so appointed by the Required Lenders with the
consent of the Borrower, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent’s or Issuing Lender’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent or Issuing Lender, then the retiring Administrative Agent
or Issuing Lender may, on behalf of the Lenders and the Borrower, appoint a
successor Administrative Agent or Issuing Lender, which shall be, in the case of
a successor agent, a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000.00 and, in the case of the Issuing Lender, a
Lender. Upon the acceptance of any appointment as Administrative Agent or
Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges, and duties of the
retiring Administrative Agent or Issuing Lender, and the retiring Administrative
Agent or Issuing Lender shall be discharged from its duties and obligations
under this Agreement and the other Loan Documents, except that the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring

79



--------------------------------------------------------------------------------



 



Issuing Lender until the termination of all such Letters of Credit. After any
retiring Administrative Agent’s or Issuing Lender’s resignation or removal
hereunder as Administrative Agent or Issuing Lender, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Issuing Lender under this
Agreement and the other Loan Documents.
     Section 8.07 Additional Agents. Neither the Syndication Agent nor the
Documentation Agent referred to on the cover of this Agreement shall have any
duties, obligations or liabilities in their respective capacities as agents.
     Section 8.08 Collateral Matters.
     (a) Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from the Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Instruments which may be necessary to perfect and maintain
Acceptable Security Interests in and Liens upon the Collateral granted pursuant
to the Security Instruments. Administrative Agent is further authorized on
behalf of the Secured Parties, without the necessity of any notice to or further
consent from the Secured Parties, from time to time, to take any action (other
than enforcement actions requiring the consent of, or request by, the Required
Lenders as set forth in Section 7.02 or Section 7.03 above) in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable law. By
accepting the benefit of the Liens granted pursuant to the Security Instruments,
each Secured Party not party hereto hereby agrees to the terms of this paragraph
(a).
     (b) Each Secured Party irrevocably authorizes Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
Collateral: (i) upon termination of the Commitments, termination or expiration
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Lender have been made), and payment in full of all Obligations payable under
this Agreement, under any other Loan Document and termination of all Hedge
Contracts with any Swap Counterparty (other than Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to the Swap
Counterparty and the Borrower have been made; provided that, unless a Swap
Counterparty notifies the Administrative Agent in writing at least 2 Business
Days prior to the expected termination of the Commitments that such arrangements
have not been made, then solely for purposes of this clause (b), it shall be
deemed that such satisfactory arrangements have been made); (ii) constituting
Property sold or to be sold or otherwise disposed of as part of or in connection
with any disposition permitted under this Agreement or the other Loan Documents;
(iii) constituting Property in which the Borrower or any Subsidiary owned no
interest at the time the Lien was granted or at any time thereafter;
(iv) constituting Property leased to the Borrower or any Subsidiary under a
lease which has expired or has been terminated in a transaction permitted under
this Agreement or is about to expire and which has not been, and is not intended
by the Borrower or such Subsidiary to be, renewed or extended; or (v) if
approved, authorized or ratified in writing by the applicable Required Lenders
or all the Lenders, as the case may be, as required by Section 9.01. Upon the
request of the Administrative Agent at any time, the Secured Parties will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 8.08.

80



--------------------------------------------------------------------------------



 



By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Secured Party not party hereto hereby agrees to the terms of
this paragraph (b).
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Amendments, Etc.
     (a) No amendment or waiver of any provision of this Agreement, the Notes,
or any other Loan Document, nor consent to any departure by the Borrower or any
Subsidiary therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver,
or consent shall, unless in writing and signed by all the Lenders, do any of the
following: (a) waive any of the conditions specified in Section 3.01,
(b) increase the Borrowing Base, the Conforming Borrowing Base or the
Commitments of the Lenders, (c) reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder or under any other Loan
Document, (d) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or extend
the Maturity Date or the Commitment Termination Date, (e) change the percentage
of Lenders which shall be required for the Lenders or any of them to take any
action hereunder or under any other Loan Document, (f) amend Section 2.11 or
this Section 9.01, (g) amend the definition of “Required Lenders,” (h) release
any Guarantor from its obligations under any Guaranty, except to the extent such
release is permitted under Section 8.08(b), (i) permit the Borrower or any
Subsidiary to enter into any merger or consolidation with or into any other
Person or amend Section 6.04(a), or (j) release all or substantially all of the
Collateral securing the Obligations, except to the extent such release is
permitted under Section 8.08(b); and provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent or
the Issuing Lenders in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent or the Issuing
Lenders, as the case may be, under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that neither the Commitment of such Lender nor the Borrowing Base may be
increased and the Commitment may not be extended without the consent of such
Lender.
     (b) No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Hedge Contracts.
     Section 9.02 Notices, Etc. All notices and other communications shall be in
writing (including telecopy) and mailed by certified mail, return receipt
requested, telecopied, hand delivered, or delivered by a nationally recognized
overnight courier, at the address for the appropriate party specified in
Schedule I or at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall,
when so mailed, telecopied, or hand delivered or delivered by a nationally
recognized overnight courier, be effective when received if mailed, when
telecopy transmission is completed, or when

81



--------------------------------------------------------------------------------



 



delivered by such messenger or courier, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II or VIII shall
not be effective until received by the Administrative Agent.
     Section 9.03 No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, or any Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
     Section 9.04 Costs and Expenses. The Borrower agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Administrative Agent
in connection with the preparation, execution, waiver, delivery, administration,
modification, and amendment of this Agreement, the Notes, the Guaranties, and
the other Loan Documents including the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
and (b) all out-of-pocket costs and expenses, if any, of the Administrative
Agent, each Issuing Lender, and each Lender (including reasonable counsel fees
and expenses of the Administrative Agent, each Issuing Lender, and each Lender)
in connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of this Agreement, the Notes, the Guaranties, and the
other Loan Documents.
     Section 9.05 Binding Effect. Subject to the terms of Article III, this
Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent, and when the Administrative Agent shall
have, as to each Lender, either received a counterpart hereof executed by such
Lender or been notified by such Lender that such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Issuing Lender, and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights or delegate its duties under this Agreement or any interest in
this Agreement without the prior written consent of each Lender.
     Section 9.06 Lender Assignments and Participations.
     (a) Assignments. Any Lender may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, the Advances owing to it, the
Notes held by it, and the participation interest in the Letter of Credit
Obligations held by it); provided, however, that (i) each such assignment shall
be of a constant, and not a varying, percentage of such Lender’s rights and
obligations assigned under this Agreement and shall be an equal percentage with
respect to both its obligations owing in respect of the Commitments and the
related Advances and Letters of Credit, (ii) the amount of the Commitments and
Advances of such Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall be, if to an entity other than a Lender, not less than
$3,000,000 and shall be an integral multiple of $1,000,000 in excess thereof,
(iii) each such assignment shall be to an Eligible Assignee, (iv) the parties to
each such assignment shall execute and deliver to the

82



--------------------------------------------------------------------------------



 



Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Notes subject to such assignment,
and (v) each Eligible Assignee (other than the Eligible Assignee of the
Administrative Agent) shall pay to the Administrative Agent a $3,500
administrative fee (provided that the Administrative Agent may waive such fee).
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least three Business Days after the execution thereof (unless the
Administrative Agent agrees otherwise), (A) the assignee thereunder shall be a
party hereto for all purposes and, to the extent that rights and obligations
hereunder have been assigned to it pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder and (B) such Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of such
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
     (b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or its
Subsidiaries or the performance or observance by the Borrower or its
Subsidiaries of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
Financial Statements referred to in Section 4.05 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
     (c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lenders,
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes

83



--------------------------------------------------------------------------------



 



of this Agreement. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Procedures. Upon its receipt of an Assignment and Acceptance executed
by a Lender and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit A:
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Promptly after its receipt of such notice, the Borrower shall execute and
deliver to the Administrative Agent in exchange for the surrendered Notes (A) if
such Eligible Assignee has acquired a Commitment, a new Note to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and (B) if such Lender has retained
any Commitment hereunder, a new Note to the order of such Lender in an amount
equal to the Commitment retained by it hereunder. Such new Notes shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit E.
     (e) Participations. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments, the
Advances owing to it, its participation interest in the Letter of Credit
Obligations, and the Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including its Commitments to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrower, the Administrative Agent, and the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and (v) such Lender shall not require the participant’s consent to
any matter under this Agreement, except for change in the principal amount of
the Notes, reductions in fees or interest, releasing all or substantially all of
any Collateral, permitting the Borrower or any Subsidiary to enter into any
merger or consolidation with or into any other, postponement of any date fixed
for any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, or extensions of the Maturity Date or the Commitment
Termination Date. The Borrower hereby agrees that participants shall have the
same rights under Sections 2.12, 2.13, 2.14(c), and 9.07 as a Lender to the
extent of their respective participations.
     Section 9.07 Indemnification. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE LENDERS, EACH ISSUING LENDER, AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS FROM,
AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, OR DAMAGES WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THEM IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THEM UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (A) INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE
INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE OR

84



--------------------------------------------------------------------------------



 



STRICT LIABILITY, (B) INCLUDING WITHOUT LIMITATION ENVIRONMENTAL CLAIMS AND ANY
LIABILITIES ARISING UNDER ENVIRONMENTAL LAW, AND (C) INCLUDING WITHOUT
LIMITATION ANY SUCH OTHER LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES
RESULTING FROM ANY LITIGATION, LEGAL PROCEEDING OR OTHER TYPE OF ACTION,
REGARDLESS OF WHETHER ANY PARTY BEING INDEMNIFIED IS PARTY TO SUCH LITIGATION,
LEGAL PROCEEDING OR OTHER ACTION, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES, OR EXPENSES THAT ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.
     Section 9.08 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 9.09 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of the Borrower provided for in Sections 2.12, 2.13,
2.14(c), 9.04, and 9.07 and all of the obligations of the Lenders in
Section 8.05 shall survive any termination of this Agreement and repayment in
full of the Obligations.
     Section 9.10 Severability. In case one or more provisions of this Agreement
or the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
     Section 9.11 Business Loans. The Borrower warrants and represents that the
Loans evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code. At all such times, if any, as
Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
“indicated rate ceiling” (as such term is defined in Chapter One) from time to
time in effect.
     Section 9.12 Governing Law; Submission to Jurisdiction.
     (a) This Agreement, the Notes and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas. Without limiting the intent of the parties set forth above,
(a) Chapter 346 of the Texas Finance Code, as amended (relating to revolving
loans and revolving tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art.
5069, Ch. 15)), shall not apply to this Agreement, the Notes, or the
transactions contemplated hereby and (b) to the extent that any Lender may be
subject to Texas law limiting

85



--------------------------------------------------------------------------------



 



the amount of interest payable for its account, such Lender shall utilize the
indicated (weekly) rate ceiling from time to time in effect. Each Letter of
Credit shall be governed by either the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (2007
version) or the International Standby Practices (ISP98), International Chamber
of Commerce Publication No. 590 (and any subsequent revisions thereof approved
by a Congress of the International Chamber of Commerce and adhered to by the
applicable Issuing Lender).
     (b) The Borrower hereby irrevocably submits to the jurisdiction of any
Texas state or federal court sitting in Dallas, Texas, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, and the Borrower hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such court. The
Borrower hereby unconditionally and irrevocably waives, to the fullest extent it
may effectively do so, any right it may have to the defense of an inconvenient
forum to the maintenance of such action or proceeding. The Borrower hereby
agrees that service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Borrower at its address set forth in
this Agreement. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against the Borrower or its Property in the courts of any
other jurisdiction.
     Section 9.13 Confidentiality. In the event that the Borrower or any of its
Subsidiaries provides to the Administrative Agent or the Lenders confidential
information belonging to the Borrower or such Subsidiary, which the Borrower or
any Subsidiary shall designate in writing as “confidential”, the Administrative
Agent and the Lenders shall thereafter maintain such information in confidence
in accordance with the usual care that each utilizes in maintaining its own
confidential information. This obligation of confidence shall not apply to such
portions of the information which (i) are in the public domain, (ii) hereafter
become part of the public domain without the Administrative Agent or the Lenders
breaching their obligation of confidence to the Borrower, (iii) are previously
known by the Administrative Agent or the Lenders from some source other than the
Borrower, (iv) are hereafter developed by the Administrative Agent or the
Lenders without using the Borrower’s information, (v) are hereafter obtained by
or available to the Administrative Agent or the Lenders from a third party who
owes no obligation of confidence to the Borrower with respect to such
information or through any other means other than through disclosure by the
Borrower, (vi) are disclosed with the Borrower’s or such Subsidiary’s consent,
(vii) must be disclosed either pursuant to any Legal Requirement or to Persons
regulating the activities of the Administrative Agent or the Lenders, or
(viii) as may be required by law or regulation or order of any Governmental
Authority in any judicial, arbitration or governmental proceeding. Further, the
Administrative Agent or a Lender may disclose any such information to any other
Lender, any Affiliate of any Lender, any independent petroleum engineers or
consultants, any independent certified public accountants, any legal counsel
employed by such Person in connection with this Agreement or any Security
Instrument, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in

86



--------------------------------------------------------------------------------



 



the Loans. Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease three (3) years from the date the
information was furnished, unless the Borrower requests in writing at least
thirty (30) days prior to the expiration of such three year period, to maintain
the confidentiality of such information for an additional three year period. The
Borrower and each of its Subsidiaries waives any and all other rights it may
have to confidentiality as against the Administrative Agent and the Lenders
arising by contract, agreement, statute or law except as expressly stated in
this Section 9.13.
     Section 9.14 Restatement. This Agreement amends and restates the Existing
Agreement in its entirety. The Borrower hereby agrees that (a) the Debt
outstanding under the Existing Agreement and the Loan Documents (as defined in
the Existing Agreement; together with the Existing Agreement, the “Existing Loan
Documents”) and all accrued and unpaid interest thereon and (b) all accrued and
unpaid fees under the Existing Loan Documents shall be deemed to be outstanding
under and governed by this Agreement. The Borrower hereby acknowledges,
warrants, represents and agrees that this Agreement is not intended to be, and
shall not be deemed or construed to be, a novation or release of the Existing
Loan Documents. Each Lender (which is a Lender under the Existing Loan
Documents) hereby waives any requirements for notice of prepayment, minimum
amounts of prepayments of the loans thereunder, ratable reductions of the
commitments of Lenders under the Existing Loan Documents and ratable payments on
account of the principal or interest of any loan under the Existing Loan
Documents to the extent that any such prepayment, reductions or payments are
required to ensure that, upon the effectiveness of this Agreement, the loans of
the Lenders shall be outstanding on a ratable basis in accordance with their
respective Pro Rata Share. Each Lender hereby authorizes the Administrative
Agent and the Borrower to request Borrowings from the Lenders, to make
prepayment of the loans under the Existing Loan Documents and to reduce the
commitments under the Existing Loan Documents among Lenders in order to ensure
that, upon the effectiveness of this Agreement, the Credit Extensions of the
Lenders shall be outstanding on a ratable basis in accordance with their
respective Pro Rata Share.
     Section 9.15 WAIVER OF JURY TRIAL. THE BORROWER, THE LENDERS, THE ISSUING
LENDERS AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     Section 9.16 USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

87



--------------------------------------------------------------------------------



 



     Section 9.17 Obligations as Senior Indebtedness; Senior Secured Debt. It is
the intent of all the parties hereto that all of the Obligations arising under
this Agreement and the other Loan Documents shall constitute (and to the extent,
if any, required are hereby designated by Borrower to constitute) “Senior
Indebtedness” and “Senior Secured Debt” as such terms are defined in the 2010
Senior Notes Indenture. This Agreement and the other Loan Documents represent
the “Senior Secured Credit Facility”, as defined in the 2010 Senior Notes
Indenture. Notwithstanding the foregoing, the acknowledgment of intent contained
in this Section 9.17 shall not be deemed to modify or amend any provision of
this Agreement or any of the other Loan Documents.
     Section 9.18 Notices of Swap Counterparty. Each Lender (other than the
Lender serving as the Administrative Agent) shall provide to the Administrative
Agent prompt written notice of any Hedge Contract entered into by such Lender or
any of its Affiliates with the Borrower or any Guarantor.
     Section 9.19 ORAL AGREEMENTS. THIS WRITTEN AGREEMENT, THE LOAN DOCUMENTS,
AND ANY HEDGE CONTRACTS WITH SWAP COUNTERPARTIES, AS DEFINED IN THIS AGREEMENT,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank. Signature page follows.]

88



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     EXECUTED as of the date first above written.

            BORROWER:


CALLON PETROLEUM COMPANY
      By:           Rodger W. Smith        Vice President and Treasurer       
ADMINISTRATIVE AGENT/
ISSUING LENDER:


UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent and as an Issuing Lender
      By:           Damien Meiburger        Senior Vice President     

Signature page to Credit Agreement
(Callon Petroleum Company)

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

            LENDERS:


UNION BANK OF CALIFORNIA, N.A.
      By:           Damien Meiburger        Senior Vice President     

Signature page to Credit Agreement
(Callon Petroleum Company)

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

             
 
           
 
  CAPITAL   ONE, N.A.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature page to Credit Agreement
(Callon Petroleum Company)

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

            REGIONS BANK
      By:           William A. Philipp        Vice President     

Signature page to Credit Agreement
(Callon Petroleum Company)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

Exhibit A — Assignment and Assumption
Second Amended and Restated Credit Agreement
Page 1 of 6

 



--------------------------------------------------------------------------------



 



         
1.
  Assignor[s]:  
                                                                                
 
       
 
     
                                                                                
 
       
2.
  Assignee[s]:  
                                                                                
 
       
 
     
                                                                                
    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
 
       
3.
  Borrower:   Callon Petroleum Company
 
       
4.
  Administrative Agent:   Union Bank of California, N.A., as administrative
agent under the Credit Agreement
 
       
5.
  Credit Agreement:   Second Amended and Restated Credit Agreement dated
September 25, 2008 among Borrower, the Lenders party thereto from time to time,
and Union Bank of California, N.A., as Administrative Agent and as Issuing
Lender
 
       
6.
  Assigned Interest[s]:    

                                      Aggregate Amount   Amount of              
      of Commitments   Commitment/   Percentage Assigned             Facility  
/Advances for all   Advances   of Commitment/   CUSIP Assignor[s]   Assignee[s]
  Assigned   Lenders   Assigned5   Advances6   Number             $   $    %    
            $   $    %                 $   $    %    

         
7.
  Trade Date:                       7

Effective Date:                           , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]8
[NAME OF ASSIGNOR]
 

5   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   6
  Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.   7   To be completed if the Assignor(s) and
the Assignee(s) intend that the minimum assignment amount is to be determined as
of the Trade Date.   8   Add additional signature blocks as needed.

Exhibit A — Assignment and Assumption
Second Amended and Restated Credit Agreement
Page 2 of 6

 



--------------------------------------------------------------------------------



 



             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ASSIGNEE[S]         [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit A — Assignment and Assumption
Second Amended and Restated Credit Agreement
Page 3 of 6

 



--------------------------------------------------------------------------------



 



          [Consented to and] 9 Accepted:    
 
        UNION BANK OF CALIFORNIA, N.A.,as Administrative Agent      
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
        [Consented to:] 10    
 
        CALLON PETROLEUM COMPANY,a Delaware corporation    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 

9   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   10   To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.

Exhibit A — Assignment and Assumption
Second Amended and Restated Credit Agreement
Page 4 of 6

 



--------------------------------------------------------------------------------



 



Annex 1
To Exhibit A — Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.06 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.06 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is not incorporated
under the laws of the United States of America or a state thereof, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it
Exhibit A — Assignment and Assumption
Second Amended ad Restated Credit Agreement
Page 5 of 6

 



--------------------------------------------------------------------------------



 



will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.
Exhibit A — Assignment and Assumption
Second Amended and Restated Credit Agreement
Page 6 of 6

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD FROM                     , 200__ TO                     , 200__
          This certificate dated as of                                         ,
                     is prepared pursuant to the Second Amended and Restated
Credit Agreement dated as of September 25, 2008 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
Callon Petroleum Company, a Delaware corporation (the “Borrower”), the lenders
party thereto from time to time (the “Lenders”), and Union Bank of California,
N.A., as administrative agent and as issuing lender for the Lenders. Unless
otherwise defined in this certificate, capitalized terms that are defined in the
Credit Agreement shall have the meanings assigned to them by the Credit
Agreement.
          The undersigned hereby certifies that:

(a)   the representations and warranties contained in Article IV of the Credit
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects as if made on this date (other than any such
representations or warranties that, by their terms, refer to a specific date, in
which case they are true and correct as of such date);   [(b)   no Default has
occurred and is continuing;]

[(b) the following Default[s] or Event[s] of Default exist as of the date hereof
or have occurred since the date of the Borrower’s previous certification to the
Agent, if any, and the actions set forth below are being taken to remedy such
circumstances:
                                                            ;]
(c) that as of the last day of the previous fiscal quarter the following
statements, amounts, and calculations were true and correct:

I.   Current Ratio—Section 6.21.

         
(a) current assets of the Borrower and its consolidated Subsidiaries1
  $              
(b) Unused Commitment Amount
  $              
(c) cash deposited with hedging counterparties
  $              
(d) assets representing a valuation account arising from the application of
SFAS 133 and 143
  $              
(e) current portion of any deferred tax asset
  $            

 

1   As reflected in the financials statements delivered with this Certificate.

Exhibit B — Form of Compliance Certificate
Second Amended and Restated Credit Agreement
Page 1 of 5

 



--------------------------------------------------------------------------------



 



         
(f) current assets
= (a) + (b) - (c) - (d) - (e) =
  $              
(g) current liabilities of Borrower and its consolidated Subsidiaries2
  $              
(h) the current portion of long-term Debt permitted under the Credit Agreement
and current maturities of the 2010 Senior Notes and the CIECO Debt
  $              
(i) liabilities representing a valuation account arising from the application
of SFAS 133 and 143
  $              
(j) current portion of any tax deferred obligations
  $              
(k) current liabilities
= (g) - (h) - (i) - (j) =
  $              
Current Ratio:
  (e) to (k)  
Actual Current Ratio:
  ____ to ____  
Minimum Current Ratio:
  1.00 to 1.00  
COMPLIANCE?
  YES NO

II.   Leverage Ratio-Section 6.22.

         
(a) all Funded Debt of the Borrower and its consolidated Subsidiaries3 =
  $            
 
       
(b) EBITDAX4 =
  $            
 
       
(i) + (ii) + (iii) + (vi) + (v) + (vi) + (vii) + (viii) - (ix) for the Borrower
and its Subsidiaries:
       
 
       
(i) consolidated Net Income5
  $            

 

2   As reflected in the financials statements delivered with this Certificate.  
3   As reflected in the financials statements delivered with this Certificate.  
4   For the four fiscal quarter period then ended, adjusted on a pro forma basis
for properties acquired during such period as provided in the Credit Agreement.
  5   The net income (or loss) for such period after taxes, as determined in
accordance with GAAP, excluding, however, (a) extraordinary items, including
(i) any net non-cash gain or loss during such period arising from the sale,
exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all

Exhibit B — Form of Compliance Certificate
Second Amended and Restated Credit Agreement
Page 2 of 5

 



--------------------------------------------------------------------------------



 



         
(ii) Interest Expense6
  $              
(iii) income taxes7
  $              
(vi) exploration expenses6
  $              
(v) depreciation6
  $              
(vi) amortization6
  $              
(vii) depletion6
  $              
(viii) other non-cash charges8
  $              
(ix) other non-cash income9
  $              

         
Leverage Ratio:
  (a) to (b)
Actual Leverage Ratio:
  ____ to ____
Maximum Leverage Ratio :
  4.00 to 1.00
COMPLIANCE?
  YES NO

III.   Interest Coverage Ratio—Section 6.23.

         
(a) EBITDAX = See 2(b) above =
  $              
(b) Interest Expense = See 2(b)(ii) above =
  $              
Interest Coverage Ratio:
  (a) to (b)
Actual Interest Coverage Ratio:
  ____ to ____

 

  securities)other than in the ordinary course of business, and (ii) any
write-up or write-down of assets and (b) the cumulative effect of any change in
GAAP.   6   To the extent deducted in determining Net Income. Interest expense
is the total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, imputed interest under Capital Leases, and net costs under Hedge
Contracts, all as determined in conformity with GAAP, adjusted on a pro forma
basis as provided in the Credit Agreement.   7   To the extent deducted in
determining Net Income.   8   To the extent deducted in determining consolidated
Net Income and including (i) any provision for the reduction in the carrying
value of assets recorded in accordance with GAAP and (ii) non-cash charges
resulting from the requirements of SFAS 133 or 143.   9   To the extent included
in determining such consolidated Net Income and including non-cash income
resulting from the requirements of SFAS 133 or 143.

Exhibit B — Form of Compliance Certificate
Second Amended and Restated Credit Agreement
Page 3 of 5

 



--------------------------------------------------------------------------------



 



         
Minimum Interest Coverage Ratio :
  2.50 to 1.00
 
       
COMPLIANCE?
  YES NO

Exhibit B — Form of Compliance Certificate
Second Amended and Restated Credit Agreement
Page 4 of 5

 



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, I have hereto signed my name to this Compliance
Certificate as of                     , 20___.

                  CALLON PETROLEUM COMPANY,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit B — Form of Compliance Certificate
Second Amended and Restated Credit Agreement
Page 5 of 5

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF AMENDED AND RESTATED
GUARANTY AGREEMENT
     This Amended and Restated Guaranty Agreement dated as of September 25, 2008
(this “Guaranty”) is executed by each of the undersigned (individually a
“Guarantor” and collectively, the “Guarantors”), in favor of Union Bank of
California, N.A, as administrative agent for the ratable benefit of itself, the
Lenders (as defined below), the Issuing Lender (as defined below), and the Swap
Counterparties (as defined below) (together with the Administrative Agent, the
Issuing Lender, the Lenders, individually a “Beneficiary”, and collectively, the
“Beneficiaries”).
INTRODUCTION
     A. The Guarantors have previously executed and delivered that certain
Guaranty Agreement dated as of June 14, 2004 (the “Existing Guaranty”), which
was ratified and reaffirmed in connection with that certain Amended and Restated
Credit Agreement dated as of August 30, 2006, as amended heretofore (as so
amended, the “Existing Credit Agreement”), among Callon Petroleum Company
(“Borrower”), the lenders party thereto from time to time (individually, a
“Lender”, and collectively the “Lenders”), and Union Bank of California, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) and
issuing lender (in such capacity, the “Issuing Lender”) for the Lenders.
     B. The Existing Credit Agreement is being amended and restated in its
entirety pursuant to that certain Second Amended and Restated Credit Agreement
dated as of September 25, 2008 (as amended, restated, supplemented and otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
Lenders, the Issuing Lender and the Administrative Agent.
     C. The Guarantors are Subsidiaries of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement, and the other Loan Documents (as defined in the Credit
Agreement), and (ii) the Hedge Contracts (as defined in the Credit Agreement)
entered into by the Borrower or any of its Subsidiaries with a Swap Counterparty
(as defined in the Credit Agreement).
     D. It is a requirement under the Credit Agreement that each of the
Guarantors continue to guarantee the due payment and performance of all
Obligations (as defined in the Credit Agreement) by amending and restating in
its entirety the Existing Guaranty as set forth herein.
     NOW, THEREFORE, in consideration of the premises, each Guarantor hereby
agrees (a) that the Existing Guaranty is amended and restated in its entirety as
follows and (b) further agrees as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.
     Section 2. Guaranty.
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 1 of 14

 



--------------------------------------------------------------------------------



 



(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of (i) all Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that but for the existence of a bankruptcy, reorganization or similar
proceeding would accrue), fees, amounts required to be provided as collateral,
indemnities, expenses or otherwise, and all other amounts owing in respect of
the Obligations and (ii) all obligations under this Guaranty (collectively, the
“Guaranteed Obligations”). Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by the Borrower or any of its
Subsidiaries to the Administrative Agent, the Issuing Lender or any Lender under
the Loan Documents and by the Borrower or any of its Subsidiaries to any Swap
Counterparty but for the fact that they are unenforceable or not allowable due
to insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving any Person.
(b) It is the intention of the Guarantors and each Beneficiary that the amount
of the Guaranteed Obligations guaranteed by each Guarantor shall not be in
excess of the maximum amount permitted by fraudulent conveyance, fraudulent
transfer or similar Legal Requirements applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Guaranty
or in any other agreement or instrument executed in connection with the payment
of any of the Guaranteed Obligations, the amount of the Guaranteed Obligations
guaranteed by a Guarantor under this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents and any Hedge Contracts with Swap Counterparties (collectively, the
“Guaranteed Documents”), regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Beneficiary with respect thereto but subject to Section 2(b)
above. The obligations of each Guarantor under this Guaranty are independent of
the Guaranteed Obligations or any other obligations of any other Person under
the Guaranteed Documents, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower, any Guarantor or any other
Person or whether the Borrower, any Guarantor or any other Person is joined in
any such action or actions. The liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably and unconditionally waives any defenses it may now
or hereafter have in any way relating to, any or all of the following:
(a) any lack of validity or enforceability of any Guaranteed Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Loan Documents or any agreement or instrument relating to Hedge
Contract with a Swap
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 2 of 14

 



--------------------------------------------------------------------------------



 



Counterparty, or any other amendment or waiver of or any consent to departure
from any Loan Document or any agreement or instrument relating to any Hedge
Contract with a Swap Counterparty, including, without limitation, any increase
in the Guaranteed Obligations resulting from the extension of additional credit
to the Borrower or otherwise;
(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Guaranteed Documents or any other assets of the
Borrower or any other Person;
(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any other Person;
(f) any failure of any Lender, the Administrative Agent, the Issuing Lender or
any other Beneficiary to disclose to the Borrower or any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, properties or prospects of any Person now or in the future known to
the Administrative Agent, the Issuing Lender, any Lender or any other
Beneficiary (and each Guarantor hereby irrevocably waives any duty on the part
of any Beneficiary to disclose such information);
(g) any signature of any officer of the Borrower being mechanically reproduced
in facsimile or otherwise; or
(h) any other circumstance or any existence of or reliance on any representation
by any Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person.
     Section 4. Continuation and Reinstatement, Etc. Each Guarantor agrees that,
to the extent that payments of any of the Guaranteed Obligations are made, or
any Beneficiary receives any proceeds of collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred. EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH
BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE
UNDER THIS SECTION 4 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE
DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S
OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 3 of 14

 



--------------------------------------------------------------------------------



 



FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     Section 5. Waivers and Acknowledgments.
(a) Each Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any collateral.
(b) Each Guarantor hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
(c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower or any
Subsidiary of the Borrower contemplated by the Guaranteed Documents (including
any Hedge Contracts) and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits.
     Section 6. Subrogation. No Guarantor will exercise any rights that it may
now have or hereafter acquire against the Borrower or any other Person to the
extent that such rights arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty or any other
Guaranteed Document or otherwise, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Beneficiary against the
Borrower or any other Person, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower or any other Person,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until the occurrence of the Guaranty Termination (as defined in Section 13
below). If any amount shall be paid to a Guarantor in violation of the preceding
sentence at any time prior to Guaranty Termination, such amount shall be held in
trust for the benefit of the Beneficiaries and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
and any and all other amounts payable by the Guarantors under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.
     Section 7. Subordination. Each Guarantor hereby subordinates (in
liquidation, dissolution, bankruptcy, reorganization, or otherwise) all sums due
and owing to such Guarantor by the Borrower or any other Guarantor, if any, to
all sums due and owing to any Beneficiary by the Borrower or any Guarantor. Each
Guarantor hereby agrees that no payments shall be made by, or received from, the
Borrower or any other Guarantor with respect to any such subordinated obligation
owing to such Guarantor, except as permitted under the Credit Agreement.
     Section 8. Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 4 of 14

 



--------------------------------------------------------------------------------



 



(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived. Such Guarantor benefits from executing this
Guaranty.
(b) Such Guarantor has, independently and without reliance upon any Beneficiary
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty, and such
Guarantor has established adequate means of obtaining from the Borrower and each
other relevant Person on a continuing basis information pertaining to, and is
now and on a continuing basis will be completely familiar with, the business,
condition (financial and otherwise), operations, properties and prospects of the
Borrower and each other relevant Person.
(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, and the execution and
delivery of this Guaranty by such Guarantor has been duly and validly authorized
in all respects by such Guarantor, and the Person who is executing and
delivering this Guaranty on behalf of such Guarantor has full power, authority
and legal right to so do, and to observe and perform all of the terms and
conditions of this Guaranty on such Guarantor’s part to be observed or
performed.
     Section 9. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default, each Beneficiary is hereby authorized at any time, to
the fullest extent permitted by law, to set off and apply any deposits (general
or special, time or demand, provisional or final) and other indebtedness owing
by such Beneficiary or an Affiliate thereof to the account of each Guarantor
against any and all of the obligations of the Guarantors under this Guaranty,
irrespective of whether or not such Beneficiary shall have made any demand under
this Guaranty and although such obligations may be contingent and unmatured.
Such Beneficiary shall promptly notify the affected Guarantor after any such
set-off and application is made, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Beneficiaries under this Section 9 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which any Beneficiary
may have.
     Section 10. Amendments, Etc. No amendment or waiver of any provision of
this Guaranty and no consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be in writing and signed by the
affected Guarantor, the Administrative Agent and the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no amendment, waiver or
consent shall, unless in writing and signed by all of the Lenders, (a) release
any Guarantor from its obligations hereunder except as permitted under
Section 8.08(b) of the Credit Agreement (it being understood that waivers and
amendments permitted to be made under the Credit Agreement by the Required
Lenders with respect to any of the underlying obligations guaranteed hereunder
shall not be deemed to release or limit the liability of any Guarantor within
the meaning of this clause (a)), (b) postpone any date fixed for payment
hereunder in respect of any of the Guaranteed Obligations, or (c) change the
percentage of the Lenders required to take any action hereunder.
     Section 11. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.02 of the Credit
Agreement and if
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 5 of 14

 



--------------------------------------------------------------------------------



 



to a Guarantor, at its address specified on the signature page hereto and if to
the Administrative Agent, the Issuing Lender or any Lender, at its address
specified in or pursuant to the Credit Agreement, and if to a Swap Counterparty,
at its address specified in the applicable Hedge Contract. All such notices and
communications shall be effective when delivered, except that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent.
     Section 12. No Waiver: Remedies. No failure on the part of the
Administrative Agent or any other Beneficiary to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     Section 13. Continuing Guaranty: Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until such time when each of the following shall have occurred: (i) the
indefeasible payment in full in cash of all Guaranteed Obligations and all other
amounts payable under the Loan Documents, (ii) the termination or expiration of
all Letters of Credit, (iii) the termination of all Hedge Contracts with the
Swap Counterparties (other than Hedge Contracts with any Swap Counterparty with
respect to which other arrangements satisfactory to such Swap Counterparty and
the Borrower have been made or have been deemed to have to been made under
Section 8.08(b) of the Credit Agreement), and (iv) the termination of all the
Commitments (such time being referred to herein as the “Guaranty Termination”),
(b) be binding upon each Guarantor and its successors and assigns, (c) inure to
the benefit of and be enforceable by the Administrative Agent, the Issuing
Lender and each Lender and their respective successors, and, in the case of
transfers and assignments made in accordance with the Credit Agreement,
transferees and assigns, and (d) inure to the benefit of and be enforceable by a
Swap Counterparty and each of its successors, transferees and assigns to the
extent such successor, transferee or assign is a Lender or an Affiliate of a
Lender. Without limiting the generality of the foregoing clause (c), subject to
Section 9.06 of the Credit Agreement, Administrative Agent, the Issuing Lender
and each Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject, however, in all respects to the provisions
of the Credit Agreement. Furthermore, when any Swap Counterparty assigns or
otherwise transfers any interest held by it under a Hedge Contract to any other
Person pursuant to the terms of such agreement, that other Person shall
thereupon become vested with all the benefits held by such Lender under this
Guaranty only if such Person is also then a Lender or an Affiliate of a Lender.
Each Guarantor acknowledges that upon any Person becoming a Lender or the
Administrative Agent in accordance with the Credit Agreement, such Person shall
be entitled to the benefits hereof.
     Section 14. Governing Law. This Guaranty shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas. Each
Guarantor hereby irrevocably and unconditionally submits to the jurisdiction of
any Texas state or federal court sitting in Dallas, Texas in any action or
proceeding arising out of or relating to this Guaranty and the other Loan
Documents, and each Guarantor hereby irrevocably and unconditionally agrees that
all
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 6 of 14

 



--------------------------------------------------------------------------------



 



claims in respect of such action or proceeding may be heard and determined in
such court. Each Guarantor hereby irrevocably waives, to the fullest extent it
may effectively do so, any right it may have to the defense of an inconvenient
forum to the maintenance of such action or proceeding. Each Guarantor hereby
agrees that service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at its address set forth in
the Credit Agreement or set forth on the signature page of this Guaranty. Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by the law or affect the right of any Beneficiary to bring any action or
proceeding against any Guarantor or its Property in the courts of any other
jurisdiction.
     Section 15. Amendment and Restatement. As to the Guarantors party to the
Existing Guaranty, this Guaranty is an amendment and restatement of the Existing
Guaranty and is given in renewal and replacement for such Existing Guaranty.
Such Guarantors, though not required, hereby consent to the terms of the Credit
Agreement.
     Section 16. INDEMNIFICATION. EACH GUARANTOR SHALL INDEMNIFY EACH OF THE
BENEFICIARIES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND
OR NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR
ARISING OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES,
CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE OUT OF OR RESULT FROM (A) ANY ACTUAL OR
PROPOSED USE BY THE BORROWER, ANY GUARANTOR OR ANY AFFILIATE OF THE BORROWER OR
ANY GUARANTOR OF THE PROCEEDS OF THE ADVANCES, (B) ANY BREACH BY THE BORROWER OR
ANY GUARANTOR OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, (C) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING ANY
THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE FOREGOING, (D) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING
TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER, ANY
GUARANTOR OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR ANY GUARANTOR,
INCLUDING ANY MATTER DISCLOSED WITHIN THE CREDIT AGREEMENT, OR (E) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATED
TO THE BORROWER’S OR ANY GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL
REIMBURSE THE BENEFICIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, UPON DEMAND FOR ANY OUT-OF-POCKET EXPENSES (INCLUDING LEGAL FEES)
INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER
PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSES INCURRED BY REASON OF
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 7 of 14

 



--------------------------------------------------------------------------------



 



THE PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     Section 17. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT
IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     Section 18. Additional Guarantors. Pursuant to Section 6.15 of the Credit
Agreement, each Subsidiary of the Borrower (other than any Entrada Entity,
unless CIECO Debt Termination has occurred) that was not in existence on the
date of the Credit Agreement is required to enter into this Guaranty as a
Guarantor upon becoming a Subsidiary. After the date hereof, upon execution and
delivery after the date hereof by the Administrative Agent and such Subsidiary
of an instrument in the form of Annex 1, such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
     Section 19. USA Patriot Act. Each Beneficiary that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any other Beneficiary) hereby notifies the Guarantors that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001))(the “Act”), it is required to obtain, verify and
record information that identifies the Guarantors, which information includes
the name and address of the Guarantors and other information that will allow
such Beneficiary or the Administrative Agent, as applicable, to identify the
Guarantors in accordance with the Act. Following a request by any Beneficiary,
Guarantors shall promptly furnish all documentation and other information that
such Beneficiary reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
     Section 20. NOTICE OF FINAL AGREEMENTS. PURSUANT TO SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED
EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING
AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 8 of 14

 



--------------------------------------------------------------------------------



 



FROM THE WRITTEN AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES
ARE SUPERSEDED BY AND MERGED INTO THIS GUARANTY. THIS GUARANTY AND THE
GUARANTEED DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank.]
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 9 of 14

 



--------------------------------------------------------------------------------



 



     Each Guarantor has caused this Guaranty to be duly executed as of the date
first above written.

                  GUARANTOR:    
 
                CALLON PETROLEUM OPERATING COMPANY,         a Delaware
corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                Address for Guarantor:         200 North Canal Street        
Natchez, Mississippi 39120         Attention: Rodger W. Smith, Treasurer        
Facsimile: 601.446.1410         Telephone: 601 442 1601    
 
                ADMINISTRATIVE AGENT:    
 
                UNION BANK OF CALIFORNIA, N.A.,         as Administrative Agent
   
 
           
 
  By:        
 
           
 
      Damien Meiburger    
 
      Senior Vice President    

Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 10 of 14

 



--------------------------------------------------------------------------------



 



Annex 1 to the Amended and
Restated Guaranty Agreement
     SUPPLEMENT NO. ___ dated as of                     (the “Supplement”), to
the Amended and Restated Guaranty Agreement dated as of September 25, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), executed by each of the subsidiaries party thereto (each such
subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
Callon Petroleum Company, a Delaware corporation (the “Borrower”), in favor of
Union Bank of California, N.A., as administrative agent for the benefit of the
Beneficiaries (as defined in the Guaranty Agreement).
     A. Reference is made to the Second Amended and Restated Credit Agreement
dated as of September 25, 2008 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”), and Union Bank of California, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) and
issuing lender (in such capacity, the “Issuing Lender”) for the Lenders.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guaranty Agreement or the Credit
Agreement.
     C. The Guarantors have entered into the Guaranty Agreement in order to
induce the Lenders to make Advances and the Issuing Lender to issue Letters of
Credit. Pursuant to Section 6.15 of the Credit Agreement, any new Subsidiaries
of the Borrower (other than any Entrada Entity, unless CIECO Debt Termination
has occurred) are required to enter into the Guaranty Agreement as Guarantors.
Section 18 of the Guaranty Agreement provides that additional Subsidiaries of
the Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of the Borrower (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guaranty Agreement in order to induce the Lenders to make additional
Advances and the Issuing Lender to issue additional Letters of Credit and as
consideration for Advances previously made and Letters of Credit previously
issued.
     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
     SECTION 1. In accordance with Section 18 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 11 of 14

 



--------------------------------------------------------------------------------



 



     SECTION 2. The New Guarantor represents and warrants to the Administrative
Agent and the other Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. The New Guarantor hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Dallas, Texas in any action or proceeding arising out of or relating
to this Supplement or the Guaranty and the other Guaranteed Documents, and the
New Guarantor hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such court. The New
Guarantor hereby irrevocably waives, to the fullest extent it may effectively do
so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding. The New Guarantor hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such Guarantor at its address set forth on the
signature page hereof. The New Guarantor agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section shall affect the rights of any Beneficiary to serve
legal process in any other manner permitted by the law or affect the right of
any Beneficiary to bring any action or proceeding against the New Guarantor or
its Property in the courts of any other jurisdiction.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 12 of 14

 



--------------------------------------------------------------------------------



 



     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 11 of the Guaranty Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below.
     SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.
     SECTION 9. PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE
CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN AGREEMENT EXCEEDS $50,000 IN
VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE
PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GUARANTY. THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER GUARANTEED
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 13 of 14

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.

                      [Name of New Guarantor]    
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
               
 
      Address:        
 
               
 
                         
 
                    UNION BANK OF CALIFORNIA, N.A., as         Administrative
Agent    
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          

Exhibit C — Form of Guaranty
Second Amended and Restated Credit Agreement
Page 14 of 14

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF MORTGAGE
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, ASSIGNMENT OF
PRODUCTION, SECURITY AGREEMENT AND FINANCING STATEMENT
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.
THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD. THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES. THIS FINANCING STATEMENT IS TO BE FILED FOR
RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS. PRODUCTS OF THE
COLLATERAL ARE ALSO COVERED.
A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST. A POWER OF SALE MAY
ALLOW THE TRUSTEE OR MORTGAGEE TO TAKE THE COLLATERAL AND SELL IT WITHOUT GOING
TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS DEED OF
TRUST
FROM
CALLON PETROLEUM OPERATING COMPANY
(Mortgagor, Debtor and Grantor)
TO
Damien Meiburger, as Trustee for the benefit of
UNION BANK OF CALIFORNIA, N.A., as Administrative Agent
(Mortgagee, Secured Party and Grantee)
September 25, 2008
For purposes of filing this Deed of Trust as a financing statement, the mailing
address for Debtor is 200 North Canal Street, Natchez, MS 39120. Debtor’s
jurisdiction of organization is the State of Delaware, and its organizational
number is 2018366. The mailing address of Mortgagee is 500 N. Akard Street,
Suite 4200, Dallas, Texas 75201.
***********************************
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 1 of 32

 



--------------------------------------------------------------------------------



 



This instrument, prepared by Christina Stegemoller, Bracewell & Giuliani LLP,
711 Louisiana, South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002,
(713) 221-3316, contains after-acquired property provisions and covers future
advances and proceeds to the fullest extent allowed by applicable law.
     Attention Recording Officer: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in the State of Texas.
This instrument creates a lien on rights in or relating to lands of Mortgagor
which are described in Exhibit A hereto or in documents described in such
Exhibit A.
RECORDED DOCUMENT SHOULD BE RETURNED TO:
BRACEWELL & GIULIANI LLP
711 Louisiana, South Tower Pennzoil Place, Suite 2300
Houston, Texas 77002
Attn: Tiffany Marquez
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 2 of 32

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, ASSIGNMENT OF
PRODUCTION, SECURITY AGREEMENT AND FINANCING STATEMENT
     WHEREAS, this instrument (the “Deed of Trust”) is made as of September 25,
2008 (the “Effective Date”) and executed and delivered by Callon Petroleum
Operating Company, a Delaware corporation (“Mortgagor”), to Damien Meiburger as
Trustee, for the benefit of Union Bank of California, N.A., in its capacity as
the administrative agent under the Credit Agreement (as hereinafter defined) and
on behalf of the Beneficiaries (as hereinafter defined) (the “Mortgagee”). The
addresses of Mortgagor, Mortgagee, and the Trustee appear in Section 7.13 of
this Deed of Trust.
     WHEREAS, this Deed of Trust is executed in connection with, and pursuant to
the terms of, the Second Amended and Restated Credit Agreement dated as of
September 25, 2008 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”) among Callon Petroleum Company, a Delaware
corporation (the “Borrower”), the lenders party thereto from time to time (the
“Lenders”), the issuing lenders party thereto from time to time (the “Issuing
Lenders”), and Union Bank of California, N.A., as administrative agent for the
Lenders (the “Administrative Agent”, and in such capacity, for the benefit of
the Beneficiaries (as defined below), the “Mortgagee”).
     WHEREAS, the Borrower was previously party to that certain Amended and
Restated Credit Agreement dated as of August 30, 2006, as heretofore amended (as
so amended, the “Previous Credit Agreement”) among the Borrower, the lenders
party thereto from time to time, and Union Bank of California, N.A., as
administrative agent and issuing lender.
     WHEREAS, in order to secure the full and punctual payment and performance
of the Borrower’s obligations under the Previous Credit Agreement, Mortgagor has
previously executed and delivered the mortgages or deeds of trust and the
supplements, amendments, and assignments thereto as described in Schedule 1
attached hereto (the “Existing Deed of Trust”), and has granted a mortgage lien
and continuing security interest in and to the Mortgaged Property (as defined in
the Existing Deed of Trust).
     WHEREAS, the Borrower has agreed to amend and restate the Previous Credit
Agreement in its entirety by executing and entering into the Credit Agreement.
     WHEREAS, in connection with the Credit Agreement, the Borrower, the
Mortgagor or any other Guarantor (as defined in the Credit Agreement and
together with the Borrower, the Mortgagor and any Guarantors, the “Obligors” and
individually, an “Obligor”) may from time-to-time enter into one or more Hedge
Contracts (as defined in the Credit Agreement) with a Swap Counterparty (as
defined in the Credit Agreement, and together with the Lenders, Mortgagee,
Administrative Agent, and Issuing Lenders being collectively referred to herein
as the “Beneficiaries”).
     WHEREAS, the Mortgagor will directly or indirectly benefit from such Hedge
Contracts entered into by it or any other Obligor with any Swap Counterparty.
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 3 of 32

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and the Mortgagee (a) wish to amend the Existing
Deed of Trust in certain respects and restate the entire Existing Deed of Trust
as a restatement of the original grant of the Existing Deed of Trust as of the
Effective Date and not as a novation or a new grant of mortgage, as provided
herein (notwithstanding the foregoing, in the event any liens or security
interests granted by the Existing Deed of Trust have been terminated, lapsed or
otherwise invalidated, then this Deed of Trust shall be a new grant of mortgage
according to the terms and provisions provided herein) and (b) hereby agree as
follows:
ARTICLE I
Definitions
     1.1 “Collateral” means the Realty Collateral, Personalty Collateral and
Fixture Collateral.
     1.2 “Contracts” means all contracts, agreements, operating agreements,
farm-out or farm-in agreements, sharing agreements, mineral purchase agreements,
contracts for the purchase, exchange, gathering, transportation, processing,
treating or sale or other disposition of Hydrocarbons, rights-of-way, easements,
surface leases, equipment leases, permits, franchises, licenses, pooling or
unitization agreements, and unit or pooling designations and orders now or
hereafter affecting any of the Oil and Gas Properties, Operating Equipment,
Fixture Operating Equipment, or Hydrocarbons now or hereafter covered hereby, or
which are useful or appropriate in drilling for, producing, treating, handling,
storing, transporting or marketing oil, gas or other minerals produced from any
of the Oil and Gas Properties, and all such contracts and agreements as they may
be amended, restated, modified, substituted or supplemented from time-to-time.
     1.3 “Event of Default” shall have the meaning set forth in Article V
hereof.
     1.4 “Fixture Collateral” means all of Mortgagor’s interest now owned or
hereafter acquired in and to all Fixture Operating Equipment and all proceeds,
products, renewals, increases, profits, substitutions, replacements, additions,
amendments and accessions thereof, thereto or therefor.
     1.5 “Fixture Operating Equipment” means any of the items described in the
first sentence of Section 1.11 which as a result of being incorporated into
realty or structures or improvements located therein or thereon, with the intent
that they remain there permanently, constitute fixtures under the laws of the
state in which such equipment is located.
     1.6 “Hydrocarbon Interests” means rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, mineral
term interests, subleases, farm-outs, overriding royalty and royalty interests,
net profit interests, carried interests, back-in interests, reversionary
interests, production payment interests, and other similar mineral interests,
including any reserved or residual interests of whatever nature.
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 4 of 32

 



--------------------------------------------------------------------------------



 



     1.7 “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom.
     1.8 “Note” means the “Note” as that term is defined in the Credit
Agreement.
     1.9 “Obligations” means
     (a) The “Obligations”, as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes;
     (b) All other indebtedness, obligations, and liabilities of Borrower or any
other Obligor arising under the Credit Agreement, this Deed of Trust, any
Guaranty, any of the other Loan Documents, or any Hedge Contract with a
Beneficiary;
     (c) All other indebtedness, obligations and liabilities of any kind of
Borrower or any other Obligor owing to any of the Beneficiaries now existing or
hereafter arising under or pursuant to any Loan Document or any Hedge Contract
with a Beneficiary, whether fixed or contingent, joint or several, direct or
indirect, primary or secondary, and regardless of how created or evidenced;
     (d) All sums advanced or costs or expenses incurred by Mortgagee or any of
the other Beneficiaries (whether by it directly or on its behalf by the
Trustee), which are made or incurred pursuant to, or allowed by, the terms of
this Deed of Trust plus interest thereon from the date of the advance or
incurrence until reimbursement of Mortgagee or such Beneficiary charged at the
Reimbursement Rate;
     (e) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Beneficiaries to Borrower or any other Obligor under or pursuant to any Loan
Document or any Hedge Contract with a Beneficiary, whether or not the advances
or value are given pursuant to a commitment, whether or not the advances or
value are presently contemplated by the parties hereto, and whether or not
Mortgagor is indebted to any Beneficiary at the time of such events; and
     (f) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor or any
other Obligor executes any agreement or instrument.
     1.10 “Oil and Gas Property” or “Oil and Gas Properties” means (a) the
Hydrocarbon Interests described in Exhibit A attached hereto and made a part
hereof for all purposes including the net revenue interests warranted in
Exhibit A and any reversionary or carried interests relating to any of the
foregoing; (b) the Properties now or hereafter pooled or unitized with
Hydrocarbon Interests; (c) all presently existing or future unitization, pooling
agreements and declarations of
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 5 of 32

 



--------------------------------------------------------------------------------



 



pooled units and the units created thereby that may affect all or any portion of
the Hydrocarbon Interests, including without limitation, all production units,
and drilling and spacing units (and the Properties covered thereby), those
units, if any, which may be described or referred to on Exhibit A and any other
units created by agreement or designation or under orders, regulations, rules or
other official acts of any Governmental Authority; (d) the surface leases and
easements described in Exhibit A, if any exist; (e) any and all non-consent
interests owned or held by, or otherwise benefiting, Mortgagor and arising out
of, or pursuant to, any of the Contracts; (f) all Hydrocarbons in and under and
that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests;
(g) any other interest in, to or relating to (i) all or any part of the land
described in Exhibit A, the land relating to, or described in, the leases set
forth in Exhibit A or in the documents described in Exhibit A, or (ii) any of
the estates, property rights or other interests referred to above, (h) any
instrument executed in amendment, correction, modification, confirmation,
renewal or extension of the interests described in clause (a) above, and (i) all
tenements, hereditaments, appurtenances and Properties, whether now existing or
hereafter obtained, but in any manner appertaining, belonging, affixed or
incidental to in connection with any of the aforesaid.
     1.11 “Operating Equipment” means, whether now owned or hereafter acquired,
the following owned by the Mortgagor: all surface or subsurface machinery,
equipment, facilities, supplies or other Property of whatsoever kind or nature
now or hereafter located on any of the Property affected by the Oil and Gas
Properties or on lands pooled or unitized therewith or otherwise related to the
Oil and Gas Properties which are used or are useful for the production,
treatment, storage or transportation of Hydrocarbons, including all oil wells,
gas wells, water wells, injection wells, disposal wells, casing, tubing, rods,
pumping units and engines, christmas trees, derricks, separators, gun barrels,
flow lines, pipelines, tanks, gas systems (for gathering, treating, processing
and compression), water systems (for treating, disposal and injection),
supplies, derricks, wells, power plants, poles, cables, wires, meters,
processing plants, compressors, dehydration units, lines, transformers, starters
and controllers, machine shops, tools, storage yards and equipment stored
therein, buildings and camps, telegraph, telephone and other communication
systems, roads, loading racks, shipping facilities and all additions,
substitutes and replacements for, and accessories and attachments to, any of the
foregoing. Operating Equipment shall not include any items incorporated into
realty or structures or improvements located therein or thereon in such a manner
that they no longer remain personalty under the laws of the state in which such
equipment is located.
     1.12 “Personalty Collateral” means all of Mortgagor’s right, title and
interest now owned or hereafter acquired in and to (a) all Operating Equipment,
(b) all Hydrocarbons severed and extracted from or attributable to the Oil and
Gas Properties, including oil in tanks and all other “as-extracted” collateral
from or attributable to the Oil and Gas Properties, (c) all accounts (including
accounts resulting from the sale, use or delivery of Hydrocarbons at the
wellhead), contract rights and general intangibles, including all accounts,
contract rights and general intangibles now or hereafter arising regardless of
whether any of the foregoing is in connection with the sale or other disposition
of any Hydrocarbons or otherwise, including all Liens securing the same, (d) all
accounts, contract rights and general intangibles now or hereafter arising
regardless of whether any of the foregoing is in connection with or resulting
from any of the Contracts, including all Liens securing the same, (e) all
proceeds and products of the Realty
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 6 of 32

 



--------------------------------------------------------------------------------



 



Collateral and any other contracts or agreements, (f) all information concerning
the Oil and Gas Properties and all wells located thereon, including abstracts of
title, title opinions, geological and geophysical information and logs, lease
files, well files, and other books and records (including computerized records
and data), (g) any deposit or time accounts with any Beneficiary, including
Mortgagor’s operating bank account and all funds and investments therein,
(h) any options or rights of first refusal to acquire any Realty Collateral, and
(i) all proceeds, products, renewals, increases, profits, substitutions,
replacements, additions, amendments and accessions of, to or for any of the
foregoing.
     1.13 “Property” or “Properties” means any property of any kind, whether
real, personal, or mixed and whether tangible or intangible.
     1.14 “Realty Collateral” means all of Mortgagor’s right, title and interest
now owned or hereafter acquired in and to the Oil and Gas Properties, including
any access rights, water and water rights, and all unsevered and unextracted
Hydrocarbons (even though Mortgagor’s interest therein may be incorrectly
described in, or a description of a part or all of such interest may be omitted
from, Exhibit A).
     1.15 “Reimbursement Rate” means a per annum rate equal to the lesser of
(a) the Maximum Rate and (b) the Adjusted Reference Rate in effect from time to
time plus the Applicable Margin for Reference Rate Advances in effect during an
Event of Default.
     1.16 “Security Termination” means such time at which each of the following
events shall have occurred on or prior to such time: (a) the indefeasible
payment in full of all Obligations in cash and all other amounts payable under
the Loan Documents, (b) the termination or expiration of all Letters of Credit,
(c) the termination of all Hedge Contracts with the Beneficiaries (other than
Hedge Contracts with any Beneficiary with respect to which other arrangements
satisfactory to the Swap Counterparty and the Borrower have been made or have
been deemed to have to been made under the terms of the Credit Agreement), and
(d) the termination of all the Commitments.
     1.17 All other capitalized terms defined in the Credit Agreement which are
used in this Deed of Trust and which are not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. All meanings to
defined terms, unless otherwise indicated, are to be equally applicable to both
the singular and plural forms of the terms defined. Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Deed of Trust, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Deed of Trust shall refer to this Deed of Trust as a
whole and not to any particular provision of this Deed of Trust. As used herein,
the term “including” means “including, without limitation”. Exhibit A when
referenced herein includes any subparts thereof (e.g. Exhibit “A-1”, Exhibit
“A-2”).
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 7 of 32

 



--------------------------------------------------------------------------------



 



ARTICLE II
Creation of Security
     2.1 Conveyance and Grant of Lien. In consideration of the advances or
extensions by the Beneficiaries to the Borrower of the funds or credit
constituting the Obligations (including the making of the Advances and the
issuing of the Letters of Credit), and in further consideration of the mutual
covenants contained herein, Mortgagor, by this Deed of Trust hereby REGRANTS,
RECONVEYS, RESELLS, RETRANSFERS, REASSIGNS AND CONFIRMS with a general warranty
of title and, to the extent not previously granted, conveyed, sold, transferred,
assigned or confirmed under the Existing Deed of Trust, Mortgagor does hereby
GRANT, CONVEY, SELL, TRANSFER, ASSIGN AND CONVEY with a general warranty of
title, for the uses, purposes and conditions hereinafter set forth all of its
right, title and interest in and to the Collateral unto Trustee, and to his
successor or successors or substitutes IN TRUST, WITH POWER OF SALE, to secure
the payment and performance of the Obligations for the benefit of Mortgagee on
behalf of the Beneficiaries.
     TO HAVE AND TO HOLD the Collateral unto the Trustee and his successors or
substitutes in trust and to his and their successors and assigns forever for the
benefit of the Mortgagee on behalf of the Beneficiaries, together with all and
singular the rights, hereditaments and appurtenances thereto in anywise
appertaining or belonging, to secure payment of the Obligations and the
performance of the covenants of Mortgagor contained in this Deed of Trust.
Mortgagor does hereby bind itself, its successors and permitted assigns, to
warrant and forever defend all and singular the Collateral unto the Trustee and
his successors or substitutes in trust, and their successors and assigns,
against every Person whomsoever lawfully claiming or to claim the same, or any
part thereof.
     Subject, however, to the condition that none of the Mortgagee nor the other
Beneficiaries shall be liable in any respect for the performance of any covenant
or obligation of the Mortgagor in respect of the Collateral. Any reference in
Exhibit A to the name of a well shall not be construed to limit the Collateral
to the well bore of such well or in the proration units. It is Mortgagor’s
intention that this instrument cover Mortgagor’s entire right, title and
interest in the lands, leases, units and other interests set forth in Exhibit A.
     2.2 Security Interest. For the same consideration and to further secure the
Obligations, Mortgagor hereby grants to Mortgagee for its benefit and the
ratable benefit of the other Beneficiaries a security interest in and to the
Collateral, except that for purposes of this security interest, the term
Collateral shall not include the Excluded Contracts. As used in this
Section 2.3, the term “Excluded Contracts” means any Contract to which the
Mortgagor is a party to the extent (but only to the extent) that the Mortgagor
is prohibited from granting a security interest in, pledge of, or charge,
mortgage or lien upon any such Property by reason of (a) an existing and
enforceable negative pledge or anti-assignment provision or (b) applicable law
or regulation to which the Mortgagor is subject; provided, however, that any
such Contract shall automatically cease to be an “ Excluded Contract” hereunder
(and shall automatically be subject to the lien and security interest granted
herein and to the terms and provisions of this Deed of Trust as a “Collateral”),
to the extent that (1) either of the prohibitions discussed in clause (a) and
(b) above is ineffective or subsequently rendered ineffective under
Sections 9.406,
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 8 of 32

 



--------------------------------------------------------------------------------



 



9.407, 9.408 and 9.409 of the Uniform Commercial Code in effect in the State of
Texas or any other Legal Requirement or is otherwise no longer in effect, or
(2) the Mortgagor has obtained the consent of the other parties to such Contract
to the creation of a lien and security interest in such Contract (which consent,
upon the reasonable request of the Trustee or Mortgagee, the Mortgagor will use
its commercial reasonable efforts to obtain), and (z) any proceeds received by
the Mortgagor from the sale, transfer or other disposition of such Contracts
shall constitute Collateral unless any assets or property constituting such
proceeds are themselves subject to the exclusions set forth in this Section 2.3.
     2.3 Assignment of Liens and Security Interests. For the same consideration
and to further secure the Obligations, Mortgagor hereby assigns and conveys to
Mortgagee for its benefit and the benefit of the other Beneficiaries any
security interests held by Mortgagor arising under Section 9.343(a) of the Texas
Business and Commerce Code and the Liens granted to Mortgagor pursuant to
Section 9.343(d) attributable to the interest of Mortgagor in the Hydrocarbons.
ARTICLE III
Proceeds from Production
     3.1 Assignment of Production.
     (a) In order to further secure the Obligations, Mortgagor has assigned,
transferred, conveyed and delivered and does hereby absolutely and
unconditionally assign, transfer, convey and deliver unto Mortgagee, effective
as of the Effective Date at 7:00 a.m. Dallas, Texas time, all Hydrocarbons
produced from, and which are attributable to, Mortgagor’s interest, now owned or
hereafter acquired, in and to the Oil and Gas Properties, or are allocated
thereto pursuant to pooling or unitization orders, agreements or designations,
and all proceeds therefrom.
     (b) Subject to the provisions of subsection (f) below, all parties
producing, purchasing, taking, possessing, processing or receiving any
production from the Oil and Gas Properties, or having in their possession any
such production, or the proceeds therefrom, for which they or others are
accountable to Mortgagee by virtue of the provisions of this Section 3.1, are
authorized and directed by Mortgagor to treat and regard Mortgagee as the
assignee and transferee of Mortgagor and entitled in its place and stead to
receive such Hydrocarbons and the proceeds therefrom.
     (c) Mortgagor directs and instructs each of such parties to pay to
Mortgagee, for its benefit and the ratable benefit of the other Beneficiaries,
all of the proceeds of such Hydrocarbons until such time as such party has been
furnished evidence that all of the Obligations have been paid and that the Lien
evidenced hereby has been released; provided, however, that until Mortgagee
shall have exercised the rights as herein to instruct such parties to deliver
such Hydrocarbons and all proceeds therefrom directly to Mortgagee, such parties
shall be entitled to deliver such Hydrocarbons and all proceeds therefrom to
Mortgagor for Mortgagor’s use and enjoyment, and Mortgagor shall be entitled to
execute division orders, transfer orders and other instruments as may be
required to direct all proceeds to Mortgagor without the necessity of joinder by
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 9 of 32

 



--------------------------------------------------------------------------------



 



Mortgagee in such division orders, transfer orders or other instruments.
Mortgagor agrees to perform all such acts, and to execute all such further
assignments, transfers and division orders, and other instruments as may be
reasonably required or desired by Mortgagee or any party in order to have said
revenues and proceeds so paid to Mortgagee. None of such parties shall have any
responsibility for the application of any such proceeds received by Mortgagee.
Subject to the provisions of subsection (f) below, Mortgagor authorizes
Mortgagee to receive and collect all proceeds of such Hydrocarbons.
     (d) Subject to the provisions of subsection (f) below, Mortgagor will
execute and deliver to Mortgagee any instruments Mortgagee may from time to time
reasonably request for the purpose of effectuating this assignment and the
payment to Mortgagee of the proceeds assigned.
     (e) Neither the foregoing assignment nor the exercise by Mortgagee of any
of its rights herein shall be deemed to make Mortgagee a
“mortgagee-in-possession” or otherwise responsible or liable in any manner with
respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Mortgagee, in person
or by agent, assumes actual possession thereof, nor shall appointment of a
receiver for the Oil and Gas Properties by any court at the request of Mortgagee
or by agreement with Mortgagor or the entering into possession of the Oil and
Gas Properties or any part thereof by such receiver be deemed to make Mortgagee
a “mortgagee-in-possession” or otherwise responsible or liable in any manner
with respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof.
     (f) Notwithstanding anything to the contrary contained herein, so long as
no Event of Default shall have occurred and is continuing, Mortgagor shall have
the right to collect all revenues and proceeds attributable to the Hydrocarbons
that accrue to the Oil and Gas Properties or the products obtained or processed
therefrom, as well as any Liens and security interests securing any sales of
said Hydrocarbons and to retain, use and enjoy same.
     (g) At any time an Event of Default has occurred and is continuing,
(i) Mortgagee may endorse and cash any and all checks and drafts payable to the
order of Mortgagor or Mortgagee for the account of Mortgagor, received from or
in connection with the proceeds of the Hydrocarbons affected hereby, and the
same may be applied as provided herein and (ii) Mortgagee may execute any
transfer or division orders in the name of Mortgagor or otherwise, with
warranties and indemnities binding on Mortgagor; provided that Mortgagee shall
not be held liable to Mortgagor for, nor be required to verify the accuracy of,
Mortgagor’s interests as represented therein.
     (h) Mortgagee shall have the right at Mortgagee’s election and in the name
of Mortgagor, or otherwise, to prosecute and defend any and all actions or legal
proceedings deemed advisable by Mortgagee in order to protect the interests of
Mortgagee or Mortgagor, with all costs, expenses and attorneys fees incurred in
connection therewith being paid by Mortgagor. At any time an Event of Default
has occurred and is
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 10 of 32

 



--------------------------------------------------------------------------------



 



continuing, (i) Mortgagee shall have the right at Mortgagee’s election and in
the name of Mortgagor, or otherwise, to prosecute and defend any and all actions
or legal proceedings deemed advisable by Mortgagee in order to collect such
proceeds, with all costs, expenses and attorneys fees incurred in connection
therewith being paid by Mortgagor and (ii) should any purchaser taking
production from the Oil and Gas Properties fail to pay promptly to Mortgagee in
accordance with this Article III, Mortgagee shall have the right to demand a
change of connection and to designate another purchaser with whom a new
connection may be made without any liability on the part of Mortgagee in making
such election, so long as ordinary care is used in the making thereof, and upon
failure of Mortgagor to consent to such change of connection, the entire amount
of all the Obligations may, at the option of Mortgagee, be immediately declared
to be due and payable and subject to foreclosure or other remedies hereunder.
     (i) Without in any way limiting the effectiveness of the foregoing
provisions, if Mortgagor receives any proceeds which under this Section 3.1 are
payable to Mortgagee, Mortgagor shall hold the same in trust and remit such
proceeds, or cause them to be remitted, immediately, to Mortgagee.
     3.2 Application of Proceeds. All payments received by Mortgagee pursuant to
this Article III attributable to the interest of Mortgagor in and to the
Hydrocarbons shall be applied in the order set forth in Section 7.06 of the
Credit Agreement.
     3.3 Mortgagor’s Payment Duties. Except as provided in Section 7.18 hereof,
nothing contained herein will limit Mortgagor’s absolute duty to make payment of
the Obligations regardless of whether the proceeds assigned by this Article III
are sufficient to pay the same, and the receipt by Mortgagee of proceeds from
Hydrocarbons under this Deed of Trust will be in addition to all other security
now or hereafter existing to secure payment of the Obligations.
     3.4 Liability of Mortgagee. Mortgagee is hereby absolved from all liability
for failure to enforce collection of any of such proceeds, and from all other
responsibility in connection therewith except the responsibility to account to
Mortgagor for proceeds actually received by Mortgagee.
     3.5 Actions to Effect Assignment. Subject to the provisions of
Section 3.1(f), Mortgagor covenants to cause all operators, pipeline companies,
production purchasers and other remitters of said proceeds to pay promptly to
Mortgagee the proceeds from such Hydrocarbons in accordance with the terms of
this Deed of Trust, and to execute, acknowledge and deliver to said remitters
such division orders, transfer orders, certificates and other documents as may
be necessary, requested or proper to effect the intent of this assignment; and
Mortgagee shall not be required at any time, as a condition to its right to
obtain the proceeds of such Hydrocarbons, to warrant its title thereto or to
make any guaranty whatsoever. In addition, Mortgagor covenants to provide to
Mortgagee the name and address of every such remitter of proceeds from such
Hydrocarbons, together with a copy of the applicable division orders, transfer
orders, sales contracts and governing instruments. All expenses incurred by the
Trustee or Mortgagee in the collection of said proceeds shall be repaid promptly
by Mortgagor; and prior to such repayment, such expenses shall be a part of the
Obligations secured hereby. If under any existing Contracts
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 11 of 32

 



--------------------------------------------------------------------------------



 



for the sale of Hydrocarbons, other than division orders or transfer orders, any
proceeds of Hydrocarbons are required to be paid by the remitter directly to
Mortgagor so that under such existing Contracts payment cannot be made of such
proceeds to Mortgagee in the absence of foreclosure, Mortgagor’s interest in all
proceeds of Hydrocarbons under such existing Contracts shall, when received by
Mortgagor, constitute trust funds in Mortgagor’s hands for the benefit of the
Mortgagee, and shall be immediately paid over to Mortgagee.
     3.6 Power of Attorney. Without limitation upon any of the foregoing,
Mortgagor hereby irrevocably designates and appoints Mortgagee as true and
lawful agent and attorney-in-fact (with full power of substitution, either
generally or for such periods or purposes as Mortgagee may from time to time
prescribe), with full power and authority, for and on behalf of and in the name
of Mortgagor, to, at any time that an Event of Default exists, execute,
acknowledge and deliver all such division orders, transfer orders, certificates
and other documents of every nature, with such provisions as may from time to
time, in the opinion of Mortgagee, be necessary or proper to effect the intent
and purpose of the assignment contained in this Article III; and Mortgagor shall
be bound thereby as fully and effectively as if Mortgagor had personally
executed, acknowledged and delivered any of the foregoing orders, certificates
or documents. The powers and authorities herein conferred on Mortgagee may be
exercised by Mortgagee through any Person who, at the time of exercise, is the
president, a senior vice president or a vice president of Mortgagee. The power
of attorney conferred by this Section 3.6 is granted for valuable consideration
and coupled with an interest and is irrevocable so long as Security Termination
has not occurred. Any Persons dealing with Mortgagee, or any substitute, shall
be fully protected in treating the powers and authorities conferred by this
Section 3.6 as continuing in full force and effect until advised by Mortgagee
that Security Termination has occurred.
     3.7 Indemnification. Mortgagor agrees to indemnify Mortgagee, the Trustee
and the other Beneficiaries, and each of their respective directors, officers,
employees, and agents (collectively, the “Indemnified Parties”) from, and
discharge, release and hold each of them harmless against any and all losses,
damages, claims, actions, liabilities, judgments, costs, attorneys fees or other
charges of whatsoever kind or nature (hereafter referred to as "Claims”) made
against, imposed on, incurred by or asserted against any of them as a
consequence of the assertion either before or after the payment in full of the
Obligations that any of the Indemnified Parties received Hydrocarbons or
proceeds pursuant to this Deed of Trust or pursuant to any right to collect
proceeds directly from account debtors which are claimed by third persons. The
Indemnified Parties will have the right to employ attorneys and to defend
against any such Claims and unless furnished with reasonable indemnity, the
Indemnified Parties will have the right to pay or compromise and adjust all such
Claims. Mortgagor will indemnify and pay to the Indemnified Parties all such
amounts as may be paid in respect thereof, or as may be successfully adjudicated
against any of the Indemnified Parties. The indemnity under this Section shall
apply to Claims arising or incurred by reason of the Person being indemnified’s
own negligence but shall not apply to Claims determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the Person being
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 12 of 32

 



--------------------------------------------------------------------------------



 



indemnified. The liabilities of Mortgagor as set forth in this section 3.7 shall
survive the termination of this Deed of Trust.
ARTICLE IV
Mortgagor’s Warranties and Covenants
     4.1 Payment of Obligations. Mortgagor covenants that Mortgagor shall timely
pay and perform the Obligations secured by this Deed of Trust.
     4.2 Representations and Warranties. Mortgagor represents and warrants as
follows:
     (a) Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties applicable to Mortgagor and to its Properties
contained in Article IV of the Credit Agreement are hereby confirmed and
restated, each such representation and warranty, together with all related
definitions and ancillary provisions, being hereby incorporated into this Deed
of Trust by reference as though specifically set forth in this Section.
     (b) Title to Collateral. Mortgagor has good and defensible title to its
Properties constituting Realty Collateral, and good title to its Properties
constituting Personalty and Fixture Collateral, in each case, free from all
Liens other than Permitted Liens. The descriptions set forth in Exhibit A of the
quantum and nature of the interests of Mortgagor in and to the Oil and Gas
Properties include the entire interests of Mortgagor in the Oil and Gas
Properties and are complete and accurate in all respects. There are no “back-in”
or “reversionary” interests held by third parties which could reduce the
interests of Mortgagor in the Oil and Gas Properties except as set forth on
Exhibit A. No operating or other agreement to which Mortgagor is a party or by
which Mortgagor is bound affecting any part of the Collateral requires Mortgagor
to bear any of the costs relating to the Collateral greater than the leasehold
interest of Mortgagor in such portion of the Collateral.
     (c) Production Burdens, Taxes, Expenses and Revenues. Except as otherwise
permitted under, or as qualified by, the Credit Agreement, (i) all rentals,
royalties, overriding royalties, shut-in royalties and other payments due under
or with respect to the Oil and Gas Properties have been properly and timely
paid, (ii) all taxes have been properly and timely paid, (iii) all expenses
payable under the terms of the Contracts have been properly and timely paid, and
(iv) all of the proceeds from the sale of Hydrocarbons produced from the Realty
Collateral are being properly and timely paid to Mortgagor by the purchasers or
other remitters of production proceeds without suspense. Mortgagor’s ownership
of the Hydrocarbons and the undivided interests therein as specified on attached
Exhibit A will, after giving full effect to all Liens permitted hereby and after
giving full effect to the agreements or instruments set forth on attached
Exhibit A, and any other instruments or agreements affecting Mortgagor’s
ownership of such Hydrocarbons, afford Mortgagor not less than those net
interests (expressed as a fraction, percentage or decimal) in the production
from or which is allocated to such Hydrocarbons specified as net revenue
interest on attached Exhibit A and will cause
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 13 of 32

 



--------------------------------------------------------------------------------



 



Mortgagor to bear not more than that portion (expressed as a fraction,
percentage or decimal), specified as working interest on attached Exhibit A, of
the costs of drilling, developing and operating the wells identified on
Exhibit A.
     (d) Drilling Obligations. There are no obligations under any Oil and Gas
Property or Contract which require the drilling of additional wells or
operations to earn or to continue to hold any of the Oil and Gas Properties in
force and effect, except for oil and gas leases and term assignments that are
still within their primary term (each of which will require drilling operations
to perpetuate it beyond its primary term) and the standard provision in certain
oil and gas leases and term assignments that requires either production or
operations to perpetuate each respective lease after the expiration of its
primary term.
     (e) Compliance with Laws. To the extent required by the Credit Agreement,
all wells on or attributable to the Oil and Gas Properties have been drilled,
completed and operated, and all production therefrom has been accounted for and
paid to the Persons entitled thereto, in compliance with all applicable federal,
state and local laws and applicable rules and regulations of the federal, state
and local regulatory authorities having jurisdiction thereof. Specifically in
this connection, none of the wells on or attributable to the Oil and Gas
Properties (or Properties unitized therewith) are deviated from the vertical
more than the maximum permitted by any applicable law, rules or regulation and
such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, such Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties).
     (f) Regulatory Filings. To the extent required by the Credit Agreement, all
necessary regulatory filings have been properly made in connection with the
drilling, completion and operation of the wells on or attributable to the Oil
and Gas Properties and all other operations related thereto.
     (g) Allowables. To the extent required by the Credit Agreement, all
production and sales of Hydrocarbons produced or sold from the Oil and Gas
Properties have been made in accordance with any applicable allowances (plus
permitted tolerances) imposed by any Governmental Authorities, except to the
extent that the right of operation of such Oil and Gas Properties is vested in
others, in which case, the Mortgagor has exercised its best efforts to cause
such operator to produce and sell Hydrocarbons in accordance with any applicable
allowables (plus permitted tolerances) imposed by any Governmental Authorities.
     (h) Refund Obligations. Mortgagor has not collected any proceeds from the
sale of Hydrocarbons produced from the Oil and Gas Properties which are subject
to any refund obligation in any material respect.
     (i) Mortgagor’s Address. The address of Mortgagor’s place of business,
residence, chief executive office and office where Mortgagor keeps its records
concerning accounts, contract rights and general intangibles is as set forth in
Section 7.13, and there has been no change in the location of Mortgagor’s place
of business,
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 14 of 32

 



--------------------------------------------------------------------------------



 



residence, chief executive office and office where it keeps such records and no
change of Mortgagor’s name during the four months immediately preceding the
Effective Date. Mortgagor hereby represents and warrants that its organizational
number is 2018366, the state of its formation is Delaware and the correct
spelling of its name is as set forth in its signature block below.
     4.3 Further Assurances.
     (a) Mortgagor covenants that Mortgagor shall execute and deliver such other
and further instruments, and shall do such other and further acts as in the
opinion of Mortgagee may be necessary or desirable to carry out more effectively
the purposes of this Deed of Trust, including without limiting the generality of
the foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of this Deed of Trust, any written instrument comprising part or
all of the Obligations, or any other document used in connection herewith;
(ii) prompt correction of any defect which may hereafter be discovered in the
title to the Collateral; (iii) prompt execution and delivery of all division or
transfer orders or other instruments which in Mortgagee’s opinion are required
to transfer to Mortgagee, for its benefit and the ratable benefit of the other
Beneficiaries, the assigned proceeds from the sale of Hydrocarbons from the Oil
and Gas Properties; and (iv) prompt payment when due and owing of all taxes,
assessments and governmental charges imposed on this Deed of Trust, upon the
interest of Mortgagee or the Trustee, or upon the income and profits from any of
the Collateral other than those which are being contested in good faith and by
appropriate proceedings and with respect to which such reserves as may be
required by GAAP, if any, have been established.
     (b) Other than as permitted under the Credit Agreement, Mortgagor covenants
that Mortgagor shall maintain and preserve the Lien and security interest herein
created as an Acceptable Security Interest so long as Security Termination has
not occurred.
     4.4 Operation of Oil and Gas Properties. As long as Security Termination
has not occurred, and whether or not Mortgagor is the operator of the Oil and
Gas Properties, Mortgagor shall (at Mortgagor’s own expense):
     (a) not enter into any operating agreement, contract or agreement which
materially adversely affects the Collateral;
     (b) except to the extent disposed of, or terminated, in accordance with the
Credit Agreement, do all things necessary and within the reasonable control of
Mortgagor to keep, or cause to be kept, in full force and effect the Oil and Gas
Properties to which Proven Reserves are attributable and Mortgagor’s interests
therein;
     (c) neither abandon, forfeit, surrender, release, sell, assign, sublease,
farmout or convey, nor agree to sell, assign, sublease, farmout or convey, nor
mortgage or grant security interests in, nor otherwise dispose of or encumber
any of the Collateral or any interest therein, and do all other things necessary
to keep unimpaired, except for Permitted Liens, its rights with respect to the
Collateral and prevent any forfeiture thereof or a default thereunder, except as
permitted by the Credit Agreement;
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 15 of 32

 



--------------------------------------------------------------------------------



 



     (d) subject to the terms of the Credit Agreement, operate the Oil and Gas
Properties or, to the extent that the right of operation is vested in others,
will exercise commercially reasonable efforts to cause the operator to operate
the Oil and Gas Properties, in each case, in such a manner as to cause the
Collateral to be maintained, developed and protected against drainage and
continuously operated for the production and marketing of Hydrocarbons in a good
and workmanlike manner as a prudent operator would in accordance with generally
accepted practices and in material compliance with applicable oil and gas leases
and Contracts and all applicable Federal, state and local laws, rules and
regulations;
     (e) promptly pay or, to the extent that the right of operation is vested in
others, exercise commercially reasonable efforts to cause to be paid, when due
and owing (i) all rentals and royalties payable in respect of the Collateral;
(ii) all expenses incurred in or arising from the operation or development of
the Collateral; (iii) all taxes, assessments and governmental charges imposed
upon the Collateral, upon the income and profits from any of the Collateral, or
upon Mortgagee because of its interest therein; and (iv) all local, state and
federal taxes, payments and contributions for which Mortgagor may be liable
except to the extent as permitted under the Credit Agreement;
     (f) subject to the terms of the Credit Agreement, promptly take all action
necessary to enforce or secure the observance or performance of any term,
covenant, agreement or condition to be observed or performed by third parties
under any Contract, or any part thereof, or to exercise any of its rights,
remedies, powers and privileges under any Contract, all in accordance with the
respective terms thereof;
     (g) other than as otherwise permitted under the terms of the Credit
Agreement, cause the Operating Equipment and the Fixture Operating Equipment to
be kept in good and effective operating condition, ordinary wear and tear
excepted, and cause to be made all repairs, renewals, replacements, additions
and improvements thereof or thereto, necessary or appropriate in connection with
the production of Hydrocarbons from the Oil and Gas Properties;
     (h) permit and do all things necessary or proper to enable the Trustee and
Mortgagee (through any of their respective agents and employees) to enter upon
the Oil and Gas Properties for the purpose of investigating and inspecting the
condition and operations of the Collateral in accordance with the terms of the
Credit Agreement;
     (i) cause the Collateral to be kept free and clear of Liens of every
character other than the Permitted Liens; and
     (j) furnish to Mortgagee, upon request, copies of any Contracts.
     4.5 Recording. Mortgagor hereby authorizes Mortgagee to, at Mortgagor’s own
expense, record, register, deposit and file this Deed of Trust and every other
instrument in addition or supplement hereto, including applicable financing
statements, in such offices and places within the state where the Collateral is
located and in the state where the Mortgagor is registered as a corporation or
other entity and at such times and as often as may be necessary to
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 16 of 32

 



--------------------------------------------------------------------------------



 



preserve, protect and renew the Lien and security interest herein created as an
Acceptable Security Interest on real or personal property as the case may be,
and otherwise shall do and perform all matters or things necessary or expedient
to be done or observed by reason of any Legal Requirement for the purpose of
effectively creating, perfecting, maintaining and preserving the Lien and
security interest created hereby in and on the Collateral.
     4.6 Records, Statements and Reports. Mortgagor shall keep proper books of
record and account in which complete and correct entries shall be made of
Mortgagor’s transactions in accordance with the method of accounting required in
the Credit Agreement and shall furnish or cause to be furnished to Mortgagee the
reports required to be delivered pursuant to the terms of the Credit Agreement.
     4.7 Insurance. To the extent that insurance is carried by a third-party
operator on behalf of Mortgagor, upon request by Mortgagee, Mortgagor shall use
its reasonable efforts to obtain and provide Mortgagee with copies of
certificates of insurance showing Mortgagor as a named insured. Mortgagor hereby
assigns to Mortgagee for its benefit and the benefit of the other Beneficiaries
any and all monies that may become payable under any such policies of insurance
by reason of damage, loss or destruction of any of the Collateral.
ARTICLE V
Default
     5.1 Events of Default. An Event of Default under the terms of the Credit
Agreement shall constitute an “Event of Default” under this Deed of Trust.
     5.2 Acceleration Upon Default. Upon the occurrence and during the
continuance of any Event of Default (other than pursuant to paragraph (e) of
Section 7.01 of the Credit Agreement), Mortgagee may, or shall at the request of
the Required Lenders, declare the entire unpaid principal of, and the interest
accrued on, and all other amounts owed in connection with, the Obligations under
the Loan Documents to be forthwith due and payable, whereupon the same shall
become immediately due and payable without any protest, presentment, demand,
notice of intent to accelerate, notice of acceleration or further notice of any
kind, all of which are hereby expressly waived by Mortgagor. If an Event of
Default pursuant to paragraph (e) of Section 7.01 of the Credit Agreement has
occurred, the entire unpaid principal of and interest accrued on, and all other
amounts owed in connection with, the Obligations under the Loan Documents, shall
immediately and automatically become and be due and payable in full, without
presentment, demand, protest or any notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration) all of
which are hereby expressly waived by Mortgagor. Whether or not Mortgagee or the
Required Lenders elect to accelerate as herein provided, Mortgagee may
simultaneously, or thereafter, without any further notice to Mortgagor, exercise
any other right or remedy provided in this Deed of Trust or otherwise existing
under the Credit Agreement or any other Loan Document, any Hedge Contract with a
Beneficiary, or any other agreement, document, or instrument evidencing
obligations owing from Mortgagor to any of the Beneficiaries.
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 17 of 32

 



--------------------------------------------------------------------------------



 



ARTICLE VI
Mortgagee’s Rights
     6.1 Rights to Realty Collateral Upon Default.
     (a) Operation of Property by Mortgagee. Upon the occurrence and during the
continuance of any Event of Default, and in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):
     (i) To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;
     (ii) To hold, use, administer, manage and operate the Realty Collateral to
the extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and
     (iii) To the extent that Mortgagor could do so, to collect, receive and
receipt for all Hydrocarbons produced and sold from the Realty Collateral, to
make repairs, to purchase machinery and equipment, to conduct workover
operations, to drill additional wells, and to exercise every power, right and
privilege of Mortgagor with respect to the Realty Collateral.
Mortgagee may designate any Person to act on its behalf in exercising the
foregoing rights and powers. When and if the expenses of such operation and
development (including costs of unsuccessful workover operations or additional
wells) have been paid, and Security Termination has occurred, the Realty
Collateral shall be returned to Mortgagor (providing there has been no
foreclosure sale).
     (b) Judicial Proceedings. Upon the occurrence and during the continuance of
any Event of Default, the Trustee and/or Mortgagee, in lieu of or in addition to
exercising the power of sale hereafter given, may proceed by a suit or suits, in
equity or at law (i) for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted,
(ii) for the appointment of a receiver whether there is then pending any
foreclosure hereunder or the sale of the Realty Collateral, or (iii) for the
enforcement of any other appropriate legal or equitable remedy; and further, in
lieu of the non-judicial power of sale granted herein for Collateral located in
the State of Texas, the Trustee may proceed by suit for a sale of the Realty
Collateral.
     (c) Foreclosure by Private Power of Sale of Collateral. Upon the occurrence
and during the continuance of any Event of Default, the Trustee shall have the
right and power to sell, as the Trustee may elect, all or a portion of the
Collateral at one or more sales as an entirety or in parcels, in accordance with
Section 51.002 of the Texas Property Code, as amended from time to time (or any
successor provisions of Texas governing real property foreclosure sales) or with
any applicable state law. Mortgagor hereby designates as Mortgagor’s address for
the purpose of notice the address set out in Section 7.13; provided that
Mortgagor may by written notice to Mortgagee designate a different address for
notice purposes. Any purchaser or purchasers will be provided with a special
warranty conveyance binding Mortgagor and Mortgagor’s successors and assigns.
Sale
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 18 of 32

 



--------------------------------------------------------------------------------



 



of a part of the Realty Collateral will not exhaust the power of sale, and sales
may be made from time to time until all of the Realty Collateral is sold or
Security Termination has occurred.
     (d) Certain Aspects of Sale. Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Obligations against the amount payable by Mortgagee as purchaser at such
sale. Statements of fact or other recitals contained in any conveyance to any
purchaser or purchasers at any sale made hereunder will conclusively establish
the occurrence of any Event of Default, any acceleration of the maturity of the
Obligations, the advertisement and conduct of such sale in the manner provided
herein, the appointment of any successor-Trustee hereunder and the truth and
accuracy of all other matters stated therein. Mortgagor does hereby ratify and
confirm all legal acts that the Trustee may do in carrying out the Trustee’s
duties and obligations under this Deed of Trust, and Mortgagor hereby
irrevocably appoints Mortgagee to be the attorney-in-fact of Mortgagor and in
the name and on behalf of Mortgagor to execute and deliver any deeds, transfers,
conveyances, assignments, assurances and notices which Mortgagor ought to
execute and deliver and do and perform any and all such acts and things which
Mortgagor ought to do and perform under the covenants herein contained and
generally to use the name of Mortgagor in the exercise of all or any of the
powers hereby conferred on Trustee. Upon any sale, whether under the power of
sale hereby given or by virtue of judicial proceedings, it shall not be
necessary for Trustee or any public officer acting under execution or by order
of court, to have physically present or constructively in his possession any of
the Collateral, and Mortgagor hereby agrees to deliver to the purchaser or
purchasers at such sale on the date of sale the Collateral purchased by such
purchasers at such sale and if it should be impossible or impracticable to make
actual delivery of such Collateral, then the title and right of possession to
such Collateral shall pass to the purchaser or purchasers at such sale as
completely as if the same had been actually present and delivered.
     (e) Receipt to Purchaser. Upon any sale made under the power of sale herein
granted, the receipt of the Trustee will be sufficient discharge to the
purchaser or purchasers at any sale for its purchase money, and such purchaser
or purchasers will not, after paying such purchase money and receiving such
receipt of the Trustee, be obligated to see to the application of such purchase
money or be responsible for any loss, misapplication or non-application thereof.
     (f) Effect of Sale. Any sale or sales of the Realty Collateral will operate
to divest all right, title, interest, claim and demand whatsoever, either at law
or in equity, of Mortgagor in and to the Realty Collateral sold, and will be a
perpetual bar, both at law and in equity, against Mortgagor, Mortgagor’s
successors or assigns, and against any and all Persons claiming or who shall
thereafter claim all or any of the Realty Collateral sold by, through or under
Mortgagor, or Mortgagor’s successors or assigns. Nevertheless, if requested by
the Trustee so to do, Mortgagor shall join in the execution and delivery of all
proper conveyances, assignments and transfers of the Property so sold. The
purchaser or purchasers at the foreclosure sale will receive as incident to his,
her, its or their own ownership, immediate possession of the Realty Collateral
purchased and Mortgagor
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 19 of 32

 



--------------------------------------------------------------------------------



 



agrees that if Mortgagor retains possession of the Realty Collateral or any part
thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser or purchasers and will be subject to eviction and
removal by any lawful means, with or without judicial intervention, and all
damages by reason thereof are hereby expressly waived by Mortgagor.
     (g) Application of Proceeds. The proceeds of any sale of the Realty
Collateral or any part thereof, whether under the power of sale herein granted
and conferred or by virtue of judicial proceedings, shall either be, at the
option of Mortgagee, applied at the time of receipt, or held by Mortgagee in the
Cash Collateral Account as additional Collateral, and in either case, applied in
the order set forth in Section 7.06 of the Credit Agreement.
     (h) Mortgagor’s Waiver of Appraisement and Marshalling. Mortgagor agrees,
to the full extent that Mortgagor may lawfully so agree, that Mortgagor will not
at any time insist upon or plead or in any manner whatever claim the benefit of
any appraisement, valuation, stay, extension or redemption law, now or hereafter
in force, in order to prevent or hinder the enforcement or foreclosure of this
Deed of Trust, the absolute sale of the Collateral, including the Realty
Collateral, or the possession thereof by any purchaser at any sale made pursuant
to this Deed of Trust or pursuant to the decree of any court of competent
jurisdiction; and Mortgagor, for Mortgagor and all who may claim through or
under Mortgagor, hereby waives the benefit of all such laws and, to the extent
that Mortgagor may lawfully do so under any applicable law, any and all rights
to have the Collateral, including the Realty Collateral, marshaled upon any
foreclosure of the Lien hereof or sold in inverse order of alienation. Mortgagor
agrees that the Trustee may sell the Collateral, including the Realty
Collateral, in part, in parcels or as an entirety as directed by Mortgagee.
     6.2 Rights to Personalty Collateral Upon Default. Upon the occurrence and
during the continuance of any Event of Default, Mortgagee or the Trustee may
proceed against the Personalty Collateral in accordance with the rights and
remedies granted herein with respect to the Realty Collateral, or will have all
rights and remedies granted by the Uniform Commercial Code as in effect in Texas
and this Deed of Trust. Mortgagee shall have the right to take possession of the
Personalty Collateral, and for this purpose Mortgagee may enter upon any
premises on which any or all of the Personalty Collateral is situated and, to
the extent that Mortgagor could do so, take possession of and operate the
Personalty Collateral or remove it therefrom. Mortgagee may require Mortgagor to
assemble the Personalty Collateral and make it available to Mortgagee at a place
to be designated by Mortgagee which is reasonably convenient to both parties.
Unless the Personalty Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Mortgagee will
send Mortgagor reasonable notice of the time and place of any public sale or of
the time after which any private sale or other disposition of the Personalty
Collateral is to be made. This requirement of sending reasonable notice will be
met if such notice is mailed, postage prepaid, to Mortgagor at the address
designated in Section 7.13 hereof (or such other address as has been designated
as provided herein) at least ten days before the time of the sale or
disposition. In addition to the expenses of retaking, holding, preparing for
sale, selling and the like, Mortgagee will be entitled to recover attorney’s
fees and legal expenses as provided for in this Deed of Trust and in the
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 20 of 32

 



--------------------------------------------------------------------------------



 



writings evidencing the Obligations before applying the balance of the proceeds
from the sale or other disposition toward satisfaction of the Obligations.
Mortgagor will remain liable for any deficiency remaining after the sale or
other disposition. Mortgagor hereby consents and agrees that any disposition of
all or a part of the Collateral may be made without warranty of any kind whether
expressed or implied.
     6.3 Rights to Fixture Collateral Upon Default. Upon the occurrence and
during the continuance of any Event of Default, Mortgagee may elect to treat the
Fixture Collateral as either Realty Collateral or as Personalty Collateral (but
not both) and proceed to exercise such rights as apply to the type of Collateral
selected.
     6.4 Account Debtors. Mortgagee may, in its discretion, after the occurrence
and during the continuance of an Event of Default, (a) notify any account debtor
on any accounts constituting Collateral to make payments directly to Mortgagee,
(b) instruct any party described in Section 3.1(b) to deliver all Hydrocarbons
assigned to Mortgagee as described in Section 3.1(a) and all proceeds therefrom
directly to Mortgagee, (c) contact such account debtors and other parties
directly to verify information furnished by Mortgagor with respect to such
account debtors and such accounts, and (d) deliver any transfer or division
orders in the name of Mortgagor. Mortgagee shall not have any obligation to
preserve any rights against prior parties.
     6.5 Costs and Expenses. All sums advanced or costs or expenses incurred by
Mortgagee (either by it directly or on its behalf by the Trustee or any receiver
appointed hereunder) in protecting and enforcing its rights hereunder shall
constitute a demand obligation owing by Mortgagor to Mortgagee as part of the
Obligations. Mortgagor hereby agrees to repay such sums on demand plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee at the Reimbursement Rate.
     6.6 Set-Off. Upon the occurrence and during the continuance of any Event of
Default, any Beneficiary shall have the right to set-off any funds of Mortgagor
in the possession of such Beneficiary against any amounts then due by Mortgagor
pursuant to this Deed of Trust, the other Loan Documents or any Hedge Contract
with a Beneficiary.
ARTICLE VII
Miscellaneous
     7.1 Successor Trustees. The Trustee may resign in writing addressed to
Mortgagee or be removed at any time with or without cause by an instrument in
writing duly executed by Mortgagee. In case of the death, resignation or removal
of the Trustee, a successor Trustee may be appointed by Mortgagee by instrument
of substitution complying with any applicable requirements of law, and in the
absence of any requirement, without other formality other than an appointment
and designation in writing. The appointment and designation will vest in the
named successor Trustee all the estate and title of the Trustee in all of the
Collateral and all of the rights, powers, privileges, immunities and duties
hereby conferred upon the Trustee. All references herein to the Trustee will be
deemed to refer to any successor Trustee from time to time acting hereunder.
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 21 of 32

 



--------------------------------------------------------------------------------



 



     7.2 Advances by Mortgagee or The Trustee. Each and every covenant of
Mortgagor herein contained shall be performed and kept by Mortgagor solely at
Mortgagor’s expense. If Mortgagor fails to perform or keep any of the covenants
of whatsoever kind or nature contained in this Deed of Trust, Mortgagee (either
by it directly or on its behalf by the Trustee or any receiver appointed
hereunder) may, but will not be obligated to, make advances to perform the same
on Mortgagor’s behalf, and Mortgagor hereby agrees to repay such sums and any
attorneys’ fees incurred in connection therewith on demand plus interest thereon
from the date of the advance until reimbursement of Mortgagee at the
Reimbursement Rate. In addition, Mortgagor hereby agrees to repay on demand any
costs, expenses and attorney’s fees incurred by Mortgagee or the Trustee which
are to be obligations of Mortgagor pursuant to, or allowed by, the terms of this
Deed of Trust, including such costs, expenses and attorney’s fees incurred
pursuant to Section 3.1(h), Section 6.5 or Section 7.3 hereof, plus interest
thereon from the date of the advance by Mortgagee or the Trustee until
reimbursement of Mortgagee or the Trustee, respectively, at the Reimbursement
Rate. Such amounts will be in addition to any sum of money which may, pursuant
to the terms and conditions of the written instruments comprising part of the
Obligations, be due and owing. No such advance will be deemed to relieve
Mortgagor from any default hereunder.
     7.3 Defense of Claims. Mortgagor shall promptly notify Mortgagee in writing
of the commencement of any legal proceedings affecting Mortgagor’s title to the
Collateral or Mortgagee’s Lien or security interest in the Collateral, or any
part thereof, and shall take such action, employing attorneys agreeable to
Mortgagee, as may be necessary to preserve Mortgagor’s, the Trustee’s and
Mortgagee’s rights affected thereby. If Mortgagor fails or refuses to adequately
or vigorously, in the sole judgment of Mortgagee, defend Mortgagor’s, the
Trustee’s or Mortgagee’s rights to the Collateral, the Trustee or Mortgagee may,
but shall not be obligated to, take such action on behalf of and in the name of
Mortgagor and at Mortgagor’s expense. Moreover, Mortgagee or the Trustee, on
behalf of Mortgagee, may take such independent action in connection therewith as
they may in their reasonable discretion deem proper, including, without
limitation, the right to employ independent counsel and to intervene in any suit
affecting the Collateral. All costs, expenses and attorneys’ fees incurred by
Mortgagee or the Trustee pursuant to this Section 7.3 or in connection with the
defense by Mortgagee of any claims, demands or litigation relating to Mortgagor,
the Collateral or the transactions contemplated in this Deed of Trust shall be
paid by Mortgagor on demand plus interest thereon from the date of the advance
by Mortgagee or Trustee until reimbursement of Mortgagee or Trustee at the
Reimbursement Rate.
     7.4 Termination. If Security Termination has occurred then all of the
Collateral will revert to Mortgagor to the extent not otherwise transferred or
sold as permitted under Legal Requirements or under this Deed of Trust and the
entire estate, right, title and interest of the Trustee and Mortgagee will
thereupon cease; and Mortgagee in such case shall, upon the request of Mortgagor
and the payment by Mortgagor of all reasonable attorneys’ fees and other
expenses, deliver to Mortgagor proper instruments acknowledging the termination
and release of this Deed of Trust. Mortgagor shall be responsible for any
recording fees.
     7.5 Renewals, Amendments and Other Security. Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Obligations may be given at any time and amendments may be made to
agreements relating to
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 22 of 32

 



--------------------------------------------------------------------------------



 



any part of such written instruments or the Collateral. Mortgagee may take or
hold other security for the Obligations without notice to or consent of
Mortgagor. The acceptance of this Deed of Trust by Mortgagee shall not waive or
impair any other security Mortgagee may have or hereafter acquire to secure the
payment of the Obligations nor shall the taking of any such additional security
waive or impair the Lien and security interests herein granted. The Trustee or
Mortgagee may resort first to such other security or any part thereof, or first
to the security herein given or any part thereof, or from time to time to either
or both, even to the partial or complete abandonment of either security, and
such action will not be a waiver of any rights conferred by this Deed of Trust.
This Deed of Trust may not be amended, waived or modified except in a written
instrument executed by both Mortgagor and Mortgagee.
     7.6 Security Agreement, Financing Statement and Fixture Filing. This Deed
of Trust will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law. AS A FINANCING STATEMENT,
THIS DEED OF TRUST IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR’S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD. THIS DEED OF TRUST SHALL
BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL. This Deed of Trust shall be
filed in the real estate records or other appropriate records of the county or
counties in the state in which any part of the Realty Collateral and Fixture
Collateral is located as well as the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which any
Collateral is located. At Mortgagee’s request, Mortgagor shall deliver financing
statements covering the Personalty Collateral, including all Hydrocarbons sold
at the wellhead, and Fixture Collateral, which financing statements may be filed
in the Uniform Commercial Code records or other appropriate office of the county
or state in which any of the Collateral is located or in any other location
permitted or required to perfect Mortgagee’s security interest under the Uniform
Commercial Code. In addition, Mortgagor hereby irrevocably authorizes Mortgagee
and any affiliate, employee or agent thereof, at any time and from time to time,
to file in any Uniform Commercial Code jurisdiction any financing statement or
document and amendments thereto, without the signature of Mortgagor where
permitted by law, in order to perfect or maintain the perfection of any security
interest granted under this Deed of Trust. A photographic or other reproduction
of this Deed of Trust shall be sufficient as a financing statement.
     7.7 Unenforceable or Inapplicable Provisions. If any term, covenant,
condition or provision hereof is invalid, illegal or unenforceable in any
respect, the other provisions hereof will remain in full force and effect and
will be liberally construed in favor of the Trustee and Mortgagee in order to
carry out the provisions hereof.
     7.8 Rights Cumulative. Each and every right, power and remedy herein given
to the Trustee or Mortgagee will be cumulative and not exclusive, and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Trustee, or Mortgagee, as the case may be, and
the exercise, or the beginning of the exercise, of any such right, power or
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 23 of 32

 



--------------------------------------------------------------------------------



 



remedy will not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy. No delay or omission by the
Trustee or by Mortgagee in the exercise of any right, power or remedy will
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.
     7.9 Waiver by Mortgagee. Any and all covenants in this Deed of Trust may
from time to time by instrument in writing by Mortgagee (acting upon the
direction of the Required Lenders), be waived to such extent and in such manner
as the Trustee or Mortgagee may desire, but no such waiver will ever affect or
impair either the Trustee’s or Mortgagee’s rights hereunder, except to the
extent specifically stated in such written instrument.
     7.10 Terms. The term “Mortgagor” as used in this Deed of Trust will be
construed as singular or plural to correspond with the number of Persons
executing this Deed of Trust as Mortgagor. If more than one Person executes this
Deed of Trust as Mortgagor, his, her, its, or their duties and liabilities under
this Deed of Trust will be joint and several. The terms “Mortgagee”,
“Mortgagor”, and “Trustee” as used in this Deed of Trust include the heirs,
executors or administrators, successors, representatives, receiver, trustees and
assigns of those parties. Unless the context otherwise requires, terms used in
this Deed of Trust which are defined in the Uniform Commercial Code of Texas are
used with the meanings therein defined.
     7.11 Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of Exhibit A hereto which describe
Properties situated in counties other than the counties in which such
counterpart is to be recorded may have been omitted.
     7.12 Governing Law. This Deed of Trust shall be governed by and construed
in accordance with the laws of the State of Texas.
     7.13 Notice. All notices required or permitted to be given by Mortgagor,
Mortgagee or the Trustee shall be made in the manner set forth in the Credit
Agreement and shall be addressed as follows:

         
 
  Mortgagor:   Callon Petroleum Operating Company
 
      200 North Canal Street
 
      Natchez, Mississippi 39120
 
      Attention: Mr. Rodger W. Smith, Treasurer
 
      Facsimile: 601.446.1410
 
      Telephone: 601.442.1601
 
       
 
  Mortgagee:   Union Bank of California, N.A.
 
      500 North Akard Street, Suite 4200
 
      Dallas, Texas 75201
 
      Attention: Mr. Damien Meiburger
 
      Facsimile: 214.922.4209
 
       
 
  Trustee:   Any notices to be given to the
 
      Trustee shall be delivered to Mortgagee.

Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 24 of 32

 



--------------------------------------------------------------------------------



 



     7.14 Duties of Trustee. It shall be no part of the duty of the Trustee to
see to any recording, filing or registration of this Deed of Trust or any other
instrument in addition or supplemental hereto, or to see to the payment of or be
under any duty with respect to any tax or assessment or other governmental
charge which may be levied or assessed on the Collateral, any part thereof, or
against Mortgagor, or to see to the performance or observance by Mortgagor of
any of the covenants and agreements contained herein. Trustee shall not be
responsible for the execution, acknowledgment or validity of this Deed of Trust
or of any instrument in addition or supplemental hereto or for the sufficiency
of the security purported to be created hereby, and makes no representation in
respect thereof or in respect of the rights of Mortgagee. Trustee shall have the
right to seek the advice of counsel upon any matters arising hereunder and shall
be fully protected in relying as to legal matters on the advice of counsel.
Trustee shall not incur any personal liability hereunder except for his own
gross negligence willful misconduct; and the Trustee shall have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine.
     7.15 Condemnation. All awards and payments heretofore and hereafter made
for the taking of or injury to the Collateral or any portion thereof whether
such taking or injury be done under the power of eminent domain or otherwise,
are hereby assigned, and shall be paid to Mortgagee. Mortgagee is hereby
authorized to collect and receive the proceeds of such awards and payments and
to give proper receipts and acquittances therefor. Mortgagor hereby agrees to
make, execute and deliver, upon request, any and all assignments and other
instruments sufficient for the purpose of confirming this assignment of the
awards and payments to Mortgagee free and clear of any encumbrances of any kind
or nature whatsoever. Unless (a) there is deemed to be a total loss and as such
a particular piece of Collateral is not replaceable or repairable or (b) there
exists an Event of Default, any such award or payment shall first be paid over
to Mortgagor for the purpose of altering, restoring or rebuilding any part of
the Collateral which was altered, damaged or destroyed as a result of any such
taking, or other injury to the Collateral and then the remaining portion of such
award or payment, if any, shall be delivered to the Mortgagee.
     7.16 Successors and Assigns.
     (a) This Deed of Trust is binding upon Mortgagor, Mortgagor’s successors
and assigns, and shall inure to the benefit of each Beneficiary (other than as
set forth below) and each of its successors and assigns, and the provisions
hereof shall likewise be covenants running with the land.
     (b) Subject to clause (d) below, this Deed of Trust shall be transferable
and negotiable, with the same force and effect and to the same extent as the
Obligations may be transferable, it being understood that, upon the legal
transfer or assignment by the Beneficiaries (or any of them) of any of the
Obligations, the legal holder of such Obligations shall have all of the rights
granted to the Mortgagee for the benefit of the Beneficiaries under this Deed of
Trust. The Mortgagor specifically agrees that, to the extent permitted by
applicable law, upon any transfer of all or any portion of the Obligations, this
Deed of Trust shall secure with retroactive rank the existing Obligations of the
Mortgagor to the transferee and any and all Obligations to such transferee
thereafter arising.
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 25 of 32

 



--------------------------------------------------------------------------------



 



     (c) The Mortgagor hereby recognizes and agrees that the Beneficiaries (or
any of them) may, from time to time, one or more times, transfer all or any
portion of the Obligations to one or more third parties. Such transfers may
include, but are not limited to, sales of participation interests in such
Obligations in favor of one or more third parties. Upon any transfer of all or
any portion of the Obligations and subject to clause (d) below, the Mortgagee
may transfer and deliver any and/or all of the Collateral to the transferee of
such Obligations and such Collateral shall secure any and all of the Obligations
in favor of such a transferee then existing and thereafter arising, and after
any such transfer has taken place, the Mortgagee shall be fully discharged from
any and all future liability and responsibility to the Mortgagor with respect to
such Collateral, and transferee thereafter shall be vested with all the powers,
rights and duties with respect to such Collateral.
     (d) Notwithstanding anything to the contrary contained herein, including
the provisions of clauses (b) and (c) above, when any Swap Counterparty assigns
or otherwise transfers any interest held by it under any Hedge Contract to any
other Person pursuant to the terms of such agreement, that other Person shall
thereupon become vested with all the benefits held by such Beneficiary under
this Deed of Trust only if such Person is also then a Lender or an Affiliate of
a Lender.
     7.17 Article and Section Headings. The article and section headings in this
Deed of Trust are inserted for convenience of reference and shall not be
considered a part of this Deed of Trust or used in its interpretation.
     7.18 Usury Not Intended. It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Deed of Trust, the Credit Agreement and the
other Loan Documents to contract in strict compliance with applicable usury laws
governing the Obligations including such applicable usury laws of the State of
Texas and the United States of America as are from time-to-time in effect. In
furtherance thereof, Mortgagee and Mortgagor stipulate and agree that none of
the terms and provisions contained in this Deed of Trust, the Credit Agreement
or the other Loan Documents shall ever be construed to create a contract to pay,
as consideration for the use, forbearance or detention of money, interest at a
rate in excess of the maximum non-usurious rate permitted by applicable law and
that for purposes hereof “interest” shall include the aggregate of all charges
which constitute interest under such laws that are contracted for, charged or
received under this Deed of Trust, the Credit Agreement and the other Loan
Documents; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Obligations, include amounts which by applicable law are deemed interest
which would exceed the maximum non-usurious rate permitted by applicable law,
then such excess shall be deemed to be a mistake and Mortgagee shall credit the
same on the principal of the Obligations (or if the Obligations shall have been
paid in full, refund said excess to Mortgagor). In the event that the maturity
of the Obligations is accelerated by reason of any election of Mortgagee
resulting from any Event of Default, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest may
never include more than the maximum non-usurious rate permitted by applicable
law and excess interest, if any, provided for in this Deed of Trust, the Credit
Agreement or other Loan Documents shall be canceled automatically as of the date
of such acceleration and prepayment and, if theretofore paid, shall be credited
on the Obligations or, if
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 26 of 32

 



--------------------------------------------------------------------------------



 



the Obligations shall have been paid in full, refunded to Mortgagor. In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the maximum non-usurious rate permitted by applicable law,
Mortgagor and Mortgagee shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal part during the period of
the full stated term of the Obligations, all amounts considered to be interest
under applicable law of any kind contracted for, charged, received or reserved
in connection with the Obligation.
     7.19 Credit Agreement. To the fullest extent possible, the terms and
provisions of the Credit Agreement shall be read together with the terms and
provisions of this Deed of Trust so that the terms and provisions of this Deed
of Trust do not conflict with the terms and provisions of the Credit Agreement;
provided, however, notwithstanding the foregoing, in the event that any of the
terms or provisions of this Deed of Trust conflict with any terms or provisions
of the Credit Agreement, the terms or provisions of the Credit Agreement shall
govern and control for all purposes; provided that the inclusion in this Deed of
Trust of terms and provisions, supplemental rights or remedies in favor of the
Mortgagee not addressed in the Credit Agreement shall not be deemed to be a
conflict with the Credit Agreement and all such additional terms, provisions,
supplemental rights or remedies contained herein shall be given full force and
effect.
     7.20 Due Authorization. Mortgagor hereby represents, warrants and covenants
to Mortgagee and the Trustee that the obligations of Mortgagor under this Deed
of Trust are the valid, binding and legally enforceable obligations of
Mortgagor, that the execution, ensealing and delivery of this Deed of Trust by
Mortgagor has been duly and validly authorized in all respects by Mortgagor, and
that the persons who are executing and delivering this Deed of Trust on behalf
of Mortgagor have full power, authority and legal right to so do, and to observe
and perform all of the terms and conditions of this Deed of Trust on Mortgagor’s
part to be observed or performed.
     7.21 No Offsets, Etc. Mortgagor hereby represents, warrants, and covenants
to Mortgagee and the Trustee that there are no offsets, counterclaims or
defenses at law or in equity against this Deed of Trust or the indebtedness
secured hereby.
     7.22 Amendment and Restatement; Confirmation of Liens. This Deed of Trust
is an amendment and restatement of the Existing Deed of Trust and supersedes the
Existing Deed of Trust in its entirety; provided, however, that (a) the
execution and delivery of this Deed of Trust shall not effect a novation of the
Existing Deed of Trust but shall be, to the fullest extent applicable, in
modification, renewal, confirmation and extension of such Existing Deed of
Trust, and (b) the Liens, security interests and other interests in the
collateral covered by the Existing Deed of Trust (hereinafter the “Existing
Collateral”) granted under the Existing Deed of Trust are and shall remain
legal, valid, binding and enforceable with regard to such Existing Collateral.
Mortgagor hereby acknowledges and confirms the continuing existence and
effectiveness of such Liens, security interests and other interests in the
Existing Collateral granted under the Existing Deed of Trust, and further agrees
that the execution and delivery of this Deed of Trust and the other Loan
Documents shall not in any way release, diminish, impair, reduce or otherwise
affect such Liens, security interests and other interests in the Existing
Collateral granted under the Existing Deed of Trust.
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 27 of 32

 



--------------------------------------------------------------------------------



 



     7.23 Bankruptcy Limitation. Notwithstanding anything contained herein to
the contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Beneficiaries that the amount of the Obligations secured by the Mortgagor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor. Accordingly, notwithstanding anything to the contrary contained in
this Deed of Trust in any other agreement or instrument executed in connection
with the payment of any of the Obligations, the amount of the Obligations
secured by the Mortgagor’s interests in any of its Property pursuant to this
Deed of Trust shall be limited to an aggregate amount equal to the largest
amount that would not render the Mortgagor’s obligations hereunder or the Liens
and security interest granted to the Mortgagee hereunder subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provision of any other applicable law.
THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank.]
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 28 of 32

 



--------------------------------------------------------------------------------



 



EXECUTED AND DELIVERED effective as of the date first written above.

            MORTGAGOR:


CALLON PETROLEUM OPERATING COMPANY,
a Delaware corporation
      By:           Rodger W. Smith        Vice President and Treasurer     

         
THE STATE OF
      §
COUNTY OF
      §
§

     This instrument was acknowledged before me on this 25th day of September,
2008, by Rodger W. Smith, as Vice President and Treasurer of Callon Petroleum
Operating Company, a Delaware corporation, on behalf of said corporation.

         
 
 
 
Notary Public in and for    
 
  the State of                        

[SEAL]
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 29 of 32

 



--------------------------------------------------------------------------------



 



            MORTGAGEE:


UNION BANK OF CALIFORNIA, N.A., as
Mortgagee for the ratable benefit of the Beneficiaries
      By:           Sean Murphy        Vice President     

     
THE STATE OF TEXAS

COUNTY OF DALLAS
  §
§
§

     This instrument was acknowledged before me on this 25th day of September,
2008, by Sean Murphy, as Vice President of Union Bank of California, N.A., a
national banking association, on behalf of said banking association.

         
 
 
 
   
 
  Notary Public in and for    
 
  the State of Texas    

[SEAL]
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 30 of 32

 



--------------------------------------------------------------------------------



 



Exhibit “A”
The designation “Working Interest” or “WI” or “GWI” when used in this Exhibit A
means an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest. The designation “Net
Revenue Interest” or “NRI” or “NRIO” or “NRIG” means that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens or other burdens on production,
except severance, production, and other similar taxes. The designation
“Overriding Royalty Interest” “ORRI” means an interest in production which is
free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production. The designation
“Royalty Interest” or “RI” means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production. Each amount set forth as “Working
Interest” or “WI” or “GWI” or “Net Revenue Interest” or “NRI” or “NRIO” or
“NRIG” is the Mortgagor’s interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting Mortgagor’s ownership of the Hydrocarbons.
Some of the land descriptions in this Exhibit A may refer only to a portion of
the land covered by a particular oil and gas lease. This Deed of Trust is not
limited to the land described in this Exhibit A but is intended to cover the
entire interest of the Mortgagor in any lease described in this Exhibit A even
if such interest relates to land not described in this Exhibit A. Reference is
made to the land descriptions contained in the documents of title recorded as
described in this Exhibit A. To the extent that the land descriptions in this
Exhibit A are incomplete, incorrect or not legally sufficient, the land
descriptions contained in the documents so recorded are incorporated herein by
this reference.
Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Deed of Trust. All
right, title, and interest of Mortgagor in the Properties described herein and
in this Exhibit A are and shall be subject to this Deed of Trust, regardless of
the presence of any units or wells not described herein.
The reference to book or volume and page herein and in Exhibit A refer to the
recording location of each respective Realty Collateral described herein and in
Exhibit A in the county where the land covered by the Realty Collateral is
located. Any reference to Serial No. in this Exhibit A refers to the Outer
Continental Shelf Lease Number assigned to each respective Realty Collateral by
the Department of the Interior, Minerals Management Service.
Exhibit D — Form of Mortgage
Second Amended and Restated Credit Agreement
Page 32 of 32

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTE

      $                                            ___, 20___

     For value received, the undersigned CALLON PETROLEUM COMPANY, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
[                    ] (“Payee”) the principal amount of [                    ]
Dollars ($                    ) or, if less, the aggregate outstanding principal
amount of the Advances (as defined in the Credit Agreement referred to below)
made by the Payee under the Credit Agreement, together with interest on the
unpaid principal amount of the Advances from the date of such Advances until
such principal amount is paid in full, at such interest rates, and at such
times, as are specified in the Credit Agreement.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Second Amended and Restated
Credit Agreement dated as of September 25, 2008 (as the same may be amended or
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto (the “Lenders”), and Union Bank of California, N.A., as
administrative agent (the “Administrative Agent”) and as issuing lender for the
Lenders. Capitalized terms used in this Note that are defined in the Credit
Agreement and not otherwise defined in this Note have the meanings assigned to
such terms in the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of the Advances by the Payee to the Borrower in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrower resulting from each such
Advance being evidenced by this Note, and (b) contains provisions for
acceleration of the maturity of this Note upon the happening of certain events
stated in the Credit Agreement and for prepayments of principal prior to the
maturity of this Note upon the terms and conditions specified in the Credit
Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to the Administrative Agent at the location or address
specified in writing by the Administrative Agent to the Borrower in same day
funds. The Payee shall record payments of principal made under this Note, but no
failure of the Payee to make such recordings shall affect the Borrower’s
repayment obligations under this Note.
     This Note is secured by the Security Instruments and guaranteed pursuant to
the terms of the Guaranties.
     This Note is given in renewal, extension, and modification, but not in
discharge or novation, of that certain Note dated [                    ] in the
principal amount of [$                    ] made by certain of the Borrower
payable to the Payee under the Existing Agreement.
     Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights. In the event of
any
Exhibit E — Form of Note
Second Amended and Restated Credit Agreement
Page 1 of 3





--------------------------------------------------------------------------------



 



explicit or implicit conflict between any provision of this Note and any
provision of the Credit Agreement, the terms of the Credit Agreement shall be
controlling.
     This Note shall be governed by, and construed and enforced in accordance
with, the laws of the state of Texas (except that Chapter 346 of the Texas
Finance Code, which regulates certain revolving credit loan accounts, shall not
apply to this Note).
     THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
(Remainder of the page intentionally left blank. Signature pages follow.)
Exhibit E — Form of Note
Second Amended and Restated Credit Agreement
Page 2 of 3





--------------------------------------------------------------------------------



 



            CALLON PETROLEUM COMPANY
      By:         Name:         Title:        

Exhibit E — Form of Note
Second Amended and Restated Credit Agreement
Page 3 of 3





--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF BORROWING
[Date]
Union Bank of California, N.A., as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: [                                        ]
Ladies and Gentlemen:
The undersigned, Callon Petroleum Company, a Delaware corporation (the
“Borrower”), (a) refers to the Second Amended and Restated Credit Agreement
dated as of September 25, 2008 (as the same may be amended, restated or
otherwise modified from time-to-time, the “Credit Agreement,” the defined terms
of which are used in this Notice of Borrowing unless otherwise defined in this
Notice of Borrowing) among the Borrower, the lenders party thereto from time to
time (the “Lenders”), and Union Bank of California, N.A., as administrative
agent and as issuing lender for the Lenders, and (b) certifies that it is
authorized to execute and deliver this Notice of Borrowing. The Borrower hereby
gives you irrevocable notice pursuant to Section 2.03(a) of the Credit Agreement
that the undersigned hereby requests a Borrowing, and in connection with that
request sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03(a) of the Credit Agreement:

  (a)   The Business Day of the Proposed Borrowing is                     , ___.
    (b)   The Proposed Borrowing will be composed of [Reference Rate Advances]
[Eurodollar Rate Advances].     (c)   The aggregate amount of the Proposed
Borrowing is $                    .     (d)   [The Interest Period for each
Eurodollar Rate Advance made as part of the Proposed Borrowing is
[___month[s]].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

  (1)   the representations and warranties contained in Article IV of the Credit
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds from the Proposed Borrowing, as though made on and
as of such date (other than any such representations or warranties that, by
their terms, refer to a specific date, in which case they are true and correct
as of such date); and

Exhibit F — Form of Notice of Borrowing
Second Amended and Restated Credit Agreement
Page 1 of 2

 



--------------------------------------------------------------------------------



 



  (2)   no Default has occurred and is continuing or would result from the
Proposed Borrowing or from the application of the proceeds therefrom.

                  Very truly yours,    
 
                CALLON PETROLEUM COMPANY,
        a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Exhibit F – Form of Notice of Borrowing
Second Amended and Restated Credit Agreement
Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF NOTICE OF CONVERSION OR CONTINUATION
[Date]
Union Bank of California, as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: [                                        ]
Ladies and Gentlemen:
The undersigned, Callon Petroleum Company, a Delaware corporation (the
“Borrower”), (a) refers to the Second Amended and Restated Credit Agreement
dated as of September 25, 2008 (as the same may be amended, restated or
otherwise modified from time-to-time, the “Credit Agreement,” the defined terms
of which are used in this Notice of Conversion or Continuation unless otherwise
defined in this Notice of Conversion or Continuation) among the Borrower, the
lenders party thereto from time to time (the “Lenders”), and Union Bank of
California, N.A., as administrative agent and as issuing lender for the Lenders,
and (b) certifies that it is authorized to execute and deliver this Notice of
Conversion or Continuation. The Borrower hereby gives you irrevocable notice
pursuant to Section 2.03(b) of the Credit Agreement that the undersigned hereby
requests a Conversion or continuation of an outstanding Borrowing, and in
connection with that request sets forth below the information relating to such
Conversion or continuation (the “Proposed Borrowing”) as required by
Section 2.03(b) of the Credit Agreement:

  (a)   The Business Day of the Proposed Borrowing is
                                        , 20___.     (b)   The Proposed
Borrowing consists of [a Conversion to [Reference Rate Advances] [Eurodollar
Rate Advances]] [a continuation of Eurodollar Rate Advances].     (c)   The
aggregate amount of the Borrowing to be [Converted] [continued] is $___ and
consists of [Reference Rate Advances] [Eurodollar Rate Advances].     (d)   [The
Interest Period for each Eurodollar Rate Advance made as part of the Proposed
Borrowing is [___month[s]].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

  (e)   the representations and warranties contained in Article IV of the Credit
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds from the Proposed Borrowing, as though made on and
as of such date (other than any such representations or warranties that, by
their terms, refer to a specific date, in which case they are true and correct
as of such date); and

Exhibit G — Form of Notice of Conversion or Continuance
Second Amended and Restated Credit Agreement
Page 1 of 2

 



--------------------------------------------------------------------------------



 



  (f)   no Default has occurred and is continuing or would result from the
Proposed Borrowing or from the application of the proceeds therefrom.

                  Very truly yours,    
 
                CALLON PETROLEUM COMPANY,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit G — Form of Notice of Conversion or Continuance
Second Amended and Restated Credit Agreement
Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF PLEDGE AGREEMENT
     THIS AMENDED AND RESTATED PLEDGE AGREEMENT dated as of September 25, 2008
(“Pledge Agreement”) is executed by each of the undersigned (individually a
“Pledgor” and collectively, the “Pledgors”) in favor of Union Bank of
California, N.A., as administrative agent (the “Secured Party”) for the ratable
benefit of itself, the Issuing Lender (as defined below), the Lenders (as
defined below), and the Swap Counterparties (as defined below and together with
the Administrative Agent, the Issuing Lender, and the Lenders, collectively
referred to herein as the “Beneficiaries” and, individually, a “Beneficiary”).
RECITALS
     A. Callon Petroleum Company, a Delaware corporation (the “Borrower”), is
party to that certain Amended and Restated Credit Agreement dated August 30,
2006, as amended heretofore (as so amended, the “Existing Credit Agreement”),
among the Borrower, the lenders party thereto from time to time (the “Existing
Lenders”), and Union Bank of California, N.A. as administrative agent (in such
capacity, the “Existing Agent”) and as issuing lender (in such capacity, the
“Issuing Lender”) for the Existing Lenders.
     B. The obligations owing by the Borrower under the Previous Credit
Agreement were secured by, among other things, (1) the Liens granted pursuant to
that certain Pledge Agreement dated as of June 14, 2004 between the Borrower and
the Secured Party, as amended heretofore (as so amended, the “Borrower’s
Existing Pledge Agreement”), and reaffirmed by that certain Reaffirmation of
Guaranties and Security Instruments dated as of August 30, 2006, and (2) the
Liens granted pursuant to that certain Pledge Agreement dated as of June 14,
2004 between Callon Petroleum Operating Company (together with the Borrower, the
“Existing Guarantors”) and the Secured Party, as amended heretofore (together
with the Borrower’s Existing Pledge Agreement, the “Existing Pledge
Agreements”), and reaffirmed by that certain Reaffirmation of Guaranties and
Security Instruments dated as of August 30, 2006.
     C. The Borrower has agreed to amend and restate the loans under the
Existing Credit Agreement by executing and entering into that certain Second
Amended and Restated Credit Agreement dated as of September 25, 2008 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the lenders party thereto from time to time (the
“Lenders”), and Union Bank of California, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing lender (in such capacity,
the “Issuing Lender”) for the Lenders.
     D. Each Pledgor (other than the Borrower) is an Affiliate of the Borrower
and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement) and (ii) the Hedge Contracts (as defined in
the Credit Agreement) entered into by the Borrower or any of its Subsidiaries
with a Swap Counterparty (as defined in the Credit Agreement).
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 1 of 21

 



--------------------------------------------------------------------------------



 



     E. Each of the Existing Pledgors desires to amend and restate its
respective Existing Pledge Agreement to secure the due payment and performance
of all Obligations (as defined in the Credit Agreement).
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and confessed, each Pledgor hereby agrees with the Secured Party,
for the ratable benefit of the Beneficiaries (a) that each of the Existing
Pledge Agreements is amended and restated in its entirety, and (b) further
agrees, as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement. Any terms used in this
Pledge Agreement that are defined in the Uniform Commercial Code as adopted in
the State of Texas (“UCC”) shall have the meanings assigned to those terms by
the UCC as the UCC may be amended from time to time, whether specified elsewhere
in this Pledge Agreement or not. All meanings to defined terms, unless otherwise
indicated, are to be equally applicable to both the singular and plural forms of
the terms defined. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Pledge Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement. As used herein, the term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Pledge Agreement and shall not be
used in the interpretation of any provision of this Pledge Agreement.
     Section 2. Pledge.
     2.01. Grant of Pledge.
     (a) Each Pledgor hereby pledges to the Secured Party, and grants to the
Secured Party, for the benefit of the Beneficiaries, a continuing security
interest in, the Pledged Collateral, as defined in Section 2.02 below. This
Pledge Agreement shall secure all Obligations now or hereafter existing,
including any extensions, modifications, substitutions, amendments, and renewals
thereof, whether for principal, interest, fees, expenses, indemnifications or
otherwise. All such obligations shall be referred to in this Pledge Agreement as
the “Secured Obligations”.
     (b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Pledgor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligations secured by each Pledgor’s interests in any
of its Property shall not exceed the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 2 of 21

 



--------------------------------------------------------------------------------



 



such Pledgor. Accordingly, notwithstanding anything to the contrary contained in
this Pledge Agreement or in any other agreement or instrument executed in
connection with the payment of any of the Secured Obligations, the amount of the
Secured Obligations secured by each Pledgor’s interests in any of its Property
pursuant to this Pledge Agreement shall be limited to an aggregate amount equal
to the largest amount that would not render such Pledgor’s obligations hereunder
or the liens and security interest granted to the Secured Party hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.
     2.02. Pledged Collateral. “Pledged Collateral” shall mean all of each
Pledgor’s right, title, and interest in the following, whether now owned or
hereafter acquired:
     (a) (i) all of the membership interests listed in the attached
Schedule 2.02(a) issued to such Pledgor and all such additional membership
interests of any issuer of such interests hereafter acquired by such Pledgor
(the “Membership Interests”), (ii) the certificates representing the Membership
Interests, if any, and (iii) all rights to money or Property which such Pledgor
now has or hereafter acquires in respect of the Membership Interests, including,
without limitation, (A) any proceeds from a sale by or on behalf of such Pledgor
of any of the Membership Interests, and (B) any distributions, dividends, cash,
instruments and other property from time-to-time received or otherwise
distributed in respect of the Membership Interests, whether regular, special or
made in connection with the partial or total liquidation of the issuer and
whether attributable to profits, the return of any contribution or investment or
otherwise attributable to the Membership Interests or the ownership thereof
(collectively, the “Membership Interests Distributions”);
     (b) (i) all of the general and limited partnership interests listed in the
attached Schedule 2.02(b) issued to such Pledgor and all such additional limited
or general partnership interests of any issuer of such interests hereafter
acquired by such Pledgor (the “Partnership Interests”) and (ii) all rights to
money or Property which such Pledgor now has or hereafter acquires in respect of
the Partnership Interests, including, without limitation, (A) any proceeds from
a sale by or on behalf of such Pledgor of any of the Partnership Interests, and
(B) any distributions, dividends, cash, instruments and other property from
time-to-time received or otherwise distributed in respect of the Partnership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Partnership
Interests or the ownership thereof (collectively, the “Partnership Interests
Distributions”);
     (c) (i) all of the shares of stock listed in the attached Schedule 2.02(c)
issued to such Pledgor and all such additional shares of stock of any issuer of
such shares of stock hereafter issued to such Pledgor (the “Pledged Shares”),
(ii) the certificates representing the Pledged Shares, and (iii) all rights to
money or Property which such Pledgor now has or hereafter acquires in respect of
the Pledged Shares, including, without limitation, (A) any proceeds from a sale
by or on behalf of such Pledgor of any of the Pledged Shares, and (B) any
distributions, dividends, cash, instruments and other
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 3 of 21

 



--------------------------------------------------------------------------------



 



property from time-to-time received or otherwise distributed in respect of the
Pledged Shares, whether regular, special or made in connection with the partial
or total liquidation of the issuer and whether attributable to profits, the
return of any contribution or investment or otherwise attributable to the
Pledged Shares or the ownership thereof (collectively, the “Pledged Shares
Distributions”; together with the Membership Interests Distributions and the
Partnership Interest Distributions, the “Distributions”); and
     (d) all proceeds from the Pledged Collateral described in paragraphs (a),
(b) and (c) of this Section 2.02.
     2.03. Delivery of Pledged Collateral. All certificates or instruments, if
any, representing the Pledged Collateral shall be delivered to the Secured Party
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party. After the occurrence and
during the continuance of an Event of Default, the Secured Party shall have the
right, upon prior written notice to the applicable Pledgor, to transfer to or to
register in the name of the Secured Party or any of its nominees any of the
Pledged Collateral, subject to the rights specified in Section 2.04. In
addition, after the occurrence and during the continuance of an Event of
Default, the Secured Party shall have the right at any time to exchange the
certificates or instruments representing the Pledged Collateral for certificates
or instruments of smaller or larger denominations.
     2.04. Rights Retained by Pledgor. Notwithstanding the pledge in
Section 2.01,
     (a) so long as no Event of Default shall have occurred and be continuing,
(i) each Pledgor shall be entitled to receive and retain any dividends and other
Distributions paid on or in respect of the Pledged Collateral and the proceeds
of any sale of the Pledged Collateral; and (ii) each Pledgor shall be entitled
to exercise any voting and other consensual rights pertaining to its Pledged
Collateral for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; provided, however, that no Pledgor shall
exercise nor shall it refrain from exercising any such right if such action or
inaction, as applicable, would have a materially adverse effect on the value of
the Pledged Collateral; and
     (b) if an Event of Default shall have occurred and be continuing,
     (i) until such time thereafter as the Secured Party gives written notice of
its election to exercise such voting and other consensual rights pursuant to
Section 5.02 hereof, each Pledgor shall be entitled to exercise any voting and
other consensual rights pertaining to its Pledged Collateral for any purpose not
inconsistent with the terms of this Pledge Agreement or the Credit Agreement;
provided, however, that no Pledgor shall exercise nor shall it refrain from
exercising any such right if such action or inaction, as applicable, would have
a materially adverse effect on the value of the Pledged Collateral; and
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 4 of 21

 



--------------------------------------------------------------------------------



 



     (ii) at and after such time as the Secured Party gives written notice of
its election to exercise such voting and other consensual rights pursuant to
Section 5 hereof, each Pledgor shall execute and deliver (or cause to be
executed and delivered) to the Secured Party all proxies and other instruments
as the Secured Party may reasonably request to enable the Secured Party to
(A) exercise the voting and other rights which such Pledgor is entitled to
exercise pursuant to paragraph (a) or paragraph (b)(i) of this Section 2.04, and
(B) receive any Distributions and proceeds of sale of the Pledged Collateral
which such Pledgor is authorized to receive and retain pursuant to
paragraph (a)(i) of this Section 2.04.
     Section 3. Pledgor’s Representations and Warranties. Each Pledgor
represents and warrants to the Secured Party and the other Beneficiaries as
follows:
     (a) The Pledged Collateral applicable to such Pledgor listed on the
attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been duly authorized and
validly issued to such Pledgor and are fully paid and nonassessable.
     (b) Such Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any Lien or option, except for (i) the security
interest created by this Pledge Agreement and the other Loan Documents and
(ii) other Permitted Subject Liens.
     (c) No authorization, authentication, approval, or other action by, and no
notice to or filing with, any Governmental Authority is required either (i) for
the pledge by such Pledgor of the Pledged Collateral pursuant to this Pledge
Agreement or for the execution, delivery, or performance of this Pledge
Agreement by such Pledgor or (ii) for the exercise by the Secured Party or any
Beneficiary of the voting or other rights provided for in this Pledge Agreement
or the remedies in respect of the Pledged Collateral pursuant to this Pledge
Agreement (except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally).
     (d) Such Pledgor has the full right, power and authority to deliver,
pledge, assign and transfer the Pledged Collateral to the Secured Party.
     (e) The Membership Interests listed on the attached Schedule 2.02(a)
constitute the percentage of the issued and outstanding membership interests of
the respective issuer thereof set forth on Schedule 2.02(a) and all of the
Equity Interest in such issuer in which the Pledgor has any ownership interest
as of the date hereof and as of the date such schedule is amended pursuant to
this Pledge Agreement.
     (f) The Partnership Interests listed on the attached Schedule 2.02(b)
constitute the percentage of the issued and outstanding general and limited
partnership interests of the respective issuer thereof set forth on
Schedule 2.02(b) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest as of the date hereof and as of the date such
schedule is amended pursuant to this Pledge Agreement.
     (g) The Pledged Shares listed on the attached Schedule 2.02(c) constitute
the percentage of the issued and outstanding shares of capital stock of the
respective issuer
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 5 of 21

 



--------------------------------------------------------------------------------



 



thereof set forth on Schedule 2.02(c) and all of the Equity Interest in such
issuer in which the Pledgor has any ownership interest as of the date hereof and
as of the date such schedule is amended pursuant to this Pledge Agreement.
     (h) Schedule 3 sets forth its sole jurisdiction of formation, type of
organization, federal tax identification number, organizational number, and all
names used by it during the last five years prior to the date of this Pledge
Agreement.
     Section 4. Pledgor’s Covenants. During the term of this Pledge Agreement
and until the indefeasible payment in full in cash of the Secured Obligations
(including all Letter of Credit Obligations), the termination or expiration of
all Letters of Credit and the termination of all obligations of the Issuing
Lender and the Lenders in respect of Letters of Credit, the termination of all
Hedge Contracts with the Swap Counterparties (other than Hedge Contracts with
any Swap Counterparty with respect to which other arrangements satisfactory to
the Swap Counterparty and the Borrower have been made or have been deemed to
have to been made under Section 8.08(b) of the Credit Agreement) and the
termination of all obligations of the Swap Counterparties in respect of such
Hedge Contracts, and the termination or expiration of the Commitments, each
Pledgor covenants and agrees with the Secured Party that:
     4.01. Protect Collateral; Further Assurances. Each Pledgor will warrant and
defend the rights and title herein granted unto the Secured Party in and to the
Pledged Collateral (and all right, title, and interest represented by the
Pledged Collateral) against the claims and demands of all Persons whomsoever,
other than with respect to Permitted Subject Liens. Each Pledgor agrees that, at
the expense of such Pledgor, such Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary and that the Secured Party or any Beneficiary may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Secured Party or any
Beneficiary to exercise and enforce its rights and remedies hereunder with
respect to any Pledged Collateral. Each Pledgor hereby authorizes the Secured
Party to file any financing statements, amendments or continuations without the
signature of such Pledgor to the extent permitted by applicable law in order to
perfect or maintain the perfection of any security interest granted under this
Pledge Agreement.
     4.02. Transfer, Other Liens, and Additional Shares. Each Pledgor agrees
that it will not (a) except as otherwise permitted by the Credit Agreement, sell
or otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral or (b) create or permit to exist any Lien upon or with respect to any
of the Pledged Collateral, except for Permitted Subject Liens. Each Pledgor
agrees that it will (a) cause each issuer of the Pledged Collateral that is a
Subsidiary of such Pledgor not to issue any other Equity Interests in addition
to or in substitution for the Pledged Collateral issued by such issuer, except
to such Pledgor or any other Pledgor and (b) pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, any additional Equity
Interests of an issuer of the Pledged Collateral. No Pledgor shall approve any
amendment or modification of any of the Pledged Collateral without the Secured
Party’s prior written consent.
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 6 of 21

 



--------------------------------------------------------------------------------



 



     4.03. Jurisdiction of Formation; Name Change. Each Pledgor shall give the
Secured Party at least 30 days’ prior written notice before it (i) in the case
of a Pledgor that is not a “registered organization” (as defined in
Section 9-102 of the UCC) changes the location of its principal place of
business and chief executive office, or (ii) uses a trade name other than its
current name used on the date hereof. Other than as permitted by the Credit
Agreement, no Pledgor shall amend, supplement, modify or restate its articles or
certificate of incorporation, bylaws, limited liability company agreements, or
other equivalent organizational documents, nor amend its name or change its
jurisdiction of incorporation, organization or formation without the prior
written consent of the Secured Party.
     Section 5. Remedies upon Default. If any Event of Default shall have
occurred and be continuing:
     5.01. UCC Remedies. To the extent permitted by law, the Secured Party may
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies provided for in this Pledge Agreement or otherwise available to it, all
the rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Pledged Collateral).
     5.02. Dividends and Other Rights.
     (a) All rights of the Pledgors to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 2.04(a) may be exercised by the Secured Party if the Secured Party so
elects and gives written notice of such election to the affected Pledgor and all
rights of the Pledgors to receive any Distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral that it
would otherwise be authorized to receive and retain pursuant to Section 2.04(b)
shall cease.
     (b) All Distributions on or in respect of the Pledged Collateral and the
proceeds of sale of the Pledged Collateral which are received by any Pledgor
shall be received in trust for the benefit of the Secured Party, shall be
segregated from other funds of such Pledgor, and shall be promptly paid over to
the Secured Party as Pledged Collateral in the same form as so received (with
any necessary indorsement).
     5.03. Sale of Pledged Collateral. The Secured Party may sell all or part of
the Pledged Collateral at public or private sale, at any of the Secured Party’s
offices or elsewhere, for cash, on credit, or for future delivery, and upon such
other terms as the Secured Party may deem commercially reasonable in accordance
with applicable laws. Each Pledgor agrees that to the extent permitted by law
such sales may be made without notice. If notice is required by law, each
Pledgor hereby deems 10 days’ advance notice of the time and place of any public
sale or the time after which any private sale is to be made reasonable
notification, recognizing that if the Pledged Collateral threatens to decline
speedily in value or is of a type customarily sold on a recognized market
shorter notice may be reasonable. The Secured Party shall not be obligated to
make any sale of the Pledged Collateral regardless of notice of sale having been
given. The Secured Party may adjourn any public or private sale from
time-to-time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 7 of 21

 



--------------------------------------------------------------------------------



 



place to which it was so adjourned. Each Pledgor shall fully cooperate with
Secured Party in selling or realizing upon all or any part of the Pledged
Collateral. In addition, each Pledgor shall fully comply with the securities
laws of the United States, the State of Texas, and other states and take such
actions as may be necessary to permit Secured Party to sell or otherwise dispose
of any securities representing the Pledged Collateral in compliance with such
laws.
     5.04. Exempt Sale. If, in the opinion of the Secured Party, there is any
question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any state or federal securities law, the Secured Party
in its reasonable discretion (a) may offer and sell securities privately to
purchasers who will agree to take them for investment purposes and not with a
view to distribution and who will agree to imposition of restrictive legends on
the certificates representing the security, or (b) may sell such securities in
an intrastate offering under Section 3(a)(11) of the Securities Act of 1933, as
amended, and no sale so made in good faith by the Secured Party shall be deemed
to be not “commercially reasonable” solely because so made. Each Pledgor shall
cooperate fully with the Secured Party in all reasonable respects in selling or
realizing upon all or any part of the Pledged Collateral.
     5.05. Application of Collateral. The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Credit Agreement) upon all or any part of the Pledged Collateral pledged
by the Pledgors shall be applied by the Secured Party as set forth in
Section 7.06 of the Credit Agreement.
     5.06. Cumulative Remedies. Each right, power and remedy herein specifically
granted to the Secured Party or otherwise available to it shall be cumulative,
and shall be in addition to every other right, power and remedy herein
specifically given or now or hereafter existing at law, in equity, or otherwise,
and each such right, power and remedy, whether specifically granted herein or
otherwise existing, may be exercised at any time and from time-to-time as often
and in such order as may be deemed expedient by the Secured Party in its sole
discretion. No failure on the part of the Secured Party to exercise, and no
delay in exercising, and no course of dealing with respect to, any such right,
power or remedy, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such rights, power or remedy preclude any other or
further exercise thereof or the exercise of any other right.
     Section 6. Secured Party as Attorney-in-Fact for Pledgor.
     6.01. Secured Party Appointed Attorney-in-Fact. Each Pledgor hereby
irrevocably appoints the Secured Party as such Pledgor’s attorney-in-fact, with
full authority after the occurrence and during the continuance of an Event of
Default to act for such Pledgor and in the name of such Pledgor, and, in the
Secured Party’s discretion, to take any action and to execute any instrument
which the Secured Party may deem reasonably necessary or advisable to accomplish
the purposes of this Pledge Agreement, including, without limitation, to
receive, indorse, and collect all instruments made payable to such Pledgor
representing any dividend, or the proceeds of the sale of the Pledged
Collateral, or other distribution in respect of the Pledged Collateral and to
give full discharge for the same. Each Pledgor hereby acknowledges, consents and
agrees that the power of attorney granted pursuant to this Section is
irrevocable and coupled with an interest.
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 8 of 21

 



--------------------------------------------------------------------------------



 



     6.02. Secured Party May Perform. The Secured Party may from time-to-time,
at its option but at the Pledgors’ expense, perform any act which any Pledgor
agrees hereunder to perform and which such Pledgor shall fail to perform after
being requested in writing so to perform (it being understood that no such
request need be given (a) after the occurrence and during the continuance of any
Event of Default and after notice thereof by the Secured Party to the affected
Pledgor or (b) if such failure to perform would have an adverse effect on the
perfection of any security interest granted under this Pledge Agreement or would
have a materially adverse effect on the value of the applicable Pledged
Collateral) and the Secured Party may from time-to-time take any other action
which the Secured Party reasonably deems necessary for the maintenance,
preservation or protection of any of the Pledged Collateral or of its security
interest therein. The Secured Party shall provide notice to the affected Pledgor
of any action taken hereunder; provided however, the failure to provide such
notice shall not be construed as a waiver of any rights of the Secured Party
provided under this Pledge Agreement or under applicable law.
     6.03. Secured Party Has No Duty. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Pledged Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Pledged Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Secured Party shall have no duty as to
any Pledged Collateral or responsibility for taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral.
     6.04. Reasonable Care. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Secured Party accords its own property, it being understood
that the Secured Party shall have no responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities,
tenders, or other matters relative to any Pledged Collateral, whether or not the
Secured Party has or is deemed to have knowledge of such matters, or (b) taking
any necessary steps to preserve rights against any parties with respect to any
Pledged Collateral.
     Section 7. Miscellaneous.
     7.01. Expenses. The Pledgors will upon demand pay to the Secured Party for
its benefit and the benefit of the other Beneficiaries the amount of any
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of its counsel and of any experts, which the Secured Party and the
other Beneficiaries may incur in connection with (a) the custody, preservation,
use, or operation of, or the sale, collection, or other realization of, any of
the Pledged Collateral, (b) the exercise or enforcement of any of the rights of
the Secured Party or any Lender or any other Beneficiary hereunder, and (c) the
failure by any Pledgor to perform or observe any of the provisions hereof.
     7.02. Amendments, Etc. No amendment or waiver of any provision of this
Pledge Agreement nor consent to any departure by any Pledgor herefrom shall be
effective unless made in writing and authenticated by the affected Pledgor and
the Secured Party (acting upon the written direction of the Required Lenders and
given in accordance with the Credit Agreement),
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 9 of 21

 



--------------------------------------------------------------------------------



 



and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
     7.03. Addresses for Notices. All notices and other communications provided
for hereunder shall be in the manner and to the addresses set forth in the
Credit Agreement or on the signature page hereof.
     7.04. Continuing Security Interest; Transfer of Interest.
     (a) This Pledge Agreement shall create a continuing security interest in
the Pledged Collateral and, unless expressly released by the Secured Party,
shall (i) remain in full force and effect until the indefeasible payment in full
in cash of the Secured Obligations (including all Letter of Credit Obligations),
the termination or expiration of all Letters of Credit and the termination of
all obligations of the Issuing Lender and the Lenders in respect of Letters of
Credit, the termination of all Hedge Contracts with the Swap Counterparties
(other than Hedge Contracts with any Swap Counterparty with respect to which
other arrangements satisfactory to the Swap Counterparty and the Borrower have
been made or have been deemed to have to been made under Section 8.08(b) of the
Credit Agreement) and the termination of all obligations of the Swap
Counterparties in respect of such Hedge Contracts, and the termination or
expiration of the Commitments, (ii) be binding upon each Pledgor and its
successors, transferees and assigns, and (iii) inure, together with the rights
and remedies of the Secured Party hereunder, to the benefit of and be binding
upon, each Beneficiary (other than the Swap Counterparties) and each of its
successors, transferees, and assigns, and to the benefit of and be binding upon,
the Swap Counterparties and each successor, transferee, and assign of the Swap
Counterparties to the extent such successor, transferee, and assign is a Lender
or an Affiliate of a Lender. Without limiting the generality of the foregoing
clause, when any Lender assigns or otherwise transfers any interest held by it
under the Credit Agreement or other Loan Document to any other Person pursuant
to the terms of the Credit Agreement or such other Loan Document, that other
Person shall thereupon become vested with all the benefits held by such Lender
under this Pledge Agreement.
     (b) Upon the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Lender and the Lenders in respect of Letters of Credit, the
termination of all Hedge Contracts with the Swap Counterparties (other than
Hedge Contracts with any Swap Counterparty with respect to which other
arrangements satisfactory to the Swap Counterparty and the Borrower have been
made or have been deemed to have to been made under Section 8.08(b) of the
Credit Agreement) and the termination of all obligations of the Swap
Counterparties in respect of such Hedge Contracts, and the termination or
expiration of the Commitments, the security interest granted hereby shall
terminate and all rights to the Pledged Collateral shall revert to the
applicable Pledgor to the extent such Pledged Collateral shall not have been
sold or otherwise applied pursuant to the terms hereof. Upon any such
termination, the Secured Party will, at the Pledgors’ expense, deliver all
Pledged Collateral to the applicable Pledgor, execute and deliver to the
applicable Pledgor such documents as such
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 10 of 21

 



--------------------------------------------------------------------------------



 



Pledgor shall reasonably request and take any other actions reasonably requested
to evidence or effect such termination.
     7.05. Waivers. Each Pledgor hereby waives:
     (a) promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Secured Obligations and this Pledge Agreement;
     (b) any requirement that the Secured Party or any Beneficiary protect,
secure, perfect, or insure any Lien or any Property subject thereto or exhaust
any right or take any action against any Pledgor, any Guarantor, or any other
Person or any collateral; and
     (c) any duty on the part of the Secured Party to disclose to any Pledgor
any matter, fact, or thing relating to the business, operation, or condition of
any Pledgor, any other Guarantor, or any other Person and their respective
assets now known or hereafter known by such Person.
     7.06. Severability. Wherever possible each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.
     7.07. Choice of Law. This Pledge Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.
     7.08. Counterparts. The parties may execute this Pledge Agreement in any
number of duplicate originals, each of which constitutes an original, and all of
which, collectively, constitute only one agreement. The parties may execute this
Pledge Agreement in counterparts, each of which constitutes an original, and all
of which, collectively, constitute only one agreement. Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement. In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.
     7.09. Reinstatement. If, at any time after payment in full of all Secured
Obligations and termination of the Secured Party’s security interest, any
payments on the Secured Obligations previously made must be disgorged by the
Secured Party for any reason whatsoever, including, without limitation, the
insolvency, bankruptcy or reorganization of any Pledgor or any other Person,
this Pledge Agreement and the Secured Party’s security interests herein shall be
reinstated as to all disgorged payments as though such payments had not been
made, and each Pledgor shall sign and deliver to the Secured Party all
documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Secured Party’s security interest. EACH PLEDGOR SHALL
DEFEND AND INDEMNIFY EACH BENEFICIARY FROM
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 11 of 21

 



--------------------------------------------------------------------------------



 



AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS
SECTION 7.09 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE
OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE
BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
     7.10. Conflicts. In the event of any explicit or implicit conflict between
any provisions of this Pledge Agreement and any provision of the Credit
Agreement, the terms of the Credit Agreement shall be controlling.
     7.11. Additional Pledgors. Pursuant to Section 6.15 of the Credit
Agreement, each holder of an Equity Interest in a Subsidiary of the Borrower
that was not in existence on the date of the Credit Agreement is required to
enter into this Pledge Agreement as a Pledgor upon such Subsidiary becoming a
Subsidiary of the Borrower. Upon execution and delivery after the date hereof by
the Secured Party and such equity holder of an instrument in the form of
Annex 1, such equity holder shall become a Pledgor hereunder with the same force
and effect as if originally named as a Pledgor herein. The execution and
delivery of any instrument adding an additional Pledgor as a party to this
Pledge Agreement shall not require the consent of any other Pledgor hereunder.
The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Pledgor as a party to this
Pledge Agreement.
     7.12. Amendment & Restatement; Confirmation of Liens. This Pledge Agreement
is an amendment and restatement of each Existing Pledge Agreement and supersedes
each Existing Pledge Agreement in its entirety; provided, however, that (i) the
execution and delivery of this Pledge Agreement shall not effect a novation of
any Existing Pledge Agreement but shall be, to the fullest extent applicable, in
modification, renewal, confirmation and extension of each Existing Pledge
Agreement, and (ii) the Liens, security interests and other interests in the
Collateral (as such term is defined in each Existing Pledge Agreement,
hereinafter the “Original Pledged Collateral”) granted under each Existing
Pledge Agreement are and shall remain legal, valid, binding and enforceable with
regard to such Original Pledged Collateral. Each Pledgor party to an Existing
Pledge Agreement hereby acknowledges and confirms the continuing existence and
effectiveness of such Liens, security interests and other interests in the
Original Pledged Collateral granted under the applicable Existing Pledge
Agreement, and further agrees that the execution and delivery of this Pledge
Agreement, the other Loan Documents and any Hedge Contracts with Swap
Counterparties shall not in any way release, diminish, impair, reduce or
otherwise affect such Liens, security interests and other interests in the
Original Pledged Collateral granted under such Existing Pledge Agreement.
     7.13. Entire Agreement. THIS PLEDGE AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY HEDGE CONTRACTS WITH SWAP COUNTERPARTIES REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 12 of 21

 



--------------------------------------------------------------------------------



 



CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURE PAGES FOLLOW]
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 13 of 21

 



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Pledge Agreement to be duly executed as
of the date first above written.

                  PLEDGORS:    
 
            Address for all Pledgors:   CALLON PETROLEUM COMPANY,         a
Delaware corporation    
200 North Canal Street
           
Natchez, Mississippi 39120
           
Attention: Rodger W. Smith, Treasurer
  By:        
Facsimile: 601.446.1410
     
 
Rodger W. Smith    
 
      Vice President and Treasurer    
 
                CALLON PETROLEUM OPERATING COMPANY, a Delaware corporation    
 
           
 
  By:        
 
           
 
      Rodger W. Smith    
 
      Vice President and Treasurer    
 
                SECURED PARTY:    
 
                UNION BANK OF CALIFORNIA, N.A.,         as Administrative Agent
   
 
           
 
  By:        
 
           
 
      Damien Meiburger    
 
      Senior Vice President    

Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 14 of 21

 



--------------------------------------------------------------------------------



 



Annex 1 to the
Amended and Restated
Pledge Agreement
     SUPPLEMENT NO. [           ] dated as of [            ] (the “Supplement”),
to the Amended and Restated Pledge Agreement dated as of September 25, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), among Callon Petroleum Company (“Borrower”), and each other
affiliate of Borrower signatory thereto (together with the Borrower,
collectively referred to herein as the “Pledgors” and, individually, a
“Pledgor”) and Union Bank of California, N.A., as Administrative Agent (the
“Secured Party”) for the ratable benefit of itself, the Issuing Lender (as
defined below), the Lenders (as defined below), and the Swap Counterparties (as
defined below and together with the Administrative Agent, the Issuing Lender,
collectively referred to herein as the “Beneficiaries” and, individually, a
“Beneficiary”).
     A. Reference is made to the Second Amended and Restated Credit Agreement
dated as of September 25, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the lenders
from time to time party thereto (the “Lenders”), and Union Bank of California,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as issuing lender (in such capacity, the “Issuing Lender”).
     B. The Pledgors entered into the Pledge Agreement in order to induce the
Lenders to make Advances and the Issuing Lender to issue, extend and renew
Letters of Credit under the Credit Agreement. Pursuant to Section 6.15 of the
Credit Agreement, each holder of an Equity Interest in a Subsidiary of the
Borrower that was not in existence on the date of the Credit Agreement is
required to enter into the Pledge Agreement as a Pledgor upon such Subsidiary
becoming a Subsidiary of a Borrower. Section 7.11 of the Pledge Agreement
provides that such equity holders may become Pledgors under the Pledge Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned equity holder (the “New Pledgor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Pledgor
under the Pledge Agreement in order to induce the Administrative Agent, the
Issuing Lender, or any of the Lenders to make additional Advances and for the
Issuing Lender to make, extend, and renew Letters of Credit under the Credit
Agreement.
     C. Each New Pledgor is a Subsidiary of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and (ii) the Hedge Contracts (as defined in the Credit Agreement)
entered into by the Borrower or any of its other Subsidiaries with a Swap
Counterparty (as defined in the Credit Agreement).
     D. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Pledge Agreement.
     Accordingly, the Secured Party and the New Pledgor agree as follows:
     SECTION 1. In accordance with Section 7.11 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 17 of 21

 



--------------------------------------------------------------------------------



 



force and effect as if originally named therein as a Pledgor and the New Pledgor
hereby agrees (a) to all the terms and provisions of the Pledge Agreement
applicable to it as a Pledgor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Pledgor thereunder are true
and correct on and as of the date hereof in all material respects. In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Secured Obligations (as defined in the Pledge
Agreement), does hereby create and grant to the Secured Party, its successors
and assigns, for the benefit of the Beneficiaries, their successors and assigns,
a continuing security interest in and lien on all of the New Pledgor’s right,
title and interest in and to the Pledged Collateral (as defined in the Pledge
Agreement) of the New Pledgor. Each reference to a “Pledgor” in the Pledge
Agreement shall be deemed to include the New Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.
     SECTION 2. The New Pledgor represents and warrants to the Secured Party and
the other Beneficiaries that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Secured Party shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Pledgor and the Secured Party.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
     SECTION 4. The New Pledgor hereby represents and warrants that (a) set
forth on Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and
correct schedules of all its Membership Interests, Partnership Interests and
Pledged Shares, as each term is defined in the Pledge Agreement, and (b) set
forth on Schedule 3 attached hereto are its sole jurisdiction of formation, type
of organization, federal tax identification number, organizational number, and
all names used by it during the last five years prior to the date of this
Supplement.
     SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.
     SECTION 6. This supplement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas, except to the extent that the
validity or perfection of the security interests hereunder, or remedies
hereunder, in respect of any particular Pledged Collateral are governed by the
laws of a jurisdiction other than the State of Texas.
     SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 18 of 21

 



--------------------------------------------------------------------------------



 



contained herein and in the Pledge Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature hereto.
     SECTION 9. The New Pledgor agrees to reimburse the Secured Party for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Secured
Party.
     THIS SUPPLEMENT, THE PLEDGE AGREEMENT, THE OTHER LOAN DOCUMENTS, AND ANY
HEDGE CONTRACTS WITH SWAP COUNTERPARTIES REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURES PAGES FOLLOW]
Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 19 of 21

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor and the Secured Party have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

              NEW PLEDGOR:      
[                                                            ],
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address:    
 
       
 
             
 
             
 
             
 
            SECURED PARTY:
 
            UNION BANK OF CALIFORNIA, N.A., as Secured Party for the ratable
benefit of the Beneficiaries
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 20 of 21

 



--------------------------------------------------------------------------------



 



Schedules
Supplement No. ____
to the Pledge Agreement
Pledged Collateral of the New Pledgor
SCHEDULE 2.02(a)

              Type of Membership   % of Membership Interest Issuer   Interest  
Owned          

SCHEDULE 2.02(b)

                  % of Partnership Interest Issuer   Type of Partnership
Interest   Owned          

SCHEDULE 2.02(c)

                          Number of   % of Shares     Issuer   Type of Shares  
Shares   Owned   Certificate No.                  

SCHEDULE 3

         
New Pledgor:
  [PLEDGOR]    
 
       
Sole Jurisdiction of Formation / Filing:
  [STATE]    
 
       
Type of Organization:
  [ENTITY TYPE]    
 
       
Organizational Number:
       
 
 
 
   
 
       
Federal Tax Identification Number:
       
 
       
 
       
Prior Names:
       
 
       

Exhibit H — Form of Pledge Agreement
Second Amended and Restated Credit Agreement
Page 21 of 21

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of September 25, 2008
(this “Security Agreement”) is by and among Callon Petroleum Company, a Delaware
corporation (“Borrower”), each affiliate of the Borrower party hereto from time
to time (together with the Borrower, the “Grantors” and individually, each a
“Grantor”) and Union Bank of California, N.A. (the “Secured Party”), as
Administrative Agent for the ratable benefit of itself, the Lenders (as defined
below), the Issuing Lender (as defined below), and the Swap Counterparties (as
defined below) (together with the Administrative Agent, the Lenders,
individually a “Beneficiary”, and collectively, the “Beneficiaries”).
RECITALS
     A. This Security Agreement is entered into in connection with that certain
Second Amended and Restated Credit Agreement dated as of September 25, 2008 (as
it has been or may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders party thereto
from time to time (individually, a “Lender” and collectively, the “Lenders”),
and Union Bank of California, N.A. as administrative agent (in such capacity,
the “Administrative Agent”) and as issuing lender (in such capacity, the
“Issuing Lender”).
     B. This Security Agreement is intended as an amendment and restatement of
the security agreements described in Annex 1 attached hereto (collectively, the
“Existing Security Agreements”).
     C. Each Grantor (other than the Borrower) is an Affiliate of the Borrower
and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement) and (ii) the Hedge Contracts (as defined in
the Credit Agreement) entered into by the Borrower or any of its Subsidiaries
with a Swap Counterparty (as defined in the Credit Agreement).
     D. It is a requirement under the Credit Agreement that the Grantors shall
secure the due payment and performance of all Obligations (as defined in the
Credit Agreement) by entering into this Security Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Secured Party for the benefit of
the Beneficiaries (a) that the Existing Security Agreements are amended and
restated in their entirety, and (b) further agrees, as follows:
     Section 1. Definitions; Interpretation. (a) All capitalized terms not
otherwise defined in this Security Agreement that are defined in the Credit
Agreement shall have the meanings assigned to such terms by the Credit
Agreement. Any terms used in this Security Agreement that
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 1 of 26

 



--------------------------------------------------------------------------------



 



are defined in the UCC (as defined below) and not otherwise defined herein or in
the Credit Agreement, shall have the meanings assigned to those terms by the
UCC. All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined.
The following terms shall have the meanings specified below:
“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and
electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services, the sale of which gave rise thereto,
(iii) all guarantees, endorsements and indemnifications on, or of, any of the
foregoing, (iv) all powers of attorney granted to any Grantor for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of any
Grantor or any computer bureau from time to time acting for any Grantor,
(vi) all evidences of the filing of financing statements and other statements
granted to any Grantor and the registration of other instruments in connection
therewith and amendments thereto, notices to other creditors or secured parties,
and certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.
“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, all monies, proceeds or sums
due or to become due therefrom or thereon and all documents (including, but not
limited to passbooks, certificates and receipts) evidencing all funds and
investments held in such accounts.
“Chattel Paper” has the meaning set forth in the UCC.
“Collateral” has the meaning set forth in Section 2 of this Security Agreement.
“Contracts” means all contracts to which any Grantor now is, or hereafter will
be bound, or to which such Grantor is or hereafter will be a party, beneficiary
or assignee, all Insurance Contracts, and all exhibits, schedules and other
attachments to such contracts, as the same may be amended, supplemented or
otherwise modified or replaced from time to time.
“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 2 of 26

 



--------------------------------------------------------------------------------



 



“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the opinion of the
Secured Party, may be necessary or advisable in connection with any of the
foregoing.
“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.
“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.
“Excluded Contracts” has the meaning set forth in Section 2(b) of this Security
Agreement.
“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.
“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest,
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 3 of 26

 



--------------------------------------------------------------------------------



 



constituting “general intangibles” or “payment intangibles” under the UCC,
including, but not limited to, all trademarks, trademark applications, trademark
registrations, tradenames, fictitious business names, business names, company
names, business identifiers, prints, labels, trade styles and service marks
(whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.
“Hedge Contract” has the meaning set forth in the Credit Agreement.
“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).
“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Loan Documents or any Hedge Contracts with a Swap
Counterparties.
“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished, and all materials usable in processing the same and all documents of
title covering any inventory, including, without limitation, work in process,
materials used or consumed in any Grantor’s business, now owned or hereafter
acquired or manufactured by any Grantor and held for sale in the ordinary course
of its business, all present and future substitutions therefor, parts and
accessories thereof and all additions thereto, all Proceeds thereof and products
of such inventory in any form whatsoever, and any other item constituting
“inventory” under the UCC.
“Inventory Records” means all books, records, other similar property, and
General Intangibles at any time relating to Inventory.
“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.
“Loan Documents” has the meaning set forth in the Credit Agreement.
“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.
“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 4 of 26

 



--------------------------------------------------------------------------------



 



time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of any Governmental Authority), (iii) all
proceeds received or receivable when any or all of the Collateral is sold,
exchanged or otherwise disposed, whether voluntarily, involuntarily, in
foreclosure or otherwise, (iv) all claims of any Grantor for damages arising out
of, or for breach of or default under, any Collateral, (v) all rights of any
Grantor to terminate, amend, supplement, modify or waive performance under any
Contracts, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder, and (vi) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.
“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise.
“Security Agreement” means this Amended and Restated Security Agreement, as the
same may be modified, supplemented or amended from time to time in accordance
with its terms.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
     (b) All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined.
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Security Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Security Agreement shall refer to this
Security Agreement as a whole and not to any particular provision of this
Security Agreement. As used herein, the term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Security Agreement and shall not
be used in the interpretation of any provision of this Security Agreement.
     Section 2. Assignment, Pledge and Grant of Security Interest.
     (a) As collateral security for the prompt and complete payment and
performance when due of all Secured Obligations, each Grantor hereby assigns,
pledges, and grants to the Secured Party for the benefit of the Beneficiaries a
lien on and continuing security interest in all
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 5 of 26

 



--------------------------------------------------------------------------------



 



of such Grantor’s right, title and interest in, to and under, all items
described in this Section 2, whether now owned or hereafter acquired by such
Grantor and wherever located and whether now owned or hereafter existing or
arising (collectively, the “Collateral”):

  (i)   all Contracts, all Contract Rights, Contract Documents and Accounts
associated with such Contracts and each and every document granting security to
such Grantor under any such Contract;     (ii)   all Accounts;     (iii)   all
Inventory;     (iv)   all Equipment;     (v)   all General Intangibles;     (vi)
  all Investment Property;     (vii)   all Fixtures;     (viii)   all checking,
savings, deposit or other account of such Grantor and all other accounts held in
the name of such Grantor with any Lender;     (ix)   all Cash Collateral;    
(x)   any Legal Requirements now or hereafter held by such Grantor (except that
any Legal Requirement that would by its terms or under applicable law become
void, voidable, terminable or revocable by being subjected to the Lien of this
Security Agreement or in which a Lien is not permitted to be granted under
applicable law, is hereby excluded from such Lien to the extent necessary so as
to avoid such voidness, voidability, terminability or revocability);     (xi)  
any right to receive a payment under any Hedge Contract in connection with a
termination thereof;     (xii)   (A) all policies of insurance and Insurance
Contracts, now or hereafter held by or on behalf of such Grantor, including
casualty and liability, business interruption, and any title insurance, (B) all
Proceeds of insurance, and (C) all rights, now or hereafter held by such Grantor
to any warranties of any manufacturer or contractor of any other Person;    
(xiii)   any and all liens and security interests (together with the documents
evidencing such security interests) granted to such Grantor by an obligor to
secure such obligor’s obligations owing under any Instrument, Chattel Paper, or
Contract that is pledged hereunder or with respect to which a security interest
in such Grantor’s rights in such Instrument, Chattel Paper, or Contract is
granted hereunder;

Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 6 of 26

 



--------------------------------------------------------------------------------



 



  (xiv)   any and all guaranties given by any Person for the benefit of such
Grantor which guarantees the obligations of an obligor under any Instrument,
Chattel Paper or Contract, which are pledged hereunder;     (xv)   without
limiting the generality of the foregoing, all other personal property, goods,
Instruments, Chattel Paper, Documents, Fixtures, credits, claims, demands and
assets of such Grantor whether now existing or hereafter acquired from time to
time; and     (xvi)   any and all additions, accessions and improvements to, all
substitutions and replacements for and all products and Proceeds of or derived
from all of the items described above in this Section 2.

     (b) Notwithstanding anything to the contrary contained in Section 2(a) and
other than to the extent set forth in this Section 2(b), any Contract, Contract
Document or other document (and any Contract Rights arising thereunder) to which
any of the Grantors is a party to the extent (but only to the extent) that a
Grantor is prohibited from granting a security interest in, pledge of, or
charge, mortgage or lien upon any such Property by reason of (A) an existing and
enforceable negative pledge or anti-assignment provision or (B) applicable law
or regulation to which such Grantor is subject (all such Contracts, Contract
Documents, and other documents being the “Excluded Contracts”), shall be
excluded from the lien and security interest granted hereunder (and shall, as
applicable, not be included as “Collateral”, “Contracts”, “Contract Rights”,
“Contract Documents”, “General Intangibles”, “Investment Property”, “Legal
Requirements”, “Insurance Contracts”, “Instruments”, “Pledged Equity” or
“Chattel Paper” for the purposes hereof); provided, however, that (x) the
exclusion from the lien and security interest granted by such Grantor hereunder
of any Contract Rights of any of the Grantors under one or more of the Excluded
Contracts shall not limit, restrict or impair the grant by such Grantor of the
lien and security interest in any Accounts or receivables arising under any such
Excluded Contract or any payments due or to become due thereunder, (y) any
Excluded Contract shall automatically cease to be excluded from this Section
2(b) (and shall automatically be subject to the lien and security interest
granted hereby and to the terms and provisions of this Security Agreement as a
“Collateral”), to the extent that (1) either of the prohibitions discussed in
clause (A) and (B) above is ineffective or subsequently rendered ineffective
under Sections 9.406, 9.407, 9.408 or 9.409 of the UCC or under any other Legal
Requirement or is otherwise no longer in effect, or (2) the applicable Grantor
has obtained the consent of the other parties to such Excluded Contract to the
creation of a lien and security interest in, such Excluded Contract (which
consent, upon the reasonable request of the Secured Party, such Grantor will use
its commercial reasonable efforts to obtain), and (z) any proceeds received by
any Grantor from the sale, transfer or other disposition of Excluded Contracts
shall constitute Collateral unless any assets or property constituting such
proceeds are themselves subject to the exclusions set forth in this
Section 2(b).
     (c) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligations secured by each Grantor’s interests in any
of its Property shall be in, but not in excess of, the maximum amount permitted
by fraudulent conveyance, fraudulent transfer and other similar law, rule or
regulation of any Governmental Authority applicable to such Grantor.
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 7 of 26

 



--------------------------------------------------------------------------------



 



Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor’s interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Grantor’s obligations hereunder or the
liens and security interest granted to the Secured Party hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.
     Section 3. Representations and Warranties. Each Grantor hereby represents
and warrants the following to the Secured Party and the other Beneficiaries:
     (a) Records. Such Grantor’s sole jurisdiction of formation and type of
organization are as set forth in Schedule 1 attached hereto. All records
concerning the Accounts, General Intangibles, or any other Collateral applicable
to such Grantor are located at the address for such Grantor on such Schedule 1.
None of the Accounts is evidenced by a promissory note or other instrument.
     (b) Other Liens. Such Grantor is, and will be the record, legal, and
beneficial owner of all of the Collateral pledged by such Grantor free and clear
of any Lien, except for the Permitted Liens. No effective financing statement or
other instrument similar in effect covering all or any part of the Collateral
is, or will be, on file in any recording office, except such as may be filed in
connection with this Security Agreement or in connection with other Permitted
Liens or for which satisfactory releases have been received by the Secured
Party.
     (c) Lien Priority and Perfection.
          (i) Subject only to Permitted Liens, this Security Agreement creates
valid and continuing security interests in the Collateral, securing the payment
and performance of all the Secured Obligations. Upon the filing of financing
statements with the jurisdictions listed in Schedule 1, the security interests
granted to the Secured Party hereunder will constitute valid first-priority
perfected security interests in all Collateral with respect to which a security
interest can be perfected by the filing of a financing statement, subject only
to Permitted Liens.
          (ii) No consent of any other Person and no authorization, approval, or
other action by, and no notice to or filing with any Governmental Authority is
required (A) for the grant by such Grantor of the pledge, assignment, and
security interest granted hereby or for the execution, delivery, or performance
of this Security Agreement by such Grantor, (B) for the validity, perfection, or
maintenance of the pledge, assignment, lien, and security interest created
hereby (including the first-priority (subject to Permitted Liens) nature
thereof), except for security interests that cannot be perfected by filing under
the UCC, or (C) for the exercise by the Secured Party of the rights provided for
in this Security Agreement or the remedies in respect of the Collateral pursuant
to this Security Agreement, except (1) those consents to assignment of licenses,
permits, approvals, and other rights that are as a matter of law not assignable,
(2) those consents, approvals, authorizations, actions, notices or filings which
have been duly obtained or made and, in the case of the maintenance of
perfection, the filing of continuation statements under the UCC, and (3) those
filings and actions described in Section 3(c)(i).
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 8 of 26

 



--------------------------------------------------------------------------------



 



     (d) Tax Identification Number and Organizational Number. The federal tax
identification number of such Grantor and the organizational number of such
Grantor are as set forth in Schedule 1.
     (e) Tradenames; Prior Names. Except as set forth on Schedule 1, such
Grantor has not conducted business under any name other than its current name
during the last five years prior to the date of this Security Agreement.
     (f) Exclusive Control. Such Grantor has exclusive possession and control of
its respective Equipment and Inventory.
     Section 4. Covenants.
     (a) Further Assurances.
          (i) Each Grantor agrees that from time to time, at its expense, such
Grantor shall promptly execute and deliver all instruments and documents, and
take all action, that may be reasonably necessary or desirable, or that the
Secured Party may reasonably request, in order to perfect and protect any
pledge, assignment, or security interest granted or intended to be granted
hereby or to enable the Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor (A) at the request of Secured Party,
shall execute such instruments, endorsements or notices, as may be reasonably
necessary or desirable or as the Secured Party may reasonably request, in order
to perfect and preserve the assignments and security interests granted or
purported to be granted hereby, (B) shall, at the reasonable request of the
Secured Party, mark conspicuously each material document included in the
Collateral, each Chattel Paper included in the Accounts, and each of its records
pertaining to the Collateral with a legend, in form and substance satisfactory
to the Secured Party, including that such document, Chattel Paper, or record is
subject to the pledge, assignment, and security interest granted hereby,
(C) shall, if any Collateral shall be evidenced by a promissory note or other
instrument or chattel paper, deliver and pledge to the Secured Party hereunder
such note or instrument or chattel paper duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to the Secured Party, and (D) authorizes the Secured Party to file
any financing statements, amendments or continuations without the signature of
such Grantor to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under this Security
Agreement (including, without limitation, financing statements using an “all
assets” or “all personal property” collateral description).
          (ii) Each Grantor shall pay all filing, registration and recording
fees and all refiling, re-registration and re-recording fees, and all other
reasonable expenses incident to the execution and acknowledgment of this
Security Agreement, any assurance, and all federal, state, county and municipal
stamp taxes and other taxes, duties, imports, assessments and charges arising
out of or in connection with the execution and delivery of this Security
Agreement, any agreement supplemental hereto, any financing statements, and any
instruments of further assurance.
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 9 of 26

 



--------------------------------------------------------------------------------



 



          (iii) Each Grantor shall promptly provide to the Secured Party all
information and evidence the Secured Party may reasonably request concerning the
Collateral to enable the Secured Party to enforce the provisions of this
Security Agreement.
     (b) Change of Name; State of Formation. Each Grantor shall give the Secured
Party at least 30 days’ prior written notice before it (i) in the case of any
Grantor that is not a “registered organization” (as such term is defined in
Section 9-102 of the UCC), changes the location of its principal place of
business and chief executive office, (ii) changes the location of its
jurisdiction of formation or organization, (iii) changes the location of the
original copies of any Chattel Paper evidencing Accounts, or (iv) uses a trade
name other than its current name used on the date hereof. Other than as
permitted by the Credit Agreement, no Grantor shall amend, supplement, modify or
restate its articles or certificate of incorporation, bylaws, limited liability
company agreements, or other equivalent organizational documents, nor amend its
name or change its jurisdiction of incorporation, organization or formation with
the prior written consent of the Secured Party.
     (c) Right of Inspection. Each Grantor shall hold and preserve, at its own
cost and expense satisfactory and complete records of the Collateral, including,
but not limited to, Instruments, Chattel Paper, Contracts, and records with
respect to the Accounts, and will permit representatives of the Secured Party,
upon reasonable advance notice, at any time during normal business hours to
inspect and copy them. At the Secured Party’s request, each Grantor shall
promptly deliver copies of any and all such records to the Secured Party.
     (d) Liability Under Contracts and Accounts. Notwithstanding anything in
this Security Agreement to the contrary, (i) the execution of this Security
Agreement shall not release any Grantor from its obligations and duties under
any of the Contract Documents, or any other contract or instrument which are
part of the Collateral and Accounts included in the Collateral, (ii) the
exercise by the Secured Party of any of its rights hereunder shall not release
any Grantor from any of its duties or obligations under any Contract Documents,
or any other Contract or Instrument which are part of the Collateral and
Accounts included in the Collateral, and (iii) the Secured Party shall not have
any obligation or liability under any Contract Documents, or any other contract
or instrument which are part of the Collateral and Accounts included in the
Collateral by reason of the execution and delivery of this Security Agreement,
nor shall the Secured Party be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.
     (e) Transfer of Certain Collateral; Release of Certain Security Interest.
Each Grantor agrees that it shall not sell, assign, or otherwise dispose of any
Collateral, except as otherwise permitted under the Credit Agreement. The
Secured Party shall promptly, at the Grantors’ expense, execute and deliver all
further instruments and documents, and take all further action that a Grantor
may reasonably request in order to release its security interest in any
Collateral which is disposed of in accordance with the terms of the Credit
Agreement.
     (f) Accounts. Each Grantor agrees that it will use commercially reasonable
efforts to ensure that each Account (i) is and will be, in all material
respects, the genuine, legal, valid, and binding obligations of the account
debtor in respect thereof, representing an unsatisfied obligation of such
account debtor, (ii) is and will be, in all material respects, enforceable in
Exhibit I – Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 10 of 26

 



--------------------------------------------------------------------------------



 



accordance with its terms, (iii) is not and will not be subject to any setoffs,
defenses, taxes, counterclaims, except in the ordinary course of business,
(iv) is and will be, in all material respects, in compliance with all applicable
laws, whether federal, state, local or foreign, and (v) which if evidenced by
Chattel Paper, will not require the consent of the account debtor in respect
thereof in connection with its assignment hereunder.
     (g) Negotiable Instruments. If any Grantor shall at any time hold or
acquire any Negotiable Instruments, including promissory notes, such Grantor
shall forthwith endorse, assign and deliver the same to the Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Secured Party may from time to time reasonably request.
     (h) Other Covenants of Grantor. Each Grantor agrees that (i) any action or
proceeding to enforce this Security Agreement may be taken by the Secured Party
either in such Grantor’s name or in the Secured Party’s name, as the Secured
Party may deem necessary, and (ii) such Grantor will, until the indefeasible
payment in full in cash of the Secured Obligations (including all Letter of
Credit Obligations), the termination or expiration of all Letters of Credit and
the termination of all obligations of the Issuing Lender and the Lenders in
respect of Letters of Credit, the termination of all Hedge Contracts with the
Swap Counterparties (other than Hedge Contracts with any Swap Counterparty with
respect to which other arrangements satisfactory to the Swap Counterparty and
the Borrower have been made or have been deemed to have to been made under
Section 8.08(b) of the Credit Agreement) and the termination of all obligations
of the Swap Counterparties in respect of such Hedge Contracts, and the
termination or expiration of the Commitments, warrant and defend its title to
the Collateral and the interest of the Secured Party in the Collateral against
any claim or demand of any Persons (other than Permitted Liens) which could
reasonably be expected to materially adversely affect such Grantor’s title to,
or the Secured Party’s right or interest in, such Collateral.
     Section 5. Termination of Security Interest. Upon the indefeasible payment
in full in cash of the Secured Obligations (including all Letter of Credit
Obligations), the termination or expiration of all Letters of Credit and the
termination of all obligations of the Issuing Lender and the Lenders in respect
of Letters of Credit, the termination of all Hedge Contracts with the Swap
Counterparties (other than Hedge Contracts with any Swap Counterparty with
respect to which other arrangements satisfactory to the Swap Counterparty and
the Borrower have been made or have been deemed to have to been made under
Section 8.08(b) of the Credit Agreement) and the termination of all obligations
of the Swap Counterparties in respect of such Hedge Contracts, and the
termination or expiration of the Commitments, the security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Grantor to the extent such Collateral shall not have been sold or
otherwise applied pursuant to the terms hereof. Upon any such termination, the
Secured Party will, at the Grantors’ expense, execute and deliver to the
applicable Grantor such documents (including, without limitation, UCC-3
termination statements) as such Grantor shall reasonably request to evidence
such termination.
     Section 6. Reinstatement. If, at any time after payment in full of all
Secured Obligations and termination of the Secured Party’s security interest,
any payments on the Secured Obligations previously made must be disgorged by the
Secured Party for any reason whatsoever, including, without limitation, the
insolvency, bankruptcy or reorganization of any
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 11 of 26

 



--------------------------------------------------------------------------------



 



Grantor or any other Person, this Security Agreement and the Secured Party’s
security interests herein shall be reinstated as to all disgorged payments as
though such payments had not been made, and each Grantor shall sign and deliver
to the Secured Party all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Secured Party’s security interest.
EACH GRANTOR SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY
CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 6 (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR
SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS
A RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     Section 7. Remedies upon Event of Default.
     (a) If any Event of Default has occurred and is continuing, the Secured
Party may (and shall at the written request of the Required Lenders),
(i) proceed to protect and enforce the rights vested in it by this Security
Agreement or otherwise available to it, including but not limited to, the right
to cause all revenues and other moneys pledged hereby as Collateral to be paid
directly to it, and to enforce its rights hereunder to such payments and all
other rights hereunder by such appropriate judicial proceedings as it shall deem
most effective to protect and enforce any of such rights, either at law or in
equity or otherwise, whether for specific enforcement of any covenant or
agreement contained in any of the Contract Documents, or in aid of the exercise
of any power therein or herein granted, or for any foreclosure hereunder and
sale under a judgment or decree in any judicial proceeding, or to enforce any
other legal or equitable right vested in it by this Security Agreement or by
law; (ii) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted and enforce any rights hereunder or included in the
Collateral, subject to the provisions and requirements thereof; (iii) sell or
otherwise dispose of any or all of the Collateral or cause the Collateral to be
sold or otherwise disposed of in one or more sales or transactions, at such
prices and in such manner as may be commercially reasonable, and for cash or on
credit or for future delivery, without assumption of any credit risk, at public
or private sale, without demand of performance or notice of intention to sell or
of time or place of sale (except such notice as is required by applicable
statute and cannot be waived), it being agreed that the Secured Party may be a
purchaser on behalf of the Beneficiaries or on its own behalf at any such sale
and that the Secured Party, any other Beneficiary, or any other Person who may
be a bona fide purchaser for value and without notice of any claims of any or
all of the Collateral so sold shall thereafter hold the same absolutely free
from any claim or right of whatsoever kind, including any equity of redemption
of any Grantor, any such demand, notice or right and equity being hereby
expressly waived and released to the extent permitted by law; (iv) incur
expenses, including attorneys’ fees, consultants’ fees, and other costs
appropriate to the exercise of any right or power under this Security Agreement;
(v) perform any obligation of any Grantor hereunder and make payments, purchase,
contest or compromise any encumbrance, charge or lien, and pay taxes and
expenses, without, however, any obligation to do so; (vi) in connection with any
acceleration and foreclosure, take possession
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 12 of 26

 



--------------------------------------------------------------------------------



 



of the Collateral and render it usable and repair and renovate the same,
without, however, any obligation to do so, and enter upon any location where the
Collateral may be located for that purpose, control, manage, operate, rent and
lease the Collateral, collect all rents and income from the Collateral and apply
the same to reimburse the Beneficiaries for any cost or expenses incurred
hereunder, under any of the Loan Documents or under any Hedge Contracts with
Swap Counterparties and to the payment or performance of any Grantor’s
obligations hereunder or under any of the Loan Documents or any Hedge Contracts
with a Swap Counterparties, and apply the balance to the other Secured
Obligations and any remaining excess balance to whomsoever is legally entitled
thereto; (vii) secure the appointment of a receiver for the Collateral or any
part thereof; (viii) require any Grantor to, and each Grantor hereby agrees that
it will at its expense and upon request of the Secured Party forthwith, assemble
all or part of the Collateral as directed by the Secured Party and make it
available to the Secured Party at a place to be designated by the Secured Party
which is reasonably convenient to both parties; (ix) exercise any other or
additional rights or remedies granted to a secured party under the UCC; or
(x) occupy any premises owned or leased by any Grantor where the Collateral or
any part thereof is assembled for a reasonable period in order to effectuate its
rights and remedies hereunder or under law, without obligation to any Grantor in
respect of such occupation. If, pursuant to applicable law, prior notice of sale
of the Collateral under this Section is required to be given to any Grantor,
each Grantor hereby acknowledges that the minimum time required by such
applicable law, or if no minimum time is specified, 10 days shall be deemed a
reasonable notice period. The Secured Party shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.
     (b) All costs and expenses (including attorneys’ fees and expenses)
incurred by the Secured Party in connection with any suit or proceeding in
connection with the performance by the Secured Party of any of the agreements
contained in any of the Contract Documents, or in connection with any exercise
of its rights or remedies hereunder, pursuant to the terms of this Security
Agreement, shall constitute additional indebtedness secured by this Security
Agreement and shall be paid on demand by the Grantors to the Secured Party on
behalf of the Beneficiaries.
     Section 8. Remedies Cumulative; Delay Not Waiver.
     (a) No right, power or remedy herein conferred upon or reserved to the
Secured Party is intended to be exclusive of any other right, power or remedy
and every such right, power and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy. Resort to any or all security now or hereafter held by the Secured Party
may be taken concurrently or successively and in one or several consolidated or
independent judicial actions or lawfully taken nonjudicial proceedings, or both.
     (b) No delay or omission of the Secured Party to exercise any right or
power accruing upon the occurrence and during the continuance of any Event of
Default as aforesaid shall impair any such right or power or shall be construed
to be a waiver of any such Event of Default or an
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 13 of 26

 



--------------------------------------------------------------------------------



 



acquiescence therein; and every power and remedy given by this Security
Agreement may be exercised from time to time, and as often as shall be deemed
expedient, by the Secured Party.
     Section 9. Contract Rights. Upon the occurrence and continuation of an
Event of Default, the Secured Party may exercise any of the Contract Rights and
remedies of any Grantor under or in connection with the Instruments, Chattel
Paper, or Contracts which represent Accounts, the General Intangibles, or which
otherwise relate to the Collateral, including, without limitation, any rights of
any Grantor to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Instruments, Chattel Paper, or Contracts
which represent Accounts, or the General Intangibles.
     Section 10. Accounts.
     (a) Upon the occurrence and continuation of an Event of Default, the
Secured Party may, or may direct any Grantor to, take any action the Secured
Party deems necessary or advisable to enforce collection of the Accounts,
including, without limitation, notifying the account debtors or obligors under
any Accounts of the assignment of such Accounts to the Secured Party and
directing such account debtors or obligors to make payment of all amounts due or
to become due directly to the Secured Party. Upon such notification and
direction, and at the expense of the Grantors, the Secured Party may enforce
collection of any such Accounts, and adjust, settle, or compromise the amount or
payment thereof in the same manner and to the same extent as any Grantor might
have done.
     (b) After receipt by any Grantor of the notice referred to in Section 10(a)
above that an Event of Default has occurred and is continuing, all amounts and
proceeds (including instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of the Secured Party
hereunder, shall be segregated from other funds of such Grantor, and shall
promptly be paid over to the Secured Party in the same form as so received (with
any necessary endorsement) to be held as Collateral. No Grantor shall adjust,
settle, or compromise the amount or payment of any Account, nor release wholly
or partly any account debtor or obligor thereof, nor allow any credit or
discount thereon.
     Section 11. Rights Retained by Grantors. So long as no Event of Default
shall have occurred and be continuing, the Grantors shall be entitled to
(a) receive and retain all revenues and other moneys pledged hereby as
Collateral and the proceeds of any disposition of any of their respective
Properties constituting Collateral provided that such disposition is permitted
under the Credit Agreement, and (b) protect, enforce and exercise its rights
under any of the Contract Documents; provided, however, that no Grantor shall
exercise nor shall it refrain from exercising any such right if such action or
inaction, as applicable, would have a materially adverse effect on the value of
the applicable Collateral.
     Section 12. Application of Collateral. The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Credit Agreement) upon all or any part of the Collateral pledged by any
Grantor shall be applied by the Secured Party as set forth in Section 7.06 of
the Credit Agreement.
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 14 of 26

 



--------------------------------------------------------------------------------



 



     Section 13. Secured Party as Attorney-in-Fact for Grantor. Each Grantor
hereby constitutes and irrevocably appoints the Secured Party, acting for and on
behalf of itself and the Beneficiaries and each successor or assign of the
Secured Party and the Beneficiaries, the true and lawful attorney-in-fact of
such Grantor, with full power and authority in the place and stead of such
Grantor and in the name of such Grantor, the Secured Party or otherwise to take
any action and execute any instrument at the written direction of the
Beneficiaries and enforce all rights, interests and remedies of such Grantor
with respect to the Collateral, including the right:
     (a) to ask, require, demand, receive and give acquittance for any and all
moneys and claims for moneys due and to become due under or arising out of any
of the other Collateral, including without limitation, any Insurance Contracts;
     (b) to elect remedies thereunder and to endorse any checks or other
instruments or orders in connection therewith;
     (c) to file any claims or take any action or institute any proceedings in
connection therewith which the Secured Party may deem to be necessary or
advisable;
     (d) to pay, settle or compromise all bills and claims which may be or
become liens or security interests against any or all of the Collateral, or any
part thereof, unless a bond or other security satisfactory to the Secured Party
has been provided; and
     (e) upon foreclosure, to do any and every act which any Grantor may do on
its behalf with respect to the Collateral or any part thereof and to exercise
any or all of such Grantor’s rights and remedies under any or all of the
Collateral;
provided, however, that the Secured Party shall not exercise any such rights
except upon the occurrence and continuation of an Event of Default. This power
of attorney is a power coupled with an interest and shall be irrevocable.
     Section 14. Secured Party May Perform. The Secured Party may from
time-to-time perform any act which any Grantor has agreed hereunder to perform
and which such Grantor shall fail to perform after receiving ten (10) days prior
written notice of the request to perform (it being understood that no such
request need be given (a) after the occurrence and during the continuance of any
Event of Default and after notice thereof by the Secured Party to any Grantor or
(b) if such failure to perform would have an adverse effect on the perfection of
any security interest granted under this Security Agreement or would materially
adverse effect on the value of the applicable Collateral) and the Secured Party
may from time-to-time take any other action which the Secured Party deems
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein, and the reasonable expenses of
the Secured Party incurred in connection therewith shall be part of the Secured
Obligations and shall be secured hereby.
     Section 15. Secured Party Has No Duty. The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Secured Party shall have no duty as
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 15 of 26

 



--------------------------------------------------------------------------------



 



to any Collateral or responsibility for taking any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
     Section 16. Reasonable Care. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own Property.
     Section 17. Payments Held in Trust. During the continuance of an Event of
Default, all payments received by any Grantor under or in connection with any
Collateral shall be received in trust for the benefit of the Secured Party, and
shall be segregated from other funds of such Grantor and shall be forthwith paid
over to the Secured Party in the same form as received (with any necessary
endorsement).
     Section 18. Miscellaneous.
     (a) Expenses. Each Grantor will upon demand pay to the Secured Party for
its benefit and the benefit of the Beneficiaries the amount of any out-of-pocket
expenses, including the fees and disbursements of its counsel and of any
experts, which the Secured Party and the Beneficiaries may incur in connection
with (i) the custody, preservation, use, or operation of, or the sale,
collection, or other realization of, any of the Collateral, (ii) the exercise or
enforcement of any of the rights of the Secured Party or any Beneficiary
hereunder, and (iii) the failure by any Grantor to perform or observe any of the
provisions hereof.
     (b) Amendments; Etc. No amendment or waiver of any provision of this
Security Agreement nor consent to any departure by any Grantor herefrom shall be
effective unless the same shall be in writing and authenticated by the affected
Grantor and the Secured Party (acting upon the written direction of the Required
Lenders and given in accordance with the Credit Agreement), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
     (c) Addresses for Notices. All notices and other communications provided
for hereunder shall be made in the manner and to the addresses set forth in the
Credit Agreement or on the signature page hereto.
     (d) Continuing Security Interest; Transfer of Interest. This Security
Agreement shall create a continuing security interest in the Collateral and,
unless expressly released by the Secured Party, shall (a)  remain in full force
and effect until the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Lender and the Lenders in respect of Letters of Credit, the
termination of all Hedge Contracts with the Swap Counterparties (other than
Hedge Contracts with any Swap Counterparty with respect to which other
arrangements satisfactory to the Swap Counterparty and the Borrower have been
made or have been deemed to have to been made under Section 8.08(b) of the
Credit Agreement) and the termination of all obligations of the Swap
Counterparties in respect of such Hedge Contracts, and the termination or
expiration of the Commitments, (b) be binding upon each Grantor and its
successors, tranferees and assigns, and (c) inure, together with the rights and
remedies of the
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 16 of 26

 



--------------------------------------------------------------------------------



 



Secured Party hereunder, to the benefit of and be binding upon, each Beneficiary
(other than Swap Counterparties) and each of its successors, transferees, and
assigns, and to the benefit of and be binding upon, the Swap Counterparties and
each successor, transferee, and assign of the Swap Counterparties to the extent
such successor, transferee, and assign is a Lender or an Affiliate of a Lender.
Without limiting the generality of the foregoing clause, when any Lender assigns
or otherwise transfers any interest held by it under the Credit Agreement or
other Loan Document to any other Person pursuant to the terms of the Credit
Agreement or such other Loan Document, that other Person shall thereupon become
vested with all the benefits held by such Lender under this Security Agreement.
     (e) Severability. Wherever possible each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Security Agreement.
     (f) Choice of Law. This Security Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Collateral are
governed by the laws of a jurisdiction other than the State of Texas.
     (g) Counterparts. The parties may execute this Security Agreement in any
number of duplicate originals, each of which constitutes an original, and all of
which, collectively, constitute only one agreement. The parties may execute this
Security Agreement in counterparts, each of which constitutes an original, and
all of which, collectively, constitute only one agreement. Delivery of an
executed counterpart signature page by facsimile is as effective as executing
and delivering this Security Agreement in the presence of the other parties to
this Security Agreement. In proving this Security Agreement, a party must
produce or account only for the executed counterpart of the party to be charged.
     (h) Conflicts. In the event of any explicit or implicit conflict between
any provision of this Security Agreement and any provision of the Credit
Agreement, the terms of the Credit Agreement shall be controlling.
     (i) Additional Grantors. Pursuant to Section 6.15 of the Credit Agreement,
each Subsidiary of the Borrower (other than any Entrada Entity, unless CIECO
Debt Termination has occurred) that was not in existence on the date of the
Credit Agreement is required to enter into this Security Agreement as a Grantor
upon becoming a Subsidiary of the Borrower. Upon execution and delivery after
the date hereof by the Secured Party and such Subsidiary of an instrument in the
form of Annex 2, such Subsidiary shall become a Grantor hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Security Agreement shall not require the consent of any other Grantor hereunder.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Security Agreement.
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 17 of 26

 



--------------------------------------------------------------------------------



 



     (j) Amendment and Restatement; Confirmation of Liens. This Security
Agreement is an amendment and restatement of the Existing Security Agreements
and supersedes the Existing Security Agreements in their entirety; provided,
however, that (i) the execution and delivery of this Security Agreement shall
not effect a novation of the Existing Security Agreements but shall be, to the
fullest extent applicable, in modification, renewal, confirmation and extension
of such Existing Security Agreements, and (ii) the Liens, security interests and
other interests in the collateral as described in the Existing Security
Agreements (the “Original Collateral”) granted under the Existing Security
Agreements are and shall remain legal, valid, binding and enforceable with
regard to such Original Collateral. Each Grantor party to the Existing Security
Agreements hereby acknowledges and confirms the continuing existence and
effectiveness of such Liens, security interests and other interests in the
Original Collateral granted under the Existing Security Agreements, and further
agrees that the execution and delivery of this Security Agreement, the other
Loan Documents and any Hedge Contracts with Swap Counterparties shall not in any
way release, diminish, impair, reduce or otherwise affect such Liens, security
interests and other interests in the Original Collateral granted under the
Existing Security Agreements.
     (k) Entire Agreement. THIS SECURITY AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY HEDGE CONTRACTS WITH SWAP COUNTERPARTIES REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURE PAGES FOLLOW]
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 18 of 26

 



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Security Agreement to be duly executed
as of the date first above written.

                  GRANTORS:    
 
                CALLON PETROLEUM COMPANY,
a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                CALLON PETROLEUM OPERATING
COMPANY, a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 19 of 26

 



--------------------------------------------------------------------------------



 



                  SECURED PARTY:    
 
                UNION BANK OF CALIFORNIA, N.A., as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 20 of 26

 



--------------------------------------------------------------------------------



 



Annex 2 to the
Amended and Restated
Security Agreement
     SUPPLEMENT NO.                      dated as of
                                        , 20__ _(the “Supplement”), to the
Amended and Restated Security Agreement dated as of September 25, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), among Callon Petroleum Company, a Delaware corporation
(“Borrower”), each affiliate of the Borrower party thereto from time to time
(together with the Borrower, the “Grantors” and individually, each a “Grantor”),
and Union Bank of California, N.A., as administrative agent (“Secured Party”)
for the ratable benefit of itself, the Lenders (as defined below), the Issuing
Lender (as defined below) and the Swap Counterparties (as defined in the
Security Agreement) (together with the Administrative Agent, the Lenders and the
Issuing Lender, individually a “Beneficiary”, and collectively, the
“Beneficiaries”).
     A. Reference is made to that certain Second Amended and Restated Credit
Agreement dated as of September 25, 2008 by and among the Borrower, the lenders
party thereto from time to time (individually, a “Lender”, and collectively, the
“Lenders”), and Union Bank of California, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing lender (in such capacity,
the “Issuing Lender”) (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement.
     C. The Grantors have entered into the Security Agreement in order to induce
the Lenders to make Advances. Pursuant to Section 6.15 of the Credit Agreement,
each new Subsidiary of the Borrower (other than any Entrada Entity, unless CIECO
Debt Termination has occurred) that was not in existence on the date of the
Credit Agreement is required to enter into the Security Agreement as a Grantor
upon becoming a Subsidiary of the Borrower. Section 18(i) of the Security
Agreement provides that additional Subsidiaries of the Borrower may become
Grantors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
the Lenders to make additional Advances and as consideration for Advances
previously made.
     Accordingly, the Secured Party and the New Grantor agree as follows:
     SECTION 1. In accordance with Section 18(i) of the Security Agreement, the
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby agrees (a) to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof in all
material respects. In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in full of the Secured Obligations (as defined
in the Security Agreement), does hereby create and
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 23 of 26

 



--------------------------------------------------------------------------------



 



grant to the Secured Party, its successors and assigns, for the benefit of the
Beneficiaries, their successors and assigns, a continuing security interest in
and lien on all of the New Grantor’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Grantor. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Grantor. The Security Agreement is hereby incorporated herein by
reference.
     SECTION 2. The New Grantor represents and warrants to the Secured Party and
the other Beneficiaries that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Secured Party shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Grantor and the Secured Party.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
     SECTION 4. The New Grantor hereby represents and warrants that set forth on
Schedule 1 attached hereto are (a) its sole jurisdiction of formation and type
of organization, (b) the location of all records concerning its Accounts,
General Intangibles, or any other Collateral, (c) its federal tax identification
number and the organizational number, and (d) all names used by it during the
last five years prior to the date of this Supplement.
     SECTION 5. Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.
     SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 24 of 26

 



--------------------------------------------------------------------------------



 



     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement. All communications and notices
hereunder to the New Grantor shall be given to it at the address set forth under
its signature hereto.
     SECTION 9. The New Grantor agrees to reimburse the Secured Party for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Secured
Party.
     THIS SUPPLEMENT, THE SECURITY AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY
HEDGE CONTRACTS WITH SWAP COUNTERPARTIES REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
     IN WITNESS WHEREOF, the New Grantor and the Secured Party have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

                  [Name of New Grantor],    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
           
 
  Address:        
 
     
 
   
 
     
 
   
 
     
 
   
 
                UNION BANK OF CALIFORNIA, N.A., as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 25 of 26

 



--------------------------------------------------------------------------------



 



Schedule 1 Supplement
No. ____ to the Amended and
Restated Security Agreement

     
New Grantor:
  [GRANTOR]
 
   
Jurisdiction of Formation / Filing:
  [STATE]
 
   
Type of Organization:
  [ENTITY TYPE]
 
   
Address where records for
   
Collateral are kept:
  [ADDRESS]
 
   
 
   
Organizational Number:
   
 
   
 
   
Federal Tax Identification Number:
   
 
   
 
   
Prior Names:
   
 
   

Exhibit I — Form of Security Agreement
Second Amended and Restated Credit Agreement
Page 26 of 26

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF TRANSFER LETTERS
                                        , 20__
                                                            
                                                            
                                                            

  Re:    Agreement dated                     , by and
between                    , as Seller, and
                                        , as Buyer (the “Contract”).

Ladies and Gentlemen:
[Callon Petroleum Operating Company, a Delaware
corporation][                    , a                     ] (“Mortgagor”), has
executed a mortgage or deed of trust dated effective as of September 25, 2008
(“Mortgage”) for the benefit of Union Bank of California, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself, the Lenders (as defined in the Mortgage) and certain
other credit parties as described in the Mortgage, which Mortgage has been
recorded in the Real Property Records of the Counties listed on the attached
Exhibit A. A copy of the Mortgage is enclosed. The properties covered by the
Mortgage include oil, gas and other hydrocarbons and/or other minerals
attributable to the above-referenced Contract to which we understand you are
currently a party, which includes certain of the wells listed on the attached
Mortgage with respect to which you are remitting proceeds of production to the
Mortgagor.
Pursuant to Article III of the Mortgage, the Administrative Agent is entitled to
receive all of Mortgagor’s interest in all Hydrocarbons (as defined in the
Mortgage) that are covered by the above-referenced Contract, all products
obtained or processed therefrom, and the revenues and proceeds attributable
thereto. The assignment of the Hydrocarbons, products and proceeds was effective
as of 7:00 A.M., Dallas, Texas Time, on                      ___, 2008
(“Effective Date”). The Lenders, however, as provided in Article III, have
permitted Mortgagor to collect the Hydrocarbons and the revenues and proceeds
attributable thereto until the Administrative Agent or the Mortgagor shall have
instructed the seller or purchaser of production to deliver such Hydrocarbons
and all proceeds therefrom directly to the Administrative Agent. The purpose of
this letter is to notify you that, commencing immediately upon the receipt
hereof, and in accordance with the terms and conditions of the Mortgage, you are
to deliver all proceeds attributable to the sale of such Hydrocarbons pursuant
to the above-referenced Contract and which are described in the Mortgage
directly to the Administrative Agent at its office at Lincoln Plaza, 500 N.
Akard Street, Suite 4200, Dallas, Texas 75201, Telephone: (214) 922-4200,
Facsimile: (214) 922-4209, Attention: Mr. Damien Meiburger, or to such other
address of which we may subsequently notify you in writing. If you require the
execution of transfer or division orders, please forward the transfer or
division orders to the Administrative Agent at its address as indicated above,
Attention: Mr. Damien Meiburger.
Should you have any questions in connection with any of the foregoing, please do
not hesitate to contact us.
Exhibit J — Form of Transfer Letter
Second Amended and Restated Credit Agreement
Page 1 of 3

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                UNION BANK OF CALIFORNIA, N.A., as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                CALLON PETROLEUM OPERATING COMPANY, a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit J — Form of Transfer Letter
Second Amended and Restated Credit Agreement
Page 2 of 3

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Exhibit J — Form of Transfer Letter
Second Amended and Restated Credit Agreement
Page 3 of 3

 